Execution Version
THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE WITH RESPECT
TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN
THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR
SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS
OF THE BANKRUPTCY CODE. NOTHING CONTAINED IN THIS RESTRUCTURING SUPPORT
AGREEMENT SHALL BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF
THE AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, DEEMED BINDING ON
ANY OF THE PARTIES HERETO.


RESTRUCTURING SUPPORT AGREEMENT
This RESTRUCTURING SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules hereto in accordance with Section 12.02, this “Agreement”) is made and
entered into as of September 29, 2020 (the “Execution Date”), by and among the
following parties (each of the following described in sub-clauses (i) through
(iii) of this preamble, collectively, the “Parties”):1
i.Oasis Petroleum Inc., a corporation incorporated under the Laws of Delaware
(“Oasis”), and each of its affiliates listed on Exhibit A to this Agreement that
have executed and delivered counterpart signature pages to this Agreement to
counsel to the Consenting Stakeholders (the Entities in this clause (i),
collectively, the “Company Parties”);
ii.the undersigned holders of, or investment advisors, sub-advisors, or managers
of discretionary accounts that hold Notes Claims, and that have executed and
delivered counterpart signature pages to this Agreement, a Joinder, or a
Transfer Agreement to counsel to the Company Parties (the Entities in this
clause (ii), collectively, the “Consenting Noteholders”); and
iii.the undersigned holders of the RBL Claims that have executed and delivered
counterpart signature pages to this Agreement, a Joinder, or a Transfer
Agreement to counsel to the Company Parties (in each case solely in their
capacity as such, collectively, the “Consenting RBL Lenders” and, together with
the Consenting Noteholders, the “Consenting Stakeholders”).
RECITALS
WHEREAS, the Company Parties and the Consenting Stakeholders have in good faith
and at arms’ length negotiated certain restructuring and recapitalization
transactions with respect to the Company Parties’ capital structure on the terms
set forth in this Agreement and as specified in the term sheet attached as
Exhibit B hereto (the “Restructuring Term Sheet” and, such transactions as
described in this Agreement and the Restructuring Term Sheet, including for

1    Capitalized terms used but not defined in the preamble and recitals to this
Agreement have the meanings ascribed to them in Section 1.



--------------------------------------------------------------------------------



the avoidance of doubt entry into the DIP Facility (as defined below) and entry
into the Exit Facility (as defined below), collectively, the “Restructuring
Transactions”);
WHEREAS, the Company Parties and certain of the Consenting RBL Lenders (in such
capacity, the “DIP Lenders”) have agreed to enter into a senior secured
superpriority revolving debtor-in-possession financing facility (the “DIP
Facility”) substantially on the terms set forth in the term sheet attached
hereto as Exhibit C (the “DIP Term Sheet”);
WHEREAS, the Company Parties and certain of the Consenting RBL Lenders have
agreed to enter into a new money senior secured reserve-based facility (the
“Exit Facility”) substantially on the terms set forth in the term sheet attached
hereto as Exhibit D hereto (the “Exit Facility Term Sheet”);
WHEREAS, the Company Parties intend to implement the Restructuring Transactions,
including through the commencement by the Debtors of voluntary cases under
chapter 11 of the Bankruptcy Code in the Bankruptcy Court (the cases commenced,
the “Chapter 11 Cases”); and
WHEREAS, the Parties have agreed to take certain actions in support of the
Restructuring Transactions on the terms and conditions set forth in this
Agreement and the Restructuring Term Sheet;
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:
AGREEMENT
Section 1.01Definitions and Interpretation.
Section 1.01Definitions. The following terms shall have the following
definitions:
“Administrative Claim” means a Claim for costs and expenses of administration of
the Chapter 11 Cases pursuant to sections 503(b), 507(a)(2), 507(b), or
1114(e)(2) of the Bankruptcy Code, including: (a) the actual and necessary costs
and expenses incurred on or after the Petition Date until and including the
Effective Date of preserving the Estates and operating the Debtors’ businesses;
(b) Claims for compensation for services rendered or reimbursement of expenses
incurred under sections 330, 331, 503(b)(2), 503(b)(3), 503(b)(4), or 503(b)(5)
of the Bankruptcy Code; and (c) all fees and charges assessed against the
Estates pursuant to section 1930 of chapter 123 of title 28 of the United States
Code.
“Agent” means any administrative agent, collateral agent, or similar Entity
under the RBL and/or the Notes, including any successors thereto.
“Agents/Trustees” means, collectively, each of the Agents and Trustees.
2

--------------------------------------------------------------------------------



“Agreement” has the meaning set forth in the preamble to this Agreement and, for
the avoidance of doubt, includes all the exhibits, annexes, and schedules hereto
in accordance with Section 12.02 (including the Restructuring Term Sheet).
“Agreement Effective Date” means the date on which the conditions set forth in
Section 2 have been satisfied or waived by the appropriate Party or Parties in
accordance with this Agreement.
“Agreement Effective Period” means, with respect to a Party, the period from the
Agreement Effective Date (or, in the case of any Consenting Stakeholder that
becomes a party hereto after the Agreement Effective Date, as of the date and
time such Consenting Stakeholder executes and delivers a Joinder in accordance
with the terms hereof) to the Termination Date applicable to that Party.
“Allowed” means, as to a Claim or an Interest, a Claim or an Interest allowed
under the Plan, under the Bankruptcy Code, or by a final order, as applicable.
“Alternative Restructuring Proposal” means any inquiry, proposal, offer, bid,
term sheet, discussion, or agreement with respect to a sale, disposition,
new-money investment, restructuring, reorganization, merger, amalgamation,
acquisition, consolidation, dissolution, debt investment, equity investment,
liquidation, tender offer, recapitalization, plan of reorganization, share
exchange, business combination, or similar transaction involving any one or more
Company Parties or the debt, equity, or other interests in any one or more
Company Parties that is an alternative to one or more of the Restructuring
Transactions.
“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101–1532, as amended.
“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas presiding over the Chapter 11 Cases.
“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure promulgated
under section 2075 of title 28 of the United States Code and the general, local,
and chambers rules of the Bankruptcy Court, each, as amended from time to time.
“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York.
“Cause of Action” means any claims, interests, damages, remedies, causes of
action, demands, rights, actions, suits, obligations, liabilities, accounts,
defenses, offsets, powers, privileges, licenses, liens, indemnities, guaranties,
and franchises of any kind or character whatsoever, whether known or unknown,
foreseen or unforeseen, existing or hereinafter arising, contingent or
non-contingent, liquidated or unliquidated, secured or unsecured, assertable,
directly or derivatively, matured or unmatured, suspected or unsuspected, in
contract, tort, law, equity, or otherwise. Causes of Action also include: (a)
all rights of setoff, counterclaim, or
3

--------------------------------------------------------------------------------



recoupment and claims under contracts or for breaches of duties imposed by law;
(b) the right to object to or otherwise contest Claims or Interests; (c) claims
pursuant to sections 362, 510, 542, 543, 544 through 550, or 553 of the
Bankruptcy Code; and (d) such claims and defenses as fraud, mistake, duress, and
usury, and any other defenses set forth in section 558 of the Bankruptcy Code.
“Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.
“Claim” has the meaning ascribed to it in section 101(5) of the Bankruptcy Code.
“Company Claims” means any Claim against a Company Party, including the DIP
Claims, the RBL Claims and the Notes Claims.
“Company Claims/Interests” means any Claim against, or Interest in, a Company
Party, including the DIP Claims, the RBL Claims and the Notes Claims.
“Company Parties” has the meaning set forth in the recitals to this Agreement.
“Confidentiality Agreement” means an executed confidentiality agreement,
including with respect to the issuance of a “cleansing letter” or other public
disclosure of material non-public information agreement, in connection with any
proposed Restructuring Transactions.
“Confirmation Order” means the confirmation order with respect to the Plan,
which shall be consistent with this Agreement.
“Consenting Noteholders” has the meaning set forth in the preamble of this
Agreement.
“Consenting RBL Lenders” has the meaning set forth in the preamble to this
Agreement.
“Consenting Stakeholders” has the meaning set forth in the preamble to this
Agreement.
“Consenting Stakeholder Fees and Expenses” means all accrued but unpaid
reasonable and documented fees and expenses (whether incurred prior to or after
the commencement of the Chapter 11 Cases) related to the formulation,
development, negotiation, documentation, and implementation of this Agreement,
the Plan, the Restructuring Transactions contemplated thereby and hereby, the
Definitive Documents, and/or any amendments, waivers, consents, supplements, or
other modifications to any of the foregoing, in each case, of: (i)(a) Vinson &
Elkins LLP, as counsel to Wells Fargo Bank, N.A., in its capacity as
administrative agent under the RBL Credit Agreement, (b) any local counsel to
Wells Fargo Bank, N.A., in its capacity as administrative agent under the RBL
Credit Agreement, and (c) FTI Consulting, Inc., as financial advisor to Vinson &
Elkins LLP in connection with its representation of Wells Fargo Bank, N.A., in
its capacity as administrative agent under the RBL Credit Agreement, and
(ii)(a) Paul, Weiss, Rifkind, Wharton & Garrison LLP, as counsel to the
Consenting Noteholders, (b) Porter Hedges LLP, as local counsel to the
Consenting Noteholders, and (c) Evercore Group L.L.C., as financial advisor to
the Consenting Noteholders, in the case of clause (ii), in accordance with the
engagement letters and/or fee letters, if applicable, among such consultant or
professional and
4

--------------------------------------------------------------------------------



any of the Company Parties and, in each case, without further order of, or
application to, the Bankruptcy Court by such consultant or professionals or the
Company Parties.
“Constitutional Documents” means certificates of formation, limited liability
company agreements, partnership agreements, certificates of incorporation,
bylaws or any similar entity organizational or constitutive document, as
applicable.
“Debtors” means the Company Parties that commence Chapter 11 Cases.
“Definitive Documents” means the documents listed in Section 3.01.
“DIP Agent” means Wells Fargo Bank, N.A., in its capacity as administrative
agent and collateral agent under the DIP Facility.
“DIP Commitment Letter” means that certain Commitment Letter dated as of the
date hereof executed by Oasis Petroleum North America, L.L.C., a Delaware
limited liability company, the DIP Agent and the DIP Lenders party thereto, as
the same may be amended from time to time in accordance with the terms thereof.
“DIP Claims” means all Claims derived from, based upon, or secured pursuant to
the DIP Facility, including Claims for all principal amounts outstanding,
interest, fees, expenses, costs, and other charges arising thereunder, in each
case, with respect to the DIP Facility.
“DIP Facility” has the meaning set forth in the recitals to this Agreement.
“DIP Facility Credit Agreement” means that certain debtor-in-possession credit
agreement governing the DIP Facility by and among Oasis Petroleum North America
LLC, a Delaware limited liability company as “Borrower”, the other Debtors, the
DIP Lenders party thereto from time to time, and the DIP Agent, which shall be
consistent with the terms set forth in the DIP Term Sheet.
“DIP Facility Documents” means the DIP Facility Credit Agreement, the “Loan
Documents” as defined in the DIP Facility Credit Agreement, and any other
documentation necessary or appropriate to effectuate the incurrence of the DIP
Facility.
“DIP Facility Fee Letters” has the meaning set forth in Section 2(e).
“DIP Lenders” has the meaning set forth in the recitals to this Agreement.
“DIP Orders” means, as applicable, the Interim DIP Order or the Final DIP Order.
“DIP Term Sheet” has the meaning set forth in the recitals to this Agreement.
“Disclosure Statement” means the related disclosure statement with respect to
the Plan.
“Disclosure Statement Order” means the order of the Bankruptcy Court approving
the Disclosure Statement and the other Solicitation Materials.
5

--------------------------------------------------------------------------------



“Entity” shall have the meaning set forth in section 101(15) of the Bankruptcy
Code.
“Estate” means the estate of any Debtor created under sections 301 and 541 of
the Bankruptcy Code upon the commencement of the applicable Debtor’s Chapter 11
Case.
“Execution Date” has the meaning set forth in the preamble to this Agreement.
“Exit Facility” has the meaning set forth in the recitals to this Agreement.
“Exit Facility Commitment Letter” means that certain Commitment Letter dated as
of the date hereof executed by Oasis Petroleum North America, L.L.C., a Delaware
limited liability company, and the Initial Exit Facility Lenders, as the same
may be amended (including as supplemented by a joinder of additional commitment
parties) from time to time in accordance with the terms thereof, which
memorializes a several and not joint commitment by each Initial Exit Facility
Lender to provide a portion of the Exit Facility in the amount set forth
opposite each Initial Exit Facility Lender’s name in the Exit Facility
Commitment Letter (or joinder thereto, as applicable), as the same may be
reduced from time to time in accordance with the Exit Facility Commitment Letter
or the Exit Facility Term Sheet.
“Exit Facility Credit Agreement” means the credit agreement governing the Exit
Facility, which shall be consistent with the terms set forth in the Exit
Facility Commitment Letter and the Exit Facility Term Sheet and included in the
Plan Supplement.
“Exit Facility Documents” means the Exit Facility Credit Agreement and any other
documentation necessary or appropriate to effectuate the incurrence of the Exit
Facility, including the Exit Facility Commitment Letter and the Exit Facility
Fee Letter.
“Exit Facility Fee Letter” has the meaning set forth in Section 2(d).
“Exit Facility Term Sheet” has the meaning set forth in the recitals to this
Agreement.
“Final DIP Order” means the final order of the Bankruptcy Court approving the
Debtors’ entry into the DIP Facility and use of cash collateral.
“Final Order” means an order or judgment of the Bankruptcy Court, or court of
competent jurisdiction with respect to the subject matter that has not been
reversed, stayed, modified, or amended, as entered on the docket in any Chapter
11 Case or the docket of any court of competent jurisdiction, and as to which
the time to appeal, or seek certiorari or move for a new trial, reargument, or
rehearing has expired and no appeal or petition for certiorari or other
proceedings for a new trial, reargument, or rehearing has been timely taken, or
as to which any appeal that has been taken or any petition for certiorari that
has been or may be timely filed has been withdrawn or resolved by the highest
court to which the order or judgment was appealed or from which certiorari was
sought or the new trial, reargument, or rehearing will have been denied,
resulted in no stay pending appeal of such order, or has otherwise been
dismissed with prejudice; provided that the possibility that a motion under Rule
60 of the Federal Rules of Civil
6

--------------------------------------------------------------------------------



Procedure, or any analogous rule under the Bankruptcy Rules, may be filed with
respect to such order will not preclude such order from being a Final Order.
“First Day Pleadings” means the first-day pleadings that the Company Parties
file contemporaneously with the commencement of the Chapter 11 Cases.
“General Unsecured Claim” means any Claim other than an Administrative Claim, a
Secured Tax Claim, an Other Secured Claim, a Priority Tax Claim, an Other
Priority Claim, a RBL Claim, a DIP Claim, a Notes Claim, or a Mirada Claim.
“Initial Exit Facility Lenders” has the meaning given to such term in the Exit
Facility Term Sheet.
“Intercompany Claim” means any Claim held by a Debtor against another Debtor.
“Intercompany Interest” means an Interest in a Debtor held by another Debtor.
“Interim DIP Order” means the interim order of the Bankruptcy Court approving
the Debtors’ entry into the DIP Facility and use of cash collateral.
“Interests” means, collectively, the shares (or any class thereof), common
stock, preferred stock, limited liability company interests, and any other
equity, ownership, or profits interests of any Company Party, and options,
warrants, rights, or other securities or agreements to acquire or subscribe for,
or which are convertible into the shares (or any class thereof) of, common
stock, preferred stock, limited liability company interests, or other equity,
ownership, or profits interests of any Company Party (in each case whether or
not arising under or in connection with any employment agreement).
“Joinder” means a joinder to this Agreement substantially in the form attached
to this Agreement as Exhibit F.
“Law” means any federal, state, local, or foreign law (including common law),
statute, code, ordinance, rule, regulation, order, ruling, or judgment, in each
case, that is validly adopted, promulgated, issued, or entered by a governmental
authority of competent jurisdiction (including the Bankruptcy Court).
“Milestones” means the milestones set forth in Section 4.
“Mirada” means, collectively, the Mirada Parties and the Mirada Individuals, in
each case as defined in the Mirada Settlement Agreement.
“Mirada Claims” means any and all Claims and/or Interests asserted by Mirada
including, without limitation, all claims asserted in that certain case
captioned Mirada Energy, et al. v. Oasis Petroleum Inc., et al., No. 2017-19911
(Tex. Dist. Ct.).
7

--------------------------------------------------------------------------------



“Mirada Settlement Agreement” means that certain Settlement and Mutual Release
Agreement, dated as of September 28, 2020, by and between certain of the Debtors
and their Affiliates and Mirada, which shall be included in the Plan Supplement.
“New Organizational Documents” means the Constitutional Documents for
Reorganized Oasis, and each of the other Company Parties, including articles of
incorporation, bylaws, stockholders’ agreement, and the identity of proposed
members of Reorganized Oasis’s board of directors, board of managers, or similar
governing body.
“New Warrants” has the meaning given to such term in the Restructuring Term
Sheet.
“Noteholders” means the holders of Notes, from time to time.
“Notes” means (i) the senior unsecured notes, due November 1, 2021, issued by
Oasis Petroleum Inc; (ii) the senior unsecured notes, due March 15, 2022, issued
by Oasis Petroleum Inc; (iii) the senior unsecured convertible notes, due
September 15, 2023, issued by Oasis Petroleum Inc; (iv) the senior unsecured
notes, due January 15, 2023, issued by Oasis Petroleum Inc; and (v) the senior
unsecured notes, due May 1, 2026, issued by Oasis Petroleum Inc.
“Notes Claim” means all Claims derived from or based upon the Notes, including
Claims for all principal amounts outstanding, interest, fees, expenses, costs,
and other charges arising thereunder or related thereto.
“Oasis” has the meaning set forth in the preamble to this Agreement.
“OMP Waiver Agreement” means that certain Limited Waiver and Forbearance
Extension to Credit Agreement, dated as of the date hereof, among OMP Operating
LLC, as borrower, Oasis Midstream Partners LP, as parent, the guarantors party
thereto, Wells Fargo Bank, N.A., as administrative agent and issuing bank, and
the lenders party thereto.
“Other Priority Claim” means any Claim other than an Administrative Claim or a
Priority Tax Claim entitled to priority in right of payment under section 507(a)
of the Bankruptcy Code.
“Other Secured Claim” means any Secured Claim, including any Secured Tax Claim,
other than a RBL Claim or a DIP Claim.
“Parties” has the meaning set forth in the preamble to this Agreement.
“Permitted Transfer” means each transfer of any Company Claims/Interests that
meets the requirements of Section 7.01.
“Permitted Transferee” means each transferee of any Company Claims/Interests who
meets the requirements of Section 7.01.
“Petition Date” means the first date any of the Company Parties commences a
Chapter 11 Case.
8

--------------------------------------------------------------------------------



“Plan” means the joint plan of reorganization filed by the Debtors under
chapter 11 of the Bankruptcy Code that embodies the Restructuring Transactions,
which shall be consistent with this Agreement.
“Plan Effective Date” means the date upon which (a) no stay of the Confirmation
Order is in effect, (b) all conditions precedent to the effectiveness of the
Plan have been satisfied or are expressly waived in accordance with the terms
thereof.
“Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan that will be filed by the Debtors with the
Bankruptcy Court which shall include, without limitation (i) schedules of
assumed or rejected contracts, (ii) the New Organizational Documents; (iii) the
documentation related to the New Warrants; (iv) required disclosures regarding
directors and officers of Reorganized Oasis (consistent with the terms of the
Restructuring Term Sheet; (v) the form of registration rights agreement, which
shall be in form and substance reasonably acceptable to the Required Consenting
Noteholders; (vi) the Exit Facility Credit Agreement; and (vii) the Mirada
Settlement Agreement.
“Priority Tax Claim” means any Claim of a Governmental Unit (as defined in
section 101(27) the Bankruptcy Code) of the kind specified in section 507(a)(8)
of the Bankruptcy Code.
“Proof of Claim” means a proof of claim filed against any of the Debtors in the
Chapter 11 Cases by the applicable claims bar date.
“Qualified Marketmaker” means an entity that (a) holds itself out to the public
or the applicable private markets as standing ready in the ordinary course of
business to purchase from customers and sell to customers Company
Claims/Interests (or enter with customers into long and short positions in
Company Claims/Interests), in its capacity as a dealer or market maker in
Company Claims/Interests and (b) is, in fact, regularly in the business of
making a market in claims against issuers or borrowers (including debt
securities or other debt).
“RBL Agent” means Wells Fargo Bank, N.A., in its capacity as administrative
agent under the RBL Credit Agreement.
“RBL Claims” means all Claims derived from, based upon, or secured pursuant to
the RBL Credit Agreement, including Claims for all principal amounts
outstanding, interest, fees, expenses, costs, and other charges arising
thereunder or related thereto.
“RBL Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of October 16, 2018, by and among Oasis Petroleum Inc., as
parent, Oasis Petroleum North America LLC, as borrower, Wells Fargo Bank, N.A.,
as Administrative Agent and the other parties party thereto, as amended by that
certain First Amendment to Third Amended and Restated Credit Agreement dated as
of April 15, 2019, that certain Second Amendment to Third Amended and Restated
Credit Agreement dated as of July 2, 2019, that certain Third Amendment to Third
Amended and Restated Credit Agreement dated as of November 4, 2019 and that
certain Limited Waiver and Fourth Amendment to Third Amended and Restated Credit
Agreement dated as of April 24, 2020.
9

--------------------------------------------------------------------------------



“RBL Facility Documents” means the RBL Credit Agreement and any other
documentation governing or related to the revolving credit facility governed by
the RBL Credit Agreement.
“RBL Lenders” means the lenders under the RBL Credit Agreement, from time to
time.
“Reorganized Debtors” means a Debtor, or any successor or assign thereto, by
merger, consolidation, or otherwise, on and after the Plan Effective Date.
“Reorganized Oasis” means Oasis, or any successor or assign, by merger,
consolidation, or otherwise, on or after the Plan Effective Date.
“Required Consenting Noteholders” means, as of the relevant date, Consenting
Noteholders holding over 50% of the aggregate outstanding principal amount of
the Notes Claims that are held by Consenting Noteholders.
“Required Consenting RBL Lenders” means, as of the relevant date, Consenting RBL
Lenders holding at least 50.01% of the aggregate outstanding principal amount of
the RBL Claims that is held by Consenting RBL Lenders.
“Required Consenting Stakeholders” means the Required Consenting RBL Lenders and
the Required Consenting Noteholders.
“Restructuring Term Sheet” has the meaning set forth in the recitals to this
Agreement.
“Restructuring Transactions” has the meaning set forth in the recitals to this
Agreement.
“Rules” means Rule 501(a)(1), (2), (3), and (7) of the Securities Act.
“Secured Tax Claim” means any Secured Claim that, absent its secured status,
would be entitled to priority in right of payment under section 507(a)(8) of the
Bankruptcy Code (determined irrespective of time limitations), including any
related Secured Claim for penalties.
“Securities Act” means the Securities Act of 1933, as amended.
“Solicitation Materials” means all solicitation materials in respect of the
Plan, including the Disclosure Statement and related ballots.
“Termination Date” means the date on which termination of this Agreement as to a
Party is effective in accordance with Sections 10.01, 10.02, 10.03, or 10.04.
“Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer,
hypothecate, participate, donate or otherwise encumber or dispose of, directly
or indirectly (including through derivatives, options, swaps, pledges, forward
sales or other transactions).
10

--------------------------------------------------------------------------------



“Transfer Agreement” means an executed form of the transfer agreement providing,
among other things, that a transferee is bound by the terms of this Agreement
and substantially in the form attached hereto as Exhibit E.
“Trustee” means any indenture trustee, collateral trustee, or other trustee or
similar entity under the indentures governing the Notes.
Section 1Interpretation. For purposes of this Agreement:
(a)in the appropriate context, each term, whether stated in the singular or the
plural, shall include both the singular and the plural, and pronouns stated in
the masculine, feminine, or neuter gender shall include the masculine, feminine,
and the neuter gender;
(b)capitalized terms defined only in the plural or singular form shall
nonetheless have their defined meanings when used in the opposite form;
(c)unless otherwise specified, any reference herein to a contract, lease,
instrument, release, indenture, or other agreement or document being in a
particular form or on particular terms and conditions means that such document
shall be substantially in such form or substantially on such terms and
conditions;
(d)unless otherwise specified, any reference herein to an existing document,
schedule, or exhibit shall mean such document, schedule, or exhibit, as it may
have been or may be amended, restated, supplemented, or otherwise modified from
time to time in accordance herewith; provided that any capitalized terms herein
which are defined with reference to another agreement are, unless otherwise
provided herein, defined with reference to such other agreement as of the date
of this Agreement, without giving effect to any termination of such other
agreement or amendments to such capitalized terms in any such other agreement
following the date hereof;
(e)unless otherwise specified, all references herein to “Sections” are
references to Sections of this Agreement;
(f)the words “herein,” “hereof,” and “hereto” refer to this Agreement in its
entirety rather than to any particular portion of this Agreement;
(g)captions and headings to Sections are inserted for convenience of reference
only and are not intended to be a part of or to affect the interpretation of
this Agreement;
(h)references to “shareholders,” “directors,” and/or “officers” shall also
include “members” and/or “managers,” as applicable, as such terms are defined
under the applicable limited liability company Laws;
(i)the use of “include” or “including” is without limitation, whether stated or
not;
(j)the phrase “counsel to the Consenting Stakeholders” refers in this Agreement
to each counsel specified in Section 12.10 other than counsel to the Company
Parties; and
11

--------------------------------------------------------------------------------



(k)Rule 9006(a) of the Federal Rules of Bankruptcy Procedure applies in
computing any period of time prescribed or allowed herein only to the extent
such period of time governs a Milestone pertaining to the entry of an order by
the Bankruptcy Court in the Chapter 11 Cases.
Section 2Effectiveness of this Agreement
. This Agreement shall become effective and binding upon each of the Parties at
12:00 a.m., prevailing Central Standard Time, on the Agreement Effective Date,
which is the date on which all of the following conditions have been satisfied
or waived in accordance with this Agreement:
(a)each of the Company Parties shall have executed and delivered counterpart
signature pages of this Agreement to counsel to each of the Parties;
(b)the following shall have executed and delivered counterpart signature pages
of this Agreement:
(i)holders of at least one-half (1/2) of the aggregate outstanding principal
amount of the Notes Claims; and
(ii)holders of at least two-thirds (2/3) of the aggregate outstanding principal
amount of the RBL Claims;
(c)the Company Parties shall have executed and delivered the Exit Facility
Commitment Letter and a Fee Letter (the “Exit Facility Fee Letter”) with the
Initial Exit Facility Lenders;
(d)the Company Parties and the DIP Lenders shall have executed and delivered the
DIP Commitment Letter and the fee letters relating thereto (the “DIP Facility
Fee Letters”) and the Company Parties shall have paid any fees thereunder or
relating thereto;
(e)The Company Parties and the Consenting RBL Lenders shall have executed and
delivered the OMP Waiver Agreement;
(f)the Company Parties shall have paid, or caused to be paid, all Consenting
Stakeholder Fees and Expenses invoiced at least one (1) Business Day prior to
the Agreement Effective Date; and
(g)counsel to the Company Parties shall have given notice to counsel to the
Consenting Stakeholders in the manner set forth in Section 12.10 hereof (by
email or otherwise) that the other conditions to the Agreement Effective Date
set forth in this Section 2(a) have occurred.
Section 2.With respect to any Consenting Stakeholder that becomes a party to
this Agreement pursuant to Section 7 hereof or by execution of a Joinder, this
Agreement shall become effective as to such Consenting Stakeholder at the time
it executes and delivers a Transfer Agreement or Joinder, as applicable, in
accordance with the terms hereof.
12

--------------------------------------------------------------------------------



Section 3.Definitive Documents.
3.01The Definitive Documents governing the Restructuring Transactions shall
include the following:
(a)the Plan;
(b)the Confirmation Order and pleadings in support of its entry;
(c)the Disclosure Statement and its exhibits, including the Solicitation
Procedures, and the motion seeking approval of the same;
(d)the Disclosure Statement Order and its exhibits, including the other
Solicitation Materials;
(e)the First Day Pleadings and all orders sought pursuant thereto;
(f)the Plan Supplement;
(g)the DIP Facility Documents and the motion seeking approval of the DIP
Facility;
(h)the DIP Orders;
(i)the Exit Facility Documents;
(j)the documentation related to the New Warrants;
(k)the New Organizational Documents; and
(l)the Mirada Settlement Agreement.
Section 3.The Definitive Documents that are not executed or in a form attached
to this Agreement as of the Execution Date remain subject to negotiation and
completion and, except as expressly contemplated in this Agreement (including as
set forth in the exhibits and annexes hereto), shall be consistent with this
Agreement. Upon completion, the Definitive Documents and every other document,
deed, agreement, filing, notification, letter, or instrument related to the
Restructuring Transactions shall be consistent with the terms of this Agreement
in all respects, as they may be modified, amended, or supplemented in accordance
with Section 11. The Definitive Documents (and any amendments or modifications
thereto) not executed or in a form attached to this Agreement as of the
Execution Date shall otherwise be in form and substance reasonably acceptable to
the Company Parties and the Required Consenting Stakeholders; provided, that the
Definitive Documents (and any amendments or modifications thereto) in Sections
3.01(a), (b), (g), (h), and (i) shall be in form and substance acceptable to the
Company Parties, the RBL Agent, and the Required Consenting Stakeholders.
13

--------------------------------------------------------------------------------



Section 4.Milestones.
4.01The following Milestones shall apply to this Agreement:
(a)The Company Parties shall have disseminated the Solicitation Materials and
thereby commenced solicitation of votes to accept or reject the Plan by no later
than September 30, 2020;
(b)The Petition Date shall occur by September 30, 2020;
(c)Not later than three (3) Business Days after the Petition Date, the Debtors
shall have obtained entry by the Court of the Interim DIP Order;
(d)Not later than thirty (30) calendar days after the Petition Date, the Debtors
shall have filed with the Court (i) the Plan, and (ii) the Disclosure Statement;
(e)Not later than thirty (30) calendar days after the Petition Date, the Debtors
shall have filed with the Bankruptcy Court a motion to establish a bar date for
filing proofs of claim; provided that the foregoing Milestone shall not apply in
the event the Debtors commence the Chapter 11 Cases on a “prepackaged” basis by
commencing solicitation of the Plan prior to the Petition Date;
(f)Not later than thirty (30) calendar days after the Petition Date, the Debtors
shall have obtained entry by the Court of the Final DIP Order; provided that the
foregoing Milestone shall automatically be extended to forty-five (45) calendar
days after the Petition Date in the event the Debtors commence the Chapter 11
Cases on a “prepackaged” basis by commencing solicitation of the Plan prior to
the Petition Date; provided further, that in no event shall the foregoing
Milestone be later than immediately preceding the hearing on confirmation of the
Plan;
(g)Not later than sixty-five (65) calendar days after the Petition Date, the
Debtors shall have obtained entry by the Court of the Disclosure Statement
Order;
(h)Not later than one hundred ten (110) calendar days after the Petition Date,
the Debtors shall have obtained entry by the Court of the Confirmation Order;
and
(i)Not later than December 20, 2020, the Plan Effective Date shall have
occurred.
Section 4The Milestones may be extended or waived with the prior written consent
(which may be an email between counsel to the Company Parties and the Required
Consenting Stakeholders) of the Required Consenting Stakeholders.
14

--------------------------------------------------------------------------------



Section 5Commitments of the Consenting Stakeholders.
5.01Affirmative Commitments. During the Agreement Effective Period, each
Consenting Stakeholder agrees, severally, and not jointly, in respect of all of
its Company Claims/Interests, to:
(a)support the Restructuring Transactions and vote and exercise any powers or
rights available to it with respect to any Company Claims in each case in favor
of any matter requiring approval to the extent necessary to implement the
Restructuring Transactions;
(b)use commercially reasonable efforts to cooperate with and, subject to
applicable Laws, assist the Company Parties in obtaining additional support for
the Agreement and the Restructuring Transactions from (1) in the case of the
Consenting RBL Lenders, the other RBL Lenders, and (2) in the case of the
Consenting Noteholders, the other Noteholders;
(c)solely with respect to the Consenting RBL Lenders, to the extent any
Consenting RBL Lender is not a party to the DIP Commitment Letter, such
Consenting RBL Lender agrees to execute the DIP Commitment Letter unless
otherwise agreed by the RBL Agent;
(d)solely with respect to the Consenting RBL Lenders who are not Initial Exit
Facility Lenders, execute the Exit Facility Commitment Letter;
(e)use commercially reasonable efforts to give any notice, order, instruction,
or direction to the applicable Agents/Trustees reasonably necessary to give
effect to the Restructuring Transactions; provided that in no event shall the
Consenting Stakeholder be required to bear responsibility for any out-of-pocket
costs related to any such notice, order, instruction, or discretion; and
(f)negotiate in good faith and use commercially reasonable efforts to execute
and implement the Definitive Documents that are consistent with this Agreement
to which it is required to be a party.
5.02Plan Voting. In addition to the obligations set forth in Section 5.01,
during the Agreement Effective Period, each Consenting Stakeholder that is
entitled to vote to accept or reject the Plan pursuant to its terms severally,
and not jointly, agrees that it shall, subject to receipt by such Consenting
Stakeholder, whether before or after the commencement of the Chapter 11 Cases,
of the Solicitation Materials:
(a)vote each of its Company Claims to accept the Plan by delivering its duly
executed and completed ballot accepting the Plan on a timely basis following the
commencement of the solicitation of the Plan and its actual receipt of the
Solicitation Materials and the ballot;
(b)to the extent it is permitted to elect whether to opt out of the releases set
forth in the Plan, elect not to opt out of the releases set forth in the Plan by
timely delivering its duly executed and completed ballot(s) indicating such
election; and
15

--------------------------------------------------------------------------------



(c)not change, withdraw, amend, or revoke (or cause to be changed, withdrawn,
amended, or revoked) any vote or election referred to in clauses (a) and (b)
above.
5.03Negative Commitments. During the Agreement Effective Period, each Consenting
Stakeholder agrees, severally, and not jointly, in respect of all of its Company
Claims/Interests, that it shall not directly or indirectly:
(a)object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring Transactions;
(b)propose, file, support, or vote for any Alternative Restructuring Proposal;
(c)file any motion, pleading, or other document with the Bankruptcy Court or any
other court (including any modifications or amendments thereof) that, in whole
or in part, is not materially consistent with this Agreement or the Plan;
(d)initiate, or have initiated on its behalf, any litigation or proceeding of
any kind with respect to the Chapter 11 Cases, this Agreement, or the other
Restructuring Transactions contemplated herein against the Company Parties or
the other Parties other than to enforce this Agreement or any Definitive
Document or as otherwise permitted under this Agreement;
(e)exercise, or direct any other person to exercise, any right or remedy for the
enforcement, collection, or recovery of any of the Company Claims/Interests
against the Company Parties, other than to enforce this Agreement, the DIP
Orders, the DIP Facility Documents, the Plan, the Confirmation Order, or any
other Definitive Document or as otherwise permitted under this Agreement;
(f)object to, delay, impede, or take any other action to interfere with the
Company Parties’ ownership and possession of their assets, wherever located, or
interfere with the automatic stay arising under section 362 of the Bankruptcy
Code;
(g)solely as to the Consenting Noteholders, object to or commence any legal
proceeding challenging (i) the adequate protection granted or proposed to be
granted to the holders of the RBL Claims under the DIP Orders or (ii) the DIP
Facility Documents or the entry of the DIP Orders; or
(h)object to, delay, impede, or take any other action to interfere with any
motion or other pleading or document filed by a Company Party in the Bankruptcy
Court that is consistent with this Agreement.
5.04Hedging Program. The Debtors shall provide information to the advisors to
the Consenting Stakeholders regarding any Swap Agreements to be entered into
under the DIP Credit Agreement, including draft documentation, as soon as
reasonably practicable in advance of entry into any Swap Agreements. The Debtors
shall consult with the advisors to the Consenting Stakeholders in advance of
entry into any Swap Agreement, and shall reasonably
16

--------------------------------------------------------------------------------



incorporate any comments and direction from the advisors to the Consenting
Stakeholders prior to entry into any Swap Agreement.
5.05Additional Provisions Regarding the Consenting Stakeholders’ Commitments.
(a)The Parties understand that the Consenting RBL Lenders are engaged in a wide
range of financial services and businesses. In furtherance of the foregoing, the
Parties acknowledge and agree that, a Consenting RBL Lender may indicate on its
signature page hereto that it is executing this Agreement on behalf of a
specific trading desk(s) and/or business group(s) of such Consenting RBL Lender,
and if so indicated, the obligations set forth in this Agreement shall only
apply to such trading desk(s) and/or business group(s) and shall not apply to
any other trading desk or business group of the Consenting RBL Lender until such
trading desk or business group is or becomes a party to this Agreement.
(b)Notwithstanding anything contained in this Agreement, nothing in this
Agreement shall:
(i)be construed to prohibit any Consenting Stakeholder from appearing as a party
in interest in any matter to be adjudicated in the Chapter 11 Cases, so long as
such appearance and the positions advocated in connection therewith are not
inconsistent with this Agreement and are not for the purpose of delaying,
interfering, impeding, or taking any other action to delay, interfere, or
impede, directly or indirectly, the Restructuring Transactions;
(ii)affect the ability of any Consenting Stakeholder to consult with any other
Consenting Stakeholder, the Company Parties, or any other party in interest in
the Chapter 11 Cases (including any official committee and the United States
Trustee);
(iii)impair or waive the rights of any Consenting Stakeholder to assert or raise
any objection permitted under this Agreement in connection with the
Restructuring Transactions;
(iv)prevent any Consenting Stakeholder from enforcing this Agreement, the DIP
Orders, the DIP Facility Documents, the Plan, the Confirmation Order, or any
other Definitive Document, or from contesting whether any matter, fact, or thing
is a breach of, or is inconsistent with, such documents;
(v)(i) prevent any Consenting Stakeholder from taking any action which is
required by applicable Law, (ii) require any Consenting Stakeholder to take any
action which is prohibited by applicable Law or to waive or forego the benefit
of any applicable legal professional privilege, or (iii) require any Consenting
Stakeholder to incur any expenses, liabilities, or other obligations, or agree
to any commitments, undertakings, concessions, indemnities, or other
arrangements that could result in expenses, liabilities, or other obligations;
provided, that if any Consenting Stakeholder proposes to take any action that is
otherwise inconsistent with this Agreement in order to comply with applicable
Law, such Consenting Stakeholder shall, to the extent practicable, provide
advance reasonable notice to the Company Parties, and Counsel to the Company
Parties;
17

--------------------------------------------------------------------------------



(vi)prevent any Consenting Stakeholder by reason of this Agreement or the
Restructuring Transactions from making, seeking, or receiving any regulatory
filings, notifications, consents, determinations, authorizations, permits,
approvals, licenses, or the like;
(vii)prevent any Consenting Stakeholder from taking any customary perfection
step or other action as is necessary to preserve or defend the validity,
existence, or priority of its Company Claims/Interests in accordance with the
terms of the DIP Orders, the DIP Facility Documents, or the RBL Facility
Documents (including, without limitation, the filing of a proof of claim against
any Company Party); or
(viii)obligate any Consenting Stakeholder to deliver a vote to support the Plan
or prohibit any Consenting Stakeholder from withdrawing such vote, in each case
from and after the Termination Date (other than a Termination Date occurring as
a result of the occurrence of the Plan Effective Date), and upon the Termination
Date as to a Consenting Stakeholder (other than a Termination Date occurring as
a result of the occurrence of the Plan Effective Date), such Consenting
Stakeholder’s vote shall automatically be deemed void ab initio and such
Consenting Stakeholder shall have a reasonable opportunity to cast a vote.
5.06Limitation on Consenting Stakeholders’ Commitments. Notwithstanding any
other provision of this Agreement to the contrary, including this Section 5,
nothing in this Agreement shall require any Consenting Stakeholder to incur,
assume, become liable for any expenses, liabilities, or other obligations, or to
commence litigation or agree to any commitments, undertakings, concessions,
indemnities, or other arrangements to such Consenting Stakeholder that could
result in expenses, liabilities, or other obligations to such Consenting
Stakeholder other than as specifically and expressly required in this Agreement,
the DIP Commitment Letter, or the Exit Facility Commitment Letter.
Section 6.Commitments of the Company Parties.
6.01Affirmative Commitments. Except as set forth in Section 6.03, during the
Agreement Effective Period, each of the Company Parties agrees to:
(a)support and take all steps reasonably necessary to consummate the
Restructuring Transactions in accordance with this Agreement;
(b)to the extent any legal or structural impediment arises that would prevent,
hinder, or delay the consummation of the Restructuring Transactions contemplated
herein, support and take all steps reasonably necessary to address any such
impediment;
(c)use commercially reasonable efforts to obtain any and all required regulatory
and/or third-party approvals for the Restructuring Transactions;
(d)negotiate in good faith and use commercially reasonable efforts to execute
and deliver the Definitive Documents and any other required agreements to
effectuate and consummate the Restructuring Transactions as contemplated by this
Agreement;
18

--------------------------------------------------------------------------------



(e)(1) provide counsel for the Consenting RBL Lenders and the Consenting
Noteholders a reasonable opportunity (which, to the extent practicable, shall be
no less than two (2) Business Days) to review draft copies of all pleadings,
motions, and proposed orders (including, without limitation, the First Day
Pleadings and all “second day” motions) and, (2) to the extent reasonably
practicable, provide a reasonable opportunity to counsel for the Consenting RBL
Lenders and the Consenting Noteholders, to review draft copies of all other
documents that the Company Parties intend to file with Bankruptcy Court and the
Definitive Documents, as applicable;
(f)oppose and object to the efforts of any person seeking to object to, delay,
impede, or take any other action to interfere with the acceptance,
implementation, or consummation of the Restructuring Transactions (including, if
applicable, the filing of timely filed objections or written responses) to the
extent such opposition or objection is reasonably necessary or desirable to
facilitate implementation of the Restructuring Transactions;
(g)use commercially reasonable efforts to seek additional support for the
Restructuring Transactions from their other material stakeholders and, to the
extent the Company Parties receive any Joinders or Transfers Agreements, to
notify counsel to the Consenting Stakeholders of such Joinders and Transfer
Agreements;
(h)consult and negotiate in good faith with the Consenting Stakeholders and
their advisors regarding the completion and execution of the Definitive
Documents and the implementation of the Restructuring Transactions;
(i)upon reasonable request of any Consenting Stakeholder, inform the advisors to
such Consenting Stakeholder as to: (1) the material business and financial
(including liquidity) performance of the Company Parties; (2) the status and
progress of the Restructuring Transactions, including the negotiations of the
Definitive Documents; and (3) the status of obtaining any necessary or desirable
authorizations (including consents) from each Consenting Stakeholder, any
competent judicial body, governmental authority, banking, taxation, supervisory,
or regulatory body, or any stock exchange;
(j)inform counsel to the Consenting Stakeholders as soon as reasonably
practicable after becoming aware of: (1) any event or circumstance that has
occurred that would permit any Party to terminate this Agreement with respect to
such Party; (2) any matter or circumstance which they know to be a material
impediment to the implementation or consummation of the Restructuring
Transactions; (3) any notice of any commencement of any material involuntary
insolvency proceeding, legal suit for payment of debt, or enforcement of a
security interest by any person in respect of any Company Party; (4) any breach
of this Agreement (including a breach by any Company Party); and (5) any
representation or statement made or deemed to be made by them under this
Agreement which is or proves to have been incorrect or misleading in any
material respect when made or deemed to be made;
(k)use commercially reasonable efforts to maintain their good standing under the
Laws of the state or other jurisdiction in which they are incorporated or
organized;
19

--------------------------------------------------------------------------------



(l)operate their businesses in the ordinary course, taking into account the
Restructuring Transactions and the Chapter 11 Cases;
(m)comply with the terms, conditions, and obligations of the DIP Facility
Documents and the DIP Orders, once approved or entered, as applicable, by the
Bankruptcy Court;
(n)timely file a formal objection, in form and substance reasonably acceptable
to the Required Consenting Stakeholders, to any motion filed with the Bankruptcy
Court by a third party seeking the entry of an order (i) directing the
appointment of a trustee or examiner (with expanded powers beyond those set
forth in sections 1106(a)(3) and (4) of the Bankruptcy Code), (ii) converting
any of the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, or
(iii) dismissing any of the Chapter 11 Cases;
(o)timely file a formal objection, in form and substance reasonably acceptable
to the Required Consenting Stakeholders, to any motion filed with the Bankruptcy
Court by a third party seeking the entry of an order modifying or terminating
the Company Parties’ exclusive right to file and/or solicit acceptances of a
plan reorganization, as applicable;
(p)not engage in any material merger, consolidation, disposition, acquisition
investment, dividend, sale-leaseback, or similar transaction outside the
ordinary course without the consent of the Consenting Stakeholders, except as
provided in the Definitive Documents; and
(q)subject to the terms of the DIP Orders or any other applicable order of the
Bankruptcy Court, timely pay the Consenting Stakeholder Fees and Expenses
arising prior to and after the Agreement Effective Date, consistent with all
governing engagement agreements.
6.02Negative Commitments. Except as set forth in Section 6.03, during the
Agreement Effective Period, each of the Company Parties shall not directly or
indirectly:
(a)object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring Transactions;
(b)take any action that is inconsistent in any material respect with, or is
intended to frustrate or impede approval, implementation and consummation of the
Restructuring Transactions described in, this Agreement or the Plan;
(c)modify the Plan, in whole or in part, in a manner that is inconsistent with
this Agreement without the consent of the Required Consenting Stakeholders; or
(d)file any motion, pleading, or Definitive Documents with the Bankruptcy Court
or any other court (including any modifications or amendments thereof) that, in
whole or in part, is not consistent with this Agreement or the Plan.
6.03Additional Provisions Regarding Company Parties’ Commitments
.
20

--------------------------------------------------------------------------------



(a)Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall require a Company Party or the board of directors, board of
managers, or similar governing body of a Company Party, to take any action or to
refrain from taking any action with respect to the Restructuring Transactions to
the extent such Company Party, board of directors, board of managers, or similar
governing body of a Company Party believes in good faith, after consulting with
counsel, that the taking or failing to take such action would be inconsistent
with applicable Law or its fiduciary obligations under applicable Law, and any
such action or inaction pursuant to this Section 6.03(a) shall not be deemed to
constitute a breach of this Agreement; provided that any Company Party that
exercises its fiduciary duties to take any action or to refrain from taking any
action as contemplated by the foregoing shall provide prompt written notice of
such action or inaction to counsel to the Consenting Stakeholders within two (2)
Business Days following any such action or inaction; provided further nothing in
this Section 6.03(a) shall impede any Party’s right to terminate this Agreement
pursuant to Section 10, including, for the avoidance of doubt, the Consenting
Stakeholders’ rights to terminate in accordance with Section 10.01.
(b)Notwithstanding anything to the contrary in this Agreement (but subject to
Section 6.03(a)), each Company Party and their respective directors, officers,
employees, investment bankers, attorneys, accountants, consultants, and other
advisors or representatives shall have the rights to: (a) consider or respond to
Alternative Restructuring Proposals; provided, that if any Company Party
receives a written proposal or expression of interests regarding any Alternative
Restructuring Proposal, then within two (2) Business Days of receipt thereof,
the Company Party shall notify (with email being sufficient) counsel to the
Consenting Stakeholders and DIP Agent of any such proposal or expression of
interest, with such notice to include a copy of such proposal if it is in
writing, or otherwise a summary of the material terms thereof; (b) provide
access to non-public information concerning any Company Party to any Entity or
enter into Confidentiality Agreements or nondisclosure agreements with any
Entity; (c) maintain or continue discussions or negotiations with respect to
Alternative Restructuring Proposals; (d) otherwise cooperate with, assist,
participate in, or facilitate any inquiries, proposals, discussions, or
negotiation of Alternative Restructuring Proposals; (e) enter into or continue
discussions or negotiations with holders of Claims against or Interests in a
Company Party (including any Consenting Stakeholder), any other party in
interest in the Chapter 11 Cases (including any official committee and the
United States Trustee), or any other Entity regarding the Restructuring
Transactions or Alternative Restructuring Proposals; provided, that the Company
Parties shall provide copies of any such Alternative Restructuring Proposal to
the financial advisors and counsel of the Consenting Stakeholders no later than
two (2) Business Days following receipt thereof by the Company Parties or their
advisors and (f) enter into or continue discussions or negotiations with holders
of Company Claims/Interests (including any Consenting Stakeholder) regarding the
Restructuring Transactions or Alternative Restructuring Proposals; provided that
if any Company Party receives an unsolicited Alternative Restructuring Proposal,
then such Company Party shall (i) provide such information to the advisors to
the Consenting Stakeholders and DIP Agent regarding such discussions as is
reasonably necessary to keep the Consenting Stakeholders and DIP Agent
reasonably informed as to the status and substance of such discussions, and
(ii) use commercially reasonable efforts to respond promptly
21

--------------------------------------------------------------------------------



to information requests and questions from counsel to the Consenting
Stakeholders and DIP Agent relating to such proposal.
(c)Nothing in this Agreement shall: (a) impair or waive the rights of any
Company Party to assert or raise any objection permitted under this Agreement in
connection with the Restructuring Transactions; or (b) prevent any Company Party
from enforcing this Agreement or contesting whether any matter, fact, or thing
is a breach of, or is inconsistent with, this Agreement.
Section 7.Transfer of Company Claims/Interests and Joinders.
7.01Transfer Restrictions. During the Agreement Effective Period, no Consenting
Stakeholder shall Transfer any ownership (including any beneficial ownership as
defined in the Rule 13d-3 under the Securities Exchange Act of 1934, as amended)
in any Company Claims/Interests to any affiliated or unaffiliated party,
including any party in which it may hold a direct or indirect beneficial
interest, unless:
(a)in the case of any Company Claims/Interests other than any RBL Claims or any
DIP Claims, the authorized transferee is either (1) a qualified institutional
buyer as defined in Rule 144A of the Securities Act, (2) a non-U.S. person in an
offshore transaction as defined under Regulation S under the Securities Act,
(3) an institutional accredited investor (as defined in the Rules), or (4) a
Consenting Stakeholder; and
(b)either (i) the transferee executes and delivers to the Company Parties, and
in the case of a transferee of a Consenting Noteholder, counsel to the
Consenting Noteholders in accordance with Section 12.10 by the date of the
Transfer or, in the case of a transferee of a Consenting RBL Lender, counsel to
the Consenting RBL Lenders in accordance with Section 12.10 by the date of the
Transfer, a Transfer Agreement or (ii) the transferee is a Consenting
Stakeholder and the transferee provides notice of such Transfer (including the
amount and type of Company Claim/Interest Transferred) to counsel to the Company
Parties at or before the time of the proposed Transfer.
7.02Effect of Transfer. Upon compliance with the requirements of Section 7.01,
the transferor shall be deemed to relinquish its rights (and be released from
its obligations) under this Agreement to the extent of the rights and
obligations in respect of such transferred Company Claims/Interests. Any
Transfer in violation of Section 7.01 shall be void ab initio.
7.03Consenting Stakeholder Exception. This Agreement shall in no way be
construed to preclude the Consenting Stakeholders from acquiring additional
Company Claims/Interests; provided, however, that (a) such additional Company
Claims/Interests shall automatically and immediately upon acquisition by a
Consenting Stakeholder be deemed subject to the terms of this Agreement
(regardless of when or whether notice of such acquisition is given to counsel to
the Company Parties or counsel to the Consenting Stakeholders) and (b) such
Consenting Stakeholder must provide notice of such acquisition (including the
amount and type of Company Claim/Interest acquired) to counsel to the Company
Parties within five (5) Business Days of becoming aware of its failure to
provide such notice; provided, that any failure by such
22

--------------------------------------------------------------------------------



Consenting Stakeholder to provide notice of such acquisition shall not be deemed
a material breach of such Consenting Stakeholder’s obligations hereunder to the
extent such Consenting Stakeholder provides notice of such acquisition as soon
as is reasonably practicable. Any RBL Lender that is not a Consenting RBL Lender
can join this Agreement at any time prior to the Voting Deadline (as defined in
the Plan) by executing a Joinder in the form attached to this Agreement (and by
executing a joinder to the Exit Facility Commitment Letter in accordance with
the terms thereof) and delivering an executed copy of each to counsel to the
Company Parties and counsel to the Consenting RBL Lenders in accordance with
Section 12.10.
7.04No Obligation. This Section 7 shall not impose any obligation on any Company
Party to issue any “cleansing letter” or otherwise publicly disclose information
for the purpose of enabling a Consenting Stakeholder to Transfer any of its
Company Claims/Interests. Notwithstanding anything to the contrary herein, to
the extent a Company Party and another Party have entered into a Confidentiality
Agreement, the terms of such Confidentiality Agreement shall continue to apply
and remain in full force and effect according to its terms, and this Agreement
does not supersede any rights or obligations otherwise arising under such
Confidentiality Agreements.
7.05Qualified Marketmaker Exceptions. Notwithstanding Section 7.01, a Qualified
Marketmaker that acquires any Company Claims/Interests from a Consenting
Stakeholder with the purpose and intent of acting as a Qualified Marketmaker for
such Company Claims/Interests shall not be required to execute and deliver a
Transfer Agreement in respect of such Company Claims/Interests if (a) such
Qualified Marketmaker subsequently Transfers such Company Claims/Interests (by
purchase, sale assignment, participation, or otherwise) within fifteen (15)
Business Days of its acquisition; (b) the transferee otherwise is a Permitted
Transferee under Section 7.01 and is or becomes a Consenting Stakeholder at the
time of such transfer; and (c) the Transfer otherwise is a Permitted Transfer
under Section 7.01. Notwithstanding Section 7.01 and Section 7.03, to the extent
that a Consenting Stakeholder is acting in its capacity as a Qualified
Marketmaker, it may Transfer (by purchase, sale, assignment, participation, or
otherwise) any right, title or interests in Company Claims/Interests that the
Qualified Marketmaker acquires from a holder of the Company Claims/Interests who
is not a Consenting Stakeholder without the requirement that the transferee be a
Permitted Transferee. To the extent that a Qualified Marketmaker that is not
otherwise a Party to this Agreement acquires Company Claims/Interests of a
Consenting Creditor and such Qualified Marketmaker is eligible and entitled to
vote such Company Claims/Interests acquired pursuant to this Section 7.05, and
such Qualified Marketmaker is not otherwise precluded from voting such Company
Claims/Interests in favor of the Plan, and receives a separate ballot for such
Company Claims/Interests, such Qualified Marketmaker shall vote such Company
Claims/Interests to accept the Plan on a timely basis as contemplated hereunder.
7.06General Exception. Notwithstanding anything to the contrary in this Section
7, the restrictions on Transfer set forth in this Section 7 shall not apply to
the grant of any liens or encumbrances on any claims and interests in favor of a
bank or broker-dealer holding custody of such claims and interests in the
ordinary course of business and which lien or encumbrance is released upon the
Transfer of such claims and interests.
23

--------------------------------------------------------------------------------



7.07The Company Parties understand that the Consenting Stakeholders are engaged
in a wide range of financial services and businesses, and, in furtherance of the
foregoing, the Company Parties acknowledge and agree that the obligations set
forth in this Agreement shall only apply to the trading desk(s) and/or business
group(s) of the Consenting Stakeholders that principally manage and/or supervise
the Consenting Stakeholder’s investment in the Company Parties included on the
signature page hereto, and shall not apply to any other trading desk or business
group of the Consenting Stakeholder so long as they are not acting at the
direction or for the benefit of such trading desk(s) and/or business group(s) of
the Consenting Stakeholder whose investment in the Company Parties is included
on the signature page hereto or in connection with such investment of the
Consenting Stakeholder in the Company Parties.
7.08Joinder. Any person or entity executing and delivering a Joinder:
(a)becomes, and shall be treated for all purposes under this Agreement as, a
Party to this Agreement with respect to all Company Claims/Interests that such
person or entity holds and subsequently acquires;
(b)agrees to be bound by all of the terms of this Agreement (as such terms may
be amended from time to time in accordance with the terms hereof);
(c)solely with respect to any RBL Lender, agrees to become a party to the Exit
Facility Commitment Letter; and
(d)is deemed, without further action, to make to the other Parties hereto the
representations and warranties that the Parties to this Agreement make in
Sections 8 and 9 of this Agreement, in each case as of the date of the Joinder.
Section 8.Representations and Warranties of Consenting Stakeholders. Each
Consenting Stakeholder severally, and not jointly, represents and warrants that,
as of the date such Consenting Stakeholder executes and delivers this Agreement
and as of the Plan Effective Date:
(a)it is the beneficial or record owner of the face amount of the Company
Claims/Interests or is the nominee, investment manager, or advisor for
beneficial holders of the Company Claims/Interests reflected in, and, having
made reasonable inquiry, is not the beneficial or record owner of any Company
Claims/Interests other than those reflected in, such Consenting Stakeholder’s
signature page to this Agreement or a Transfer Agreement, as applicable (as may
be updated pursuant to Section 7); provided that notwithstanding anything to the
contrary herein, this representation shall only apply to each Consenting RBL
Lender as of the date such Consenting Lender executes this Agreement;
(b)it has the full power and authority to act on behalf of, vote and consent to
matters concerning, such Company Claims/Interests subject to applicable Law and,
with respect to the RBL Claims, the RBL Credit Agreement;
(c)such Company Claims/Interests are free and clear of any pledge, lien,
security interest, charge, claim, equity, option, proxy, voting restriction,
right of first refusal, or other
24

--------------------------------------------------------------------------------



limitation on disposition, transfer, or encumbrances of any kind, that would
adversely affect in any way such Consenting Stakeholder’s ability to perform any
of its obligations under this Agreement at the time such obligations are
required to be performed;
(d)it has the full power to vote, approve changes to, and transfer all of its
Company Claims/Interests referable to it as contemplated by this Agreement
subject to applicable Law; and
(e)solely with respect to holders of Company Claims/Interests other than holders
of RBL Claims, (i) it is either (A) a qualified institutional buyer as defined
in Rule 144A of the Securities Act, (B) not a U.S. person (as defined in
Regulation S of the Securities Act), or (C) an institutional accredited investor
(as defined in the Rules), and (ii) any securities acquired by the Consenting
Stakeholder in connection with the Restructuring Transactions will have been
acquired for investment and not with a view to distribution or resale in
violation of the Securities Act.
Section 9.Mutual Representations, Warranties, and Covenants. Each of the Parties
represents, warrants, and covenants to each other Party that, as of the date
such Party executes and delivers this Agreement, on the Plan Effective Date:
(a)it is validly existing and in good standing under the Laws of the state of
its organization, and this Agreement is a legal, valid, and binding obligation
of such Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by applicable Laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability;
(b)except (i) as expressly provided in this Agreement, the Plan, and the
Bankruptcy Code or (ii) as may be necessary and/or required by the United States
Securities and Exchange Commission or other securities regulatory authorities
under applicable securities laws, no material registration or filing with,
consent or approval of, or notice to, or other action, with or by, any federal,
state or governmental authority or regulatory body is required in order for it
to effectuate the Restructuring Transactions contemplated by, and perform its
respective obligations under, this Agreement;
(c)the entry into, and performance by it of, this Agreement and the
Restructuring Transactions contemplated by this Agreement do not, and will not,
conflict in any material respect with any Law or regulation applicable to it or
with any of its articles of association, memorandum of association or other
constitutional documents;
(d)except as expressly provided in this Agreement, it has (or will have, at the
relevant time) all requisite corporate or other power and authority to enter
into, execute, and deliver this Agreement and to effectuate the Restructuring
Transactions contemplated by, and perform its respective obligations under, this
Agreement; and
(e)except as expressly provided by this Agreement, it is not party to any
restructuring or similar agreements or arrangements with the other Parties to
this Agreement regarding the Company Parties that have not been disclosed to all
Parties to this Agreement.
25

--------------------------------------------------------------------------------



Section 10.Termination Events.
10.01Consenting Stakeholder Termination Events. This Agreement may be terminated
(a) with respect to the Consenting RBL Lenders, by the Required Consenting RBL
Lenders, and (b) with respect to the Consenting Noteholders, by the Required
Consenting Noteholders, in each case, by the delivery to the Company Parties of
a written notice in accordance with Section 12.10 hereof upon the occurrence of
the following events:
(a)the breach in any material respect by a Company Party of any of the
representations, warranties, or covenants of the Company Parties set forth in
this Agreement that remains uncured for four (4) Business Days after such
terminating Consenting Stakeholders transmit a written notice in accordance with
Section 12.10 hereof detailing any such breach;
(b)the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling, judgment, or order that (i) enjoins the consummation of a material
portion of the Restructuring Transactions and (ii) remains in effect for fifteen
(15) Business Days after such terminating Consenting Stakeholders transmit a
written notice in accordance with Section 12.10 hereof detailing any such
issuance; provided, however, a Consenting Stakeholder cannot use this provision
to terminate the Agreement if it sought or requested such ruling or order in
contravention of any obligation set out in this Agreement
(c)the Bankruptcy Court enters an order denying confirmation of the Plan;
(d)the Bankruptcy Court enters an order, or any Company Party files a motion or
application seeking an order (without the prior written consent of the Required
Consenting Stakeholders), (i) converting one or more of the Chapter 11 Cases of
a Company Party to a case under chapter 7 of the Bankruptcy Code,
(ii) appointing an examiner with expanded powers beyond those set forth in
sections 1106(a)(3) and (4) of the Bankruptcy Code or a trustee in one or more
of the Chapter 11 Cases of a Company Party, (iii) dismissing one or more of the
Chapter 11 Cases of a Company Party, or (iv) rejecting this Agreement;
(e)the Bankruptcy Court grants relief that is inconsistent in any material
respect with this Agreement, the Definitive Documents or the Restructuring
Transactions, and such inconsistent relief is not dismissed, vacated or modified
to be consistent with this Agreement and the Restructuring Transactions within
five (5) Business Days following written notice thereof to the Company Parties
by the Required Consenting Stakeholders;
(f)the Company Parties lose the exclusive right to file a plan or plans of
reorganization or to solicit acceptances thereof pursuant to section 1121 of the
Bankruptcy Code;
(g)any Company Party, without the consent of the Required Consenting
Stakeholders in accordance with this Agreement, (i) files, or otherwise makes
public, any of the Definitive Documents (including any modification or
amendments thereto) that is inconsistent with this Agreement, (ii) amends or
modifies, or files a pleading seeking authority to amend or modify, any
Definitive Document in a manner that is inconsistent with this Agreement,
(iii) files, or
26

--------------------------------------------------------------------------------



publicly announces that it will file, with the Bankruptcy Court any plan of
reorganization other than the Plan, (iv) suspends or revokes the Restructuring
Transactions, (v) files or announces that it will file any motion or application
seeking authority to sell any material assets, or (vi) publicly announces its
intention to take any action listed in clause (i), (ii), (iii), (iv), or (v) of
this Section 10.01(g);
(h)any Company Party (i) withdraws from the Plan, (ii) executes a definitive
written agreement with respect to an Alternative Restructuring Proposal, or
(iii) publicly announces its intention to take any action listed in clause (i)
or (ii) of this Section 10.01(h);
(i)any Company Party (i) files any motion seeking to avoid, disallow,
subordinate, or recharacterize any RBL Claims, liens, or interests held by any
Consenting RBL Lender arising under or relating to the RBL Facility Documents or
(ii) supports any application, adversary proceeding, or cause of action referred
to in the immediately preceding clause (i) filed by a third party, or consents
to the standing of any such third party to bring such application, adversary
proceeding, or cause of action;
(j)(i) the occurrence of any termination event or event of default under the DIP
Orders or DIP Facility Documents, that has not been cured (if susceptible to
cure) or waived in accordance with the terms thereof and acceleration of the
obligations under the DIP Facility Credit Agreement, (ii) the termination or
modification without the consent of the DIP Agent of the Company Parties’
authority to obtain the DIP Facility or use cash collateral pursuant to the DIP
Orders that has not been cured (if susceptible to cure) or waived in accordance
with the terms thereof, or (iii) if the DIP Orders entered by the Court are not
in form and substance acceptable to the DIP Agent;
(k)(i) a determination is made with respect to any Company Party and notice of
such determination is delivered to the Consenting Stakeholders in accordance
with sections 6.03(a) and 12.10 hereof, that (1) its continued support of the
Restructuring Transactions would be inconsistent with its fiduciary obligations
under applicable Law or (2) in the exercise of its fiduciary duties, to pursue
an Alternative Restructuring Proposal, or (ii) any Company Party or the board of
directors, board of managers, or similar governing body of a Company Party takes
or refrains from taking any action on the basis of a determination made pursuant
to Section 6.03(a) of this Agreement and such action or inaction would have
otherwise constituted a breach of any of the representations, warranties, or
covenants of the Company Parties set forth in this Agreement;
(l)any Company Party files, or publicly announces that it will file, with the
Bankruptcy Court a motion, application, or adversary proceeding (or any Company
Party supports any such motion, application, or adversary proceeding filed or
commenced by any third party) (i) challenging the validity, enforceability, or
priority of, or seeking the avoidance, disallowance, subordination, or
recharacterization, as applicable, of the liens of the RBL Agent or the DIP
Agent, the DIP Claims or the RBL Claims, or (ii) asserting any other cause of
action against the Consenting Stakeholders;
27

--------------------------------------------------------------------------------



(m)the Bankruptcy Court enters an order providing relief against any of the
Consenting Stakeholders with respect to any of the causes of action or
proceedings specified in Section 10.01(k) and such order remains in effect for
five (5) Business Days after entry of such order;
(n)any Company Party (i) voluntarily commences any case or files any petition
seeking bankruptcy, winding up, dissolution, liquidation, administration,
moratorium, receivership, reorganization or other relief under any federal,
state or foreign bankruptcy, insolvency, administrative receivership or similar
law now or hereafter in effect, except as contemplated by this Agreement, (ii)
consents to the institution of, or fails to contest in a timely and appropriate
manner, any involuntary proceeding or petition described in the preceding
subsection (i), (iii) applies for or consents to the appointment of a receiver,
administrator, administrative receiver, trustee, custodian, sequestrator,
conservator or similar official with respect to any Company Party or for a
substantial part of such Company Party’s assets, (iv) makes a general assignment
or arrangement for the benefit of creditors, or (v) takes any corporate action
for the purpose of authorizing any of the foregoing;
(o)any Milestone is not met, and the failure to meet such Milestone has not been
waived or such Milestone has not been extended pursuant to Section 4.01(c);
(p)the Company Parties terminate their obligations under and in accordance with
this Agreement; or
(q)the Bankruptcy Court enters an order granting relief from the automatic stay
imposed by Bankruptcy Code section 362 authorizing any party to proceed with
regard to any material asset of the Company Parties and such relief has a
material adverse effect on the Restructuring Transactions.
10.02Company Party Termination Events.  Any Company Party may terminate this
Agreement as to all Parties upon prior written notice to all Parties in
accordance with Section 12.10 hereof upon the occurrence of any of the following
events:
(a)the breach in any material respect by Consenting RBL Lenders holding an
amount of RBL Claims that (i) either would (A) result in non-breaching
Consenting RBL Lenders failing to hold at least two-thirds (2/3) of the
aggregate outstanding principal amount of RBL Claims or (B) reasonably be
expected to prevent the consummation of the Restructuring Transactions, and (ii)
remains uncured (to the extent curable) for five (5) Business Days after the
Consenting Stakeholders seeking termination pursuant to this provision transmit
a written notice in accordance with Section 12.10 detailing any such breach;
(b)the breach in any material respect by Consenting Noteholders holding an
amount of Notes Claims that (i) either would (A) result in non-breaching
Consenting Noteholders failing to hold at least one-half (1/2) of the aggregate
outstanding principal amount of Notes Claims or (B) reasonably be expected to
prevent the consummation of the Restructuring Transactions, and (ii) remains
uncured (to the extent curable) for five (5) Business Days after the Consenting
28

--------------------------------------------------------------------------------



Stakeholders seeking termination pursuant to this provision transmit a written
notice in accordance with Section 12.10 detailing any such breach;
(c)the board of directors, board of managers, or such similar governing body of
any Company Party determines, after consulting with counsel, (i) that proceeding
with any of the Restructuring Transactions would be inconsistent with the
exercise of its fiduciary duties or applicable Law or (ii) in the exercise of
its fiduciary duties, to pursue an Alternative Restructuring Proposal;
(d)the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or order that (i) enjoins the consummation of a material portion of the
Restructuring Transactions and (ii) remains in effect for thirty (30) Business
Days after such terminating Company Party transmits a written notice in
accordance with Section 12.10 hereof detailing any such issuance; provided, that
this termination right shall not apply to or be exercised by any Company Party
that sought or requested such ruling or order in contravention of any obligation
or restriction set out in this Agreement; or
(e)the Bankruptcy Court enters an order denying confirmation of the Plan.
10.03Mutual Termination.  This Agreement, and the obligations of all Parties
hereunder, may be terminated by mutual written agreement among all of the
following: (a) the Required Consenting Stakeholders; and (b) each Company Party.
10.04Automatic Termination.  This Agreement shall terminate automatically
without any further required action or notice immediately after the Plan
Effective Date.
10.05Effect of Termination. 
(a)Upon the occurrence of a Termination Date as to a Party, this Agreement shall
be of no further force and effect as to such Party and each Party subject to
such termination shall be released from its commitments, undertakings, and
agreements under or related to this Agreement and shall have the rights and
remedies that it would have had, had it not entered into this Agreement, and
shall be entitled to take all actions, whether with respect to the Restructuring
Transactions or otherwise, that it would have been entitled to take had it not
entered into this Agreement, including with respect to any and all Claims or
causes of action.  Upon the occurrence of a Termination Date prior to the
Confirmation Order being entered by a Bankruptcy Court, any and all consents or
ballots tendered by the Parties subject to such termination before a Termination
Date shall be deemed, for all purposes, to be null and void from the first
instance and shall not be considered or otherwise used in any manner by the
Parties in connection with the Restructuring Transactions and this Agreement or
otherwise provided, however, any Consenting Stakeholder withdrawing or changing
its vote pursuant to this Section 10.05 shall promptly provide written notice of
such withdrawal or change to each other Party to this Agreement or, if such
withdrawal or change occurs on or after the Petition Date, file notice of such
withdrawal or change with the Bankruptcy Court.
29

--------------------------------------------------------------------------------



(b)Nothing in this Agreement shall be construed as prohibiting a Company Party
or any of the Consenting Stakeholders from contesting whether any such
termination is in accordance with its terms or to seek enforcement of any rights
under this Agreement that arose or existed before a Termination Date. Except as
expressly provided in this Agreement, nothing herein is intended to, or does, in
any manner waive, limit, impair, or restrict (a) any right of any Company Party
or the ability of any Company Party to protect and reserve its rights (including
rights under this Agreement), remedies, and interests, including its claims
against any Consenting Stakeholder, and (b) any right of any Consenting
Stakeholder, or the ability of any Consenting Stakeholder, to protect and
preserve its rights (including rights under this Agreement), remedies, and
interests, including its claims against any Company Party or Consenting
Stakeholder.
(c)Notwithstanding any provision to the contrary in this Section 10, no Party
may exercise any of a termination right set forth in this Section 10 if such
Party has failed to perform or comply in all material respects with the terms
and conditions of this Agreement, with such failure to perform or comply
causing, or resulting in, the occurrence of the applicable Consenting
Stakeholder Termination Event or Company Termination Event giving rise to such
termination right; provided, however, nothing in this Section 10.05(c) shall
restrict any Company Party’s right to terminate this Agreement in accordance
with Section 10.02(a).
(d)For the avoidance of doubt, upon the termination of this Agreement by any
Company Party pursuant to Section 10.02(c), the other Parties to this Agreement
shall be immediately and automatically relieved of any obligation to comply with
their respective covenants and agreements herein in accordance with this Section
10.05.
Section 11.Amendments and Waivers.
(a)This Agreement may not be modified, amended, or supplemented, and no
condition or requirement of this Agreement may be waived, in any manner except
in accordance with this Section 11.
(b)This Agreement may be modified, amended, or supplemented, or a condition or
requirement of this Agreement may be waived, in a writing signed by: each
Company Party, the Required Consenting RBL Lenders, and the Required Consenting
Noteholders; provided, however, that if the proposed modification, amendment,
waiver, or supplement (x) has a material, disproportionate, and adverse effect
on any of the Company Claims/Interests held by a Consenting Stakeholder or
(y) changes the economic treatment provided to any Consenting Stakeholder, then
the consent of each such affected Consenting Stakeholder shall also be required
to effectuate such modification, amendment, waiver or supplement.
(c)Any proposed modification, amendment, waiver or supplement that does not
comply with this Section 11 shall be ineffective and void ab initio.
(d)The waiver by any Party of a breach of any provision of this Agreement shall
not operate or be construed as a further or continuing waiver of such breach or
as a waiver of any other or subsequent breach. No failure on the part of any
Party to exercise, and no delay in
30

--------------------------------------------------------------------------------



exercising, any right, power or remedy under this Agreement shall operate as a
waiver of any such right, power or remedy or any provision of this Agreement,
nor shall any single or partial exercise of such right, power or remedy by such
Party preclude any other or further exercise of such right, power or remedy or
the exercise of any other right, power or remedy. All remedies under this
Agreement are cumulative and are not exclusive of any other remedies provided by
Law.
(e)Where a written consent, acceptance, approval, or waiver is expressly
required or contemplated by this Agreement, including a written approval by the
Company Parties, the Required Consenting RBL Lenders, or the Required Consenting
Noteholders, such written consent, acceptance, approval, or waiver shall be
deemed to have occurred if, by agreement between counsel to the Parties
submitting and receiving such consent, acceptance, approval, or waiver, it is
conveyed in writing (including electronic mail) between each such counsel
without representations or warranties of any kind on behalf of such counsel.
(f)Any consent or waiver contemplated in this Section 11 may be provided by
electronic mail from counsel to the relevant parties.
(g)Notwithstanding Section 11(a) of this Agreement, any modification, amendment,
or change to the definition of “Required Consenting RBL Lenders” shall require
the consent of the Company Parties and the Consenting RBL Lenders.
Section 12.Miscellaneous.
12.01Acknowledgement. Notwithstanding any other provision herein, this Agreement
is not and shall not be deemed to be an offer with respect to any securities or
solicitation of votes for the acceptance of a plan of reorganization for
purposes of sections 1125 and 1126 of the Bankruptcy Code or otherwise.  Any
such offer or solicitation will be made only in compliance with all applicable
securities Laws, provisions of the Bankruptcy Code, and/or other applicable Law.
12.02Exhibits Incorporated by Reference; Conflicts. Each of the exhibits,
annexes, signatures pages, and schedules attached hereto is expressly
incorporated herein and made a part of this Agreement, and all references to
this Agreement shall include such exhibits, annexes, and schedules. In the event
of any inconsistency between this Agreement (without reference to the exhibits,
annexes, and schedules hereto) and the exhibits, annexes, and schedules hereto,
this Agreement (without reference to the exhibits, annexes, and schedules
thereto) shall govern.
12.03Further Assurances.  Subject to the other terms of this Agreement, the
Parties agree to execute and deliver such other instruments and perform such
acts, in addition to the matters herein specified, as may be reasonably
appropriate or necessary, or as may be required by order of the Bankruptcy
Court, from time to time, to effectuate the Restructuring Transactions, as
applicable.
12.04Complete Agreement.  Except as otherwise explicitly provided herein, this
Agreement constitutes the entire agreement among the Parties with respect to the
subject matter
31

--------------------------------------------------------------------------------



hereof and supersedes all prior agreements, oral or written, among the Parties
with respect thereto, other than any Confidentiality Agreement. The Parties
acknowledge and agree that they are not relying on any representations or
warranties other than as set forth in this Agreement.
12.05GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM.  THIS
AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.  Each
Party hereto agrees that it shall bring any action or proceeding in respect of
any claim arising out of or related to this Agreement, to the extent possible,
in the Bankruptcy Court, and solely in connection with claims arising under this
Agreement: (a) irrevocably submits to the exclusive jurisdiction of the
Bankruptcy Court; (b) waives any objection to laying venue in any such action or
proceeding in the Bankruptcy Court; and (c) waives any objection that the
Bankruptcy Court is an inconvenient forum or does not have jurisdiction over any
Party hereto.
12.06Trial by Jury Waiver. EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
12.07Execution of Agreement.  This Agreement may be executed and delivered in
any number of counterparts and by way of electronic signature and delivery, each
such counterpart, when executed and delivered, shall be deemed an original, and
all of which together shall constitute the same agreement.  Except as expressly
provided in this Agreement, each individual executing this Agreement on behalf
of a Party has been duly authorized and empowered to execute and deliver this
Agreement on behalf of said Party.
12.08Rules of Construction.  This Agreement is the product of negotiations among
the Company Parties and the Consenting Stakeholders, and in the enforcement or
interpretation hereof, is to be interpreted in a neutral manner, and any
presumption with regard to interpretation for or against any Party by reason of
that Party having drafted or caused to be drafted this Agreement, or any portion
hereof, shall not be effective in regard to the interpretation hereof. The
Company Parties and the Consenting Stakeholders were each represented by counsel
during the negotiations and drafting of this Agreement and continue to be
represented by counsel.
12.09Successors and Assigns; Third Parties.  This Agreement is intended to bind
and inure to the benefit of the Parties and their respective successors and
permitted assigns, as applicable. There are no third party beneficiaries under
this Agreement, and the rights or obligations of any Party under this Agreement
may not be assigned, delegated, or transferred to any other person or entity. 
12.10Notices.  All notices hereunder shall be deemed given if in writing and
delivered, by electronic mail, courier, or registered or certified mail (return
receipt requested), to the following addresses (or at such other addresses as
shall be specified by like notice):
32

--------------------------------------------------------------------------------



(a)if to a Company Party, to:
Oasis Petroleum Inc.
1001 Fannin Street, Suite 1500
Attention: Nickolas J. Lorentzatos, General Counsel
E-mail address: nlorentzatos@oasispetroleum.com
with copies to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attention:    Brian Schartz, P.C.
        AnnElyse Scarlett Gains
E-mail address:    brian.schartz@kirkland.com
         annelyse.gains@kirkland.com
and
Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, Illinois 60654
Attention:     Chad Husnick
        John Luze
E-mail address:    chad.husnick@kirkland.com
            john.luze@kirkland.com
(b)if to a Consenting RBL Lender, to:
Vinson & Elkins LLP
2001 Ross Avenue, Suite 3900
Dallas, Texas 75201
Attention:    Bill Wallander
Brad Foxman
Matthew Struble
Email address:        bwallander@velaw.com
    bfoxman@velaw.com
    mstruble@velaw.com
(c)if to a Consenting Noteholder, to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Attention:     Andrew N. Rosenberg
33

--------------------------------------------------------------------------------



        Alice Belisle Eaton
        Alexander Woolverton
E-mail address:    arosenberg@paulweiss.com
            aeaton@paulweiss.com
            awoolverton@paulweiss.com
Any notice given by delivery, mail, or courier shall be effective when received.
12.11Independent Due Diligence and Decision Making. Each Consenting Stakeholder
hereby confirms that its decision to execute this Agreement has been based upon
its independent investigation of the operations, businesses, financial and other
conditions, and prospects of the Company Parties.
12.12Enforceability of Agreement. The Parties hereby acknowledge and agree: (i)
that the provision of any notice or exercise of termination rights under this
Agreement is not prohibited by the automatic stay provisions of the Bankruptcy
Code, (ii) each Party waives any right to assert that the exercise of any notice
or termination rights under this Agreement is subject to the automatic stay
provisions of the Bankruptcy Code and expressly stipulates and consents
hereunder to the prospective modification of the automatic stay provisions of
the Bankruptcy Code for purposes of exercising notice and termination rights
under this Agreement, to the extent the Bankruptcy Court determines that such
relief is required, (iii) that they shall not take a position to the contrary of
this Section 12.12 in the Bankruptcy Court or any other court of competent
jurisdiction, (iv) they will not initiate, or assert in, any litigation or other
legal proceeding that this Section 12.12 is illegal, invalid, or unenforceable,
in whole or in part, and (v) the Parties will seek relief from the automatic
stay in the DIP Orders for authority for the Parties to exercise any rights
under this Agreement.
12.13Waiver. If the Restructuring Transactions are not consummated, or if this
Agreement is terminated for any reason, the Parties fully reserve any and all of
their rights. Pursuant to Federal Rule of Evidence 408 and any other applicable
rules of evidence, this Agreement and all negotiations relating hereto shall not
be admissible into evidence in any proceeding other than a proceeding to enforce
its terms or the payment of damages to which a Party may be entitled under this
Agreement.
12.14Specific Performance. It is understood and agreed by the Parties that money
damages would be an insufficient remedy for any breach of this Agreement by any
Party, and each non-breaching Party shall be entitled to specific performance
and injunctive or other equitable relief (without the posting of any bond and
without proof of actual damages) as a remedy of any such breach, including an
order of the Bankruptcy Court or other court of competent jurisdiction requiring
any Party to comply promptly with any of its obligations hereunder.
12.15Several, Not Joint, Claims. Except where otherwise specified, the
agreements, representations, warranties, and obligations of the Parties under
this Agreement are, in all respects, several and not joint.
34

--------------------------------------------------------------------------------



12.16Severability and Construction. If any provision of this Agreement shall be
held by a court of competent jurisdiction to be illegal, invalid, or
unenforceable, the remaining provisions shall remain in full force and effect if
essential terms and conditions of this Agreement for each Party remain valid,
binding, and enforceable.
12.17Remedies Cumulative. All rights, powers, and remedies provided under this
Agreement or otherwise available in respect hereof at Law or in equity shall be
cumulative and not alternative, and the exercise of any right, power, or remedy
thereof by any Party shall not preclude the simultaneous or later exercise of
any other such right, power, or remedy by such Party.
12.18Capacities of Consenting Stakeholders. Each Consenting Stakeholder has
entered into this agreement on account of all Company Claims/Interests that it
holds (directly or through discretionary accounts that it manages or advises)
and, except where otherwise specified in this Agreement, shall take or refrain
from taking all actions that it is obligated to take or refrain from taking
under this Agreement with respect to all such Company Claims/Interests.
12.19Email Consents. Where a written consent, acceptance, approval, or waiver is
required pursuant to or contemplated by this Agreement, pursuant to Section
3.02, Section 11, or otherwise, including a written approval by the Company
Parties or the Required Consenting Stakeholders, such written consent,
acceptance, approval, or waiver shall be deemed to have occurred if, by
agreement between counsel to the Parties submitting and receiving such consent,
acceptance, approval, or waiver, it is conveyed in writing (including electronic
mail) between each such counsel without representations or warranties of any
kind on behalf of such counsel.
12.20Fees and Expenses. Regardless of whether the Restructuring Transactions are
or have been consummated, and subject to the terms of the DIP Orders, the
Company Parties shall promptly pay and reimburse in cash all Consenting
Stakeholder Fees and Expenses in full in cash on a regular and continuing basis
in accordance with all governing engagement agreements, subject to the
expiration of any applicable provision of the DIP Orders. On the Plan Effective
Date, all accrued and unpaid Consenting Stakeholder Fees and Expenses incurred
up to (and including) the Plan Effective Date (including an estimate for
post-closing matters) shall be paid in full in cash. Nothing herein shall
relieve or supersede the Company Parties from any such payment or reimbursement
obligations under the RBL Facility Documents, the DIP Facility Documents, or the
DIP Orders.
12.21Survival. Notwithstanding (a) any Transfer of any Company Claims/Interests
in accordance with Section 7 or (b) the termination of this Agreement in
accordance with its terms, the agreements and obligations of the Parties in
Section 10.05, Section 12, and the Confidentiality Agreements shall survive such
Transfer and/or termination and shall continue in full force and effect for the
benefit of the Parties in accordance with the terms hereof and thereof;
provided, however, that any liability of a Party for failure to comply with the
terms of this Agreement shall survive such termination.
12.22Settlement Discussions. This Agreement is part of a proposed settlement of
matters that could otherwise be the subject of litigation among the Parties.
Nothing in this
35

--------------------------------------------------------------------------------



Agreement shall be deemed an admission of any kind. Pursuant to Federal Rule of
Evidence 408, any applicable state rules of evidence and any other applicable
law, foreign or domestic, this Agreement, and all negotiations relating thereto
shall not be admissible into evidence in any proceeding other than to prove the
existence of this Agreement or in a proceeding to enforce the terms of this
Agreement.
12.23Good Faith Cooperation; Further Assurances. The Parties shall cooperate
with each other in good faith and shall coordinate their activities (to the
extent reasonably practicable) in respect of all matters concerning the
implementation and consummation of the Restructuring. Further, each of the
Parties shall take such action (including executing and delivering any other
agreements and making and filing any required regulatory filings) as may be
reasonably necessary to carry out the purposes and intent of this Agreement.
12.24No Waiver; Reservation of Rights. Nothing herein shall constitute a waiver
of any of the Parties’ rights, except as expressly set forth herein. All of the
Parties’ respective rights to challenge the action of any other Party pursuant
to this Agreement, including pursuant to Articles III, V, VI, IX, X and XI, are
expressly preserved.
IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.


[Signature pages follow.]






36


--------------------------------------------------------------------------------



Company Parties’ Signature Page to
the Restructuring Support Agreement


OASIS PETROLEUM INC.
OASIS MIDSTREAM SERVICES LLC
OASIS PETROLEUM LLC
OASIS PETROLEUM MARKETING LLC
OASIS PETROLEUM NORTH AMERICA LLC
OASIS PETROLEUM PERMIAN LLC
OASIS WELL SERVICES LLC
OMS HOLDINGS LLC


By: /s/ Michael H. Lou    


Name: Michael H. Lou
Title: Chief Financial Officer and Executive Vice President




OMP GP LLC


By: /s/ Michael H. Lou    


Name: Michael H. Lou
Title: President






--------------------------------------------------------------------------------



Consenting Stakeholder Signature Page to
the Restructuring Support Agreement


[Consenting Stakeholder]
_____________________________________
Name:
Title:


Address:


E-mail address(es):



Aggregate Amounts Beneficially Owned or Managed on Account of:NotesRBLInterests


















--------------------------------------------------------------------------------



EXHIBIT A


Company Parties
Oasis Midstream Services LLC
Oasis Petroleum Inc.
Oasis Petroleum LLC
Oasis Petroleum Marketing LLC
Oasis Petroleum North America LLC
Oasis Petroleum Permian LLC
Oasis Well Services LLC
OMP GP LLC
OMS Holdings LLC

















--------------------------------------------------------------------------------



EXHIBIT B


Restructuring Term Sheet










--------------------------------------------------------------------------------



THIS RESTRUCTURING TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR
A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION
1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL
APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE. NOTHING
CONTAINED IN THIS CHAPTER 11 RESTRUCTURING TERM SHEET SHALL BE AN ADMISSION OF
FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF THE EFFECTIVE DATE OF THE
RESTRUCTURING SUPPORT AGREEMENT ON THE TERMS DESCRIBED HEREIN AND IN THE
RESTRUCTURING SUPPORT AGREEMENT, DEEMED BINDING ON ANY OF THE PARTIES HERETO.
Restructuring Term Sheet
INTRODUCTION
This Restructuring Term Sheet (this “Restructuring Term Sheet”) describes the
financial restructuring of Oasis Petroleum Inc. (and, together with its debtor
subsidiaries, the “Debtors”). This Restructuring Term Sheet is being agreed to
in connection with the Debtors’ and the Consenting Stakeholders’ entry into that
certain Restructuring Support Agreement, dated as of September 29, 2020 (as may
be further amended, supplemented or modified pursuant to the terms thereof, the
“Restructuring Support Agreement”),2 to which this Restructuring Term Sheet is
attached as Exhibit A. Pursuant to the Restructuring Support Agreement, the
Debtors and the Consenting Stakeholders have agreed to support the transactions
contemplated therein and herein.
This Restructuring Term Sheet does not include a description of all of the
terms, conditions, and other provisions that will to be contained in the
Definitive Documents, which remain subject to negotiation and completion in
accordance with the Restructuring Support Agreement and applicable bankruptcy
law. The Definitive Documents will not contain any material terms or conditions
that are inconsistent in any material respect with this Restructuring Term Sheet
or the Restructuring Support Agreement. This Restructuring Term Sheet
incorporates the rules of construction as set forth in section 102 of the
Bankruptcy Code.

2     Capitalized terms used but not defined in this Restructuring Term Sheet
have the meanings given to such terms in the Restructuring Support Agreement.








--------------------------------------------------------------------------------






GENERAL PROVISIONS REGARDING THE RESTRUCTURING
Chapter 11 Plan
On the Plan Effective Date, or, other than with respect to the holders of RBL
Claims, as soon as is reasonably practicable thereafter, each holder of an
Allowed Claim or Interest, as applicable, shall receive under the Plan the
treatment described in this Restructuring Term Sheet in full and final
satisfaction, settlement, release, and discharge of and in exchange for such
holder's Allowed Claim or Interest, except to the extent different treatment is
agreed to by the Reorganized Debtors and the holder of such Allowed Claim or
Interest, as applicable.

The Plan will constitute a separate chapter 11 plan of reorganization for each
Debtor. For the avoidance of doubt, any action required to be taken by the
Debtors on the Plan Effective Date pursuant to this Restructuring Term Sheet may
be taken on the Plan Effective Date or as soon as is reasonably practicable
thereafter other than with respect to the RBL Lenders, DIP Lenders, and Exit
Facility Lenders.
DIP Facility
The Consenting RBL Lenders (in such capacity, collectively, the “DIP Lenders”)
will provide a senior secured superpriority revolving debtor-in-possession
financing facility in an aggregate principal amount of $450 million, consisting
of a $150 million new money revolving facility, with a $100 million letter of
credit facility sublimit, and $300 million of rolled up RBL Claims and otherwise
substantially on the terms set forth in the term sheet attached as Exhibit C
(the “DIP Term Sheet”) to the Restructuring Support Agreement. During the
Chapter 11 Cases, the Consenting RBL Lenders shall forbear from any attempt to
collect any Specified Default Interest and any such amounts shall not be rolled
up into the DIP Facility; provided, for the avoidance of doubt, that as set
forth in the DIP Term Sheet, the RBL Lenders shall be entitled to adequate
protection payments consisting of current cash payments on a monthly basis in an
amount equal to the amount of postpetition fees and interest on the RBL Claims
at the default rate set forth in the RBL Credit Agreement. On the Plan Effective
Date, the Consenting RBL Lenders shall waive any right to payment of Specified
Default Interest (as defined below).


Exit Facility
The Consenting RBL Lenders will provide a new money senior secured reserve-based
facility (the “Exit Facility”) substantially on the terms set forth in the term
sheet attached as Exhibit D (the “Exit Facility Term Sheet”) to the
Restructuring Support Agreement.
The proceeds of the Exit Facility may be used as necessary to fund cash
distributions on the Plan Effective Date to holders of Allowed Claims required
by this Restructuring Term Sheet and the Plan and for other uses as set forth in
the Exit Facility Term Sheet and the Plan.









--------------------------------------------------------------------------------




New Common Stock
On the Plan Effective Date, Reorganized Oasis will issue a single class of
common Interests (the “New Common Stock”). The New Common Stock will be
distributed to holders of Allowed General Unsecured Claims in accordance with
this Restructuring Term Sheet. The Debtors and the Reorganized Debtors shall use
commercially reasonable efforts to cause the New Common Stock to become publicly
traded and listed on a national securities exchange on or as soon as reasonably
practicable after the Plan Effective Date.
New Warrants
On the Plan Effective Date, Reorganized Oasis will issue 4-year warrants
convertible into 7.5% of the New Common Stock at a strike price equal to the
aggregate amount of Notes Claims (including any interest thereon that would have
accrued as of the Plan Effective Date) (the “New Warrants”). The documentation
for the New Warrants will be included in the Plan Supplement and will not
include Black-Sholes protection but will provide that the New Warrants remain
outstanding following any stock-for-stock merger transaction following the Plan
Effective Date. Any New Common Stock issued pursuant to the New Warrants shall
be subject to dilution on account of the Management Inventive Plan.
Mirada Settlement
On the Plan Effective Date, the Mirada Settlement Agreement and all terms
contained therein will be deemed approved by the Bankruptcy Court and the Mirada
Settlement Agreement shall be in full force and effect on the Plan Effective
Date. The Plan shall provide that, as set forth in the Mirada Settlement
Agreement, on the Plan Effective Date, the Debtors shall (i) pay the sum of
$20,000,000.00 for the benefit of certain Mirada related parties and (ii) on or
before the 180th day after the date the payment in preceding clause (i) is due,
pay the sum of $22,750,000.00 for the benefit of certain Mirada realted parties,
in each case on the terms set forth in the Mirada Settlement Agreement.
Hedging ProgramOn or before the Plan Effective Date, the Debtors will enter into
new hedging arrangements sufficient to cover the Closing Date Minimum Hedge
Volumes (as defined in the Exit Facility Term Sheet).Cash on Hand
Cash distributions in accordance with this Restructuring Term Sheet shall be
made from cash on hand as of the Plan Effective Date, including proceeds from
the Exit Facility and the DIP Facility.
Definitive Documents
Any documents, including any Definitive Documents, that remain the subject of
negotiation as of the Agreement Effective Date shall be subject to the rights
and obligations set forth in Section 3 of the Restructuring Support Agreement.
Failure to reference such rights and obligations as it relates to any document
referenced in this Restructuring Term Sheet shall not impair such rights and
obligations.
Tax Matters
The Parties will work together in good faith and will use commercially
reasonable efforts to structure and implement the Restructuring Transactions in
a tax efficient and cost-effective manner for the Debtors.











--------------------------------------------------------------------------------



TREATMENT OF CLAIMS AND INTERESTS OF THE DEBTORS UNDER THE PLAN
Class No.
Type of Claim
TreatmentImpairment / Voting
Unclassified Non-Voting Claims
N/ADIP Claims
On the Plan Effective Date, each holder of an Allowed DIP Claim shall be: (a) in
the case of DIP Claims other than the principal amount of the loans under the
DIP Credit Agreement, paid in full, in cash in accordance with the terms of the
DIP Credit Agreement, and (b) in the case of DIP Claims that represent the
principal amount of the loans under the DIP Credit Agreement, converted to an
identical principal amount of Exit Facility Revolving Loans.
N/AN/AAdministrative Claims
On the Plan Effective Date, each holder of an Allowed Administrative Claim shall
receive payment in full in cash.
N/AN/APriority Tax Claims
On the Plan Effective Date, each holder of an Allowed Priority Tax Claim shall
receive treatment in a manner consistent with section 1129(a)(9)(C) of the
Bankruptcy Code.
N/A
Classified Claims and Interests of the Debtors
Class 1
Other Secured Claims
On the Plan Effective Date, each holder of an Allowed Other Secured Claim shall
receive, at the Debtors’ option and in their sole discretion: (a) payment in
full in cash; (b) the collateral securing its Allowed Other Secured Claim;
(c) Reinstatement of its Allowed Other Secured Claim; or (d) such other
treatment rendering its Allowed Other Secured Claim unimpaired in accordance
with section 1124 of the Bankruptcy Code.
Unimpaired / Deemed to Accept
Class 2
Other Priority Claims
Each holder of an Allowed Other Priority Claim shall receive treatment in a
manner consistent with section 1129(a)(9) of the Bankruptcy Code.
Unimpaired / Deemed to Accept
Class 3
RBL Claims
On the Plan Effective Date, all RBL Claims shall be deemed Allowed in full,
including accrued and unpaid interest (at the applicable default rate), fees,
costs, and expenses, plus any and all other amounts owed under the RBL Facility
Documents.
On the Plan Effective Date, each holder of an Allowed RBL Claim (i) electing to
participate in the Exit Facility by entry into the Exit Facility Commitment
Letter will receive, (x) on a dollar-for-dollar basis in exchange for the
portion of its RBL Claim representing the principal of the loans owed to such
lender under the RBL Credit Agreement, an equal amount of the principal of the
revolving loans under the Exit Facility as of the Plan Effective Date, upon the
terms and conditions set forth in the Exit Facility Term Sheet and (y) with
respect to any other portion of such holder’s RBL Claim (to the extent not
already paid prior to the Plan Effective Date, including as adequate protection
pursuant to the Final DIP Order), cash in an amount equal to such portion of
such holder’s RBL Claim, and (ii) not electing to participate in the Exit
Facility by electing not to sign the Exit Facility Commitment Letter (x) shall
be deemed to have funded a second out term loan on a dollar-for-dollar basis in
exchange for the portion of its RBL Claim representing the principal of the
loans owed to such lender, any unreimbursed claims for professional fees and
expenses under the RBL Credit Agreement, and any of such holder’s Specified
Default Interest and (y) with respect to any other portion of such holder’s RBL
Claim (to the extent not already paid prior to the Plan Effective Date,
including as adequate protection pursuant to the Final DIP Order), cash in an
amount equal to such portion of such holder’s RBL Claim. The Liens securing the
loans under the RBL Credit Agreement shall be retained and deemed assigned to
the administrative agent under the Exit Facility to secure the Exit Facility
upon the Plan Effective Date. Notwithstanding the foregoing, on the Plan
Effective Date, any Specified Default Interest shall be discharged, released,
and deemed waived by all holders of RBL Claims that execute the Restructuring
Support Agreement.3
Impaired / Entitled to VoteClass 4Notes Claims and Mirada Claims
On the Plan Effective Date, the Notes Claims shall be Allowed in full, including
accrued and unpaid interest, fees, costs, and expenses plus any and all other
amounts owed under the indentures governing the Notes Claims.


On the Plan Effective Date, each holder of an Allowed Notes Claim or an Allowed
Mirada Claim shall receive its pro rata share (calculated based on the aggregate
amount of all Allowed Notes Claims and Allowed Mirada Claims) of 100% of the New
Common Stock, subject to dilution on account of the Management Incentive Plan
and the New Warrants; provided, that notwithstanding that the Mirada Claims are
classified as Class 4 Claims, such claims, in lieu of any treatment as Class 4
Claims, shall be treated in accordance with the Mirada Settlement Agreement.
Impaired / Entitled to VoteClass 5General Unsecured ClaimsOn the Plan Effective
Date, each holder of an Allowed General Unsecured Claim shall receive, at the
option of the applicable Debtor: (a) payment in full in Cash; or
(b) ReinstatementUnimpaired / Deemed to Accept
Class 6
Intercompany Claims
On the Plan Effective Date, each holder of an Allowed Intercompany Claim shall
have its Claim Reinstated or cancelled, released, and extinguish and without any
distribution at the Debtors’ election and in their sole discretion.
Impaired / Deemed to Reject or Unimpaired / Deemed to Accept
Class 7
Intercompany Interests Other Than in Oasis
On the Plan Effective Date, each holder of an Interest other than in Oasis shall
have such Interest Reinstated or cancelled, released, and extinguish and without
any distribution at the Debtors’ election and in their sole discretion.
Impaired / Deemed to Reject or Unimpaired / Deemed to Accept
Class 8Interests in Oasis
On the Plan Effective Date, each holder of an Interest in Oasis shall retain its
pro rata share of the New Warrants.
Impaired / Entitled to Vote



GENERAL PROVISIONS REGARDING THE PLAN
Subordination
The classification and treatment of Claims under the Plan shall conform to the
respective contractual, legal, and equitable subordination rights of such
Claims, and any such rights shall be settled, compromised, and released pursuant
to the Plan.
Restructuring Transactions
The Confirmation Order shall be deemed to authorize, among other things, all
actions as may be necessary or appropriate to effectuate any transaction
described in, approved by, contemplated by, or necessary to consummate the Plan
and the Restructuring Transactions therein. On the Plan Effective Date, the
Debtors, as applicable, shall issue all securities, notes, instruments,
certificates, and other documents required to be issued pursuant to the
Restructuring Transactions.
Cancellation of Notes, Instruments, Certificates, and Other Documents
On the Plan Effective Date, except with respect to the liens securing the RBL
Claims and the Exit Facility and except to the extent otherwise provided in this
Restructuring Term Sheet or the Plan, all notes, instruments, certificates, and
other documents evidencing Claims or Interests, including credit agreements and
indentures, shall be canceled, and the Debtors’ obligations thereunder or in any
way related thereto shall be deemed satisfied in full and discharged.
Notwithstanding anything to the contrary herein, in the Restructuring Support
Agreement, or in the Plan, for the avoidance of doubt, the liens securing the
RBL Claims shall not be released, and such liens shall be retained by the Exit
Facility Agent to secure the Exit Facility upon the Plan Effective Date.
Executory Contracts and Unexpired Leases
The Plan will provide that the executory contracts and unexpired leases that are
not rejected as of the Plan Effective Date (either pursuant to the Plan or a
separate motion) will be deemed assumed pursuant to section 365 of the
Bankruptcy Code.
Retention of Jurisdiction
The Plan will provide that the Bankruptcy Court shall retain jurisdiction for
usual and customary matters but, for the avoidance of doubt, shall not retain
jurisdiction over the Exit Facility.
Discharge of Claims and Termination of Interests
Pursuant to section 1141(d) of the Bankruptcy Code and except as otherwise
specifically provided in the Plan or in any contract, instrument, or other
agreement or document created pursuant to the Plan, the distributions, rights,
and treatment that are provided in the Plan shall be in complete satisfaction,
discharge, and release, effective as of the Plan Effective Date, of Claims
(including any Intercompany Claims that the Debtors resolve or compromise after
the Plan Effective Date), Interests, and Causes of Action of any nature
whatsoever, including any interest accrued on Claims or Interests from and after
the Petition Date, whether known or unknown, against, liabilities of, liens on,
obligations of, rights against, and Interests in the Debtors or any of their
assets or properties, regardless of whether any property shall have been
distributed or retained pursuant to the Plan on account of such Claims and
Interests, including demands, liabilities, and Causes of Action that arose
before the Plan Effective Date, any liability (including withdrawal liability)
to the extent such Claims or Interests relate to services that employees of the
Debtors have performed prior to the Plan Effective Date and that arise from a
termination of employment, any contingent or noncontingent liability on account
of representations or warranties issued on or before the Plan Effective Date,
and all debts of the kind specified in sections 502(g), 502(h), or 502(i) of the
Bankruptcy Code, in each case whether or not (a) a Proof of Claim based upon
such debt or right is filed or deemed filed pursuant to section 501 of the
Bankruptcy Code, (b) a Claim or Interest based upon such debt, right, or
Interest is Allowed pursuant to section 502 of the Bankruptcy Code, or (c) the
holder of such a Claim or Interest has accepted the Plan. The Confirmation Order
shall be a judicial determination of the discharge of all Claims and Interests
subject to the occurrence of the Plan Effective Date.
Releases by the Debtors
Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
consideration, on and after the Plan Effective Date, each Released Party is
deemed released and discharged by the Debtors, the Reorganized Debtors, and
their Estates from any and all claims and Causes of Action, whether known or
unknown, including any derivative claims, asserted on behalf of the Debtors,
that the Debtors, the Reorganized Debtors, or their Estates would have been
legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the holder of any Claim against or Interest in a
Debtor or other Entity, or that any holder of any Claim against or Interest in a
Debtor or other Entity could have asserted on behalf of the Debtors, based on or
relating to or in any manner arising from in whole or in part, the Debtors, the
Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions,
intercompany transactions, the Chapter 11 Cases, the formulation, preparation,
dissemination, solicitation, negotiation, entry into, or filing of the
Restructuring Support Agreement, the Disclosure Statement, the DIP Facility, the
Plan, the Plan Supplement, the Exit Facility, or any Restructuring Transaction,
contract, instrument, release, or other agreement or document created or entered
into in connection with the Restructuring Support Agreement, the Disclosure
Statement, the DIP Facility, the Plan, the Plan Supplement, the Exit Facility,
the Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation
of the Plan, including the issuance or distribution of securities pursuant to
the Plan, or the distribution of property under the Plan or any other related
agreement, or upon any other act or omission, transaction, agreement, event, or
other occurrence taking place on or before the Plan Effective Date.
Notwithstanding anything to the contrary in the foregoing, the releases set
forth above do not release (a) any post-Plan Effective Date obligations of any
party or entity under the Plan, any post-Plan Effective Date transaction
contemplated by the Restructuring Transactions (including under the Exit
Facility), or any document, instrument, or agreement (including those set forth
in the Plan Supplement and the Exit Facility) executed to implement the Plan or
the Restructuring Transactions or (b) any individual from any Claim or Cause of
Action related to an act or omission that is determined in a Final Order by a
court of competent jurisdiction to have constituted actual fraud or willful
misconduct.
Releases by Holders of Claims and Interests
As of the Plan Effective Date, each Releasing Party is deemed to have released
and discharged each Debtor, Reorganized Debtor, and Released Party from any and
all claims and Causes of Action, whether known or unknown, including any
derivative claims, asserted on behalf of the Debtors, the Reorganized Debtors,
or the Estates, that such Entity would have been legally entitled to assert
(whether individually or collectively), based on or relating to or in any manner
arising from, in whole or in part, the Debtors, the Debtors’ in- or out-of-court
restructuring efforts, any Avoidance Actions, intercompany transactions, the
Chapter 11 Cases, the formulation, preparation, dissemination, solicitation,
negotiation, entry into, or filing of the Restructuring Support Agreement, the
Disclosure Statement, the DIP Facility, the Plan, the Plan Supplement, the Exit
Facility, or any Restructuring Transaction, contract, instrument, release, or
other agreement or document created or entered into in connection with the
Restructuring Support Agreement, the Disclosure Statement, the DIP Facility, the
Plan, the Plan Supplement, the Exit Facility, the Chapter 11 Cases, the filing
of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
Consummation, the administration and implementation of the Plan, including the
issuance or distribution of securities pursuant to the Plan, or the distribution
of property under the Plan or any other related agreement, or upon any other
related act or omission, transaction, agreement, event, or other occurrence
taking place on or before the Plan Effective Date. Notwithstanding anything to
the contrary in the foregoing, the releases set forth above do not release (a)
any post-Plan Effective Date obligations of any party or entity under the Plan,
any post-Plan Effective Date transaction contemplated by the Restructuring
Transactions (including under the Exit Facility), or any document, instrument,
or agreement (including those set forth in the Plan Supplement and the Exit
Facility) executed to implement the Plan or the Restructuring Transactions or
(b) any individual from any claim or Cause of Action related to an act or
omission that is determined in a Final Order by a court competent jurisdiction
to have constituted actual fraud or willful misconduct.
Exculpation
Except as otherwise specifically provided in the Plan, no Exculpated Party shall
have or incur, and each Exculpated Party is released and exculpated from any
Cause of Action for any claim related to any act or omission in connection with,
relating to or arising out of the Chapter 11 Cases, the formulation,
preparation, dissemination, negotiation, or filing of the Restructuring Support
Agreement and related prepetition transactions, the Disclosure Statement, the
Plan, the DIP Facility, the Exit Facility, or any Restructuring Transaction,
contract, instrument, release or other agreement or document created or entered
into in connection with the Disclosure Statement, the DIP Facility, the Exit
Facility, or the Plan, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation
of the Plan, including the issuance of securities pursuant to the Plan, or the
distribution of property under the Plan or any other related agreement, except
for claims related to any act or omission that is determined in a Final Order to
have constituted willful misconduct or actual fraud. The Exculpated Parties
have, and upon completion of the Plan shall be deemed to have, participated in
good faith and in compliance with the applicable laws with regard to the
solicitation of votes and distribution of consideration pursuant to the Plan
and, therefore, are not, and on account of such distributions shall not be,
liable at any time for the violation of any applicable law, rule, or regulation
governing the solicitation of acceptances or rejections of the Plan or such
distributions made pursuant to the Plan. Notwithstanding anything to the
contrary in the foregoing, the exculpation set forth above do not exculpate any
post-Plan Effective Date obligations of any party or entity under the Plan, any
post-Plan Effective Date transaction contemplated by the Restructuring
Transactions (including under the Exit Facility), or any document, instrument,
or agreement (including those set forth in the Plan Supplement and the Exit
Facility) executed to implement the Plan
Injunction
Except as otherwise expressly provided in the Plan or for obligations issued or
required to be paid pursuant to the Plan or the Confirmation Order, all Entities
who have held, hold, or may hold claims or interests that have been released,
discharged, or are subject to exculpation are permanently enjoined, from and
after the Plan Effective Date, from taking any of the following actions against,
as applicable, the Debtors, the Reorganized Debtors, the Exculpated Parties, or
the Released Parties: (a) commencing or continuing in any manner any action or
other proceeding of any kind on account of or in connection with or with respect
to any such claims or interests; (b) enforcing, attaching, collecting, or
recovering by any manner or means any judgment, award, decree, or order against
such Entities on account of or in connection with or with respect to any such
claims or interests; (c) creating, perfecting, or enforcing any encumbrance of
any kind against such Entities or the property or the estates of such Entities
on account of or in connection with or with respect to any such claims or
interests; (d) asserting any right of setoff, subrogation, or recoupment of any
kind against any obligation due from such Entities or against the property of
such Entities on account of or in connection with or with respect to any such
claims or interests unless such holder has filed a motion requesting the right
to perform such setoff on or before the Plan Effective Date, and notwithstanding
an indication of a claim or interest or otherwise that such holder asserts, has,
or intends to preserve any right of setoff pursuant to applicable law or
otherwise; and (e) commencing or continuing in any manner any action or other
proceeding of any kind on account of or in connection with or with respect to
any such claims or interests released or settled pursuant to the Plan.
Notwithstanding anything to the contrary in the foregoing, the injunction set
forth above does not enjoin the enforcement of any post-Plan Effective Date
obligations of any party or entity under the Plan, any post-Plan Effective Date
transaction contemplated by the Restructuring Transactions (including under the
Exit Facility), or any document, instrument, or agreement (including those set
forth in the Plan Supplement and the Exit Facility) executed to implement the
Plan.
Releasing Parties, Released Parties, and Exculpated Parties
As used in this Restructuring Term Sheet, the term “Released Parties” means,
collectively, and in each case in its capacity as such: (a) the Consenting
Stakeholders; (b) the indenture trustees under the Debtors’ prepetition secured
notes indentures; (c) the RBL Agent; (d) the DIP Lenders; (e) the DIP Agent; (f)
each current and former Affiliate of each Entity in clause (a) through (e); and
(h) with respect to each of the Debtors, the Reorganized Debtors, and each of
the foregoing Entities in clauses (a) through (f), such Entity and its current
and former Affiliates and subsidiaries, and such Entities’ and their current and
former Affiliates’ and subsidiaries’ current and former directors, managers,
officers, equity holders (regardless of whether such interests are held directly
or indirectly), predecessors, successors, and assigns, subsidiaries, and each of
their respective current and former equity holders, officers, directors,
managers, principals, members, employees, agents, advisory board members,
financial advisors, partners, attorneys, accountants, investment bankers,
consultants, representatives, and other professionals.
As used in this Restructuring Term Sheet, the term “Releasing Parties” means,
collectively, (a) the Consenting Stakeholders; (b) the indenture trustees under
the Debtors’ prepetition secured notes indentures; (c) the RBL Agent; (d) the
DIP Agent; (e) all holders of Claims or Interests that vote to accept or are
deemed to accept the Plan; (f) all holders of Claims or Interests that abstain
from voting on the Plan and who do not affirmatively opt out of the releases
provided by the Plan by checking the box on the applicable ballot indicating
that they opt not to grant the releases provided in the Plan; (g) all holders of
Claims or Interests that vote to reject the Plan or are deemed to reject the
Plan and who do not affirmatively opt out of the releases provided by the Plan
by checking the box on the applicable ballot indicating that they opt not to
grant the releases provided in the Plan; (h) each current and former Affiliate
of each Entity in clause (a) through (g); and (j) with respect to each of the
Debtors, the Reorganized Debtors, and each of the foregoing Entities in clauses
(a) through (h), such Entity and its current and former Affiliates and
subsidiaries, and such Entities’ and their current and former Affiliates’ and
subsidiaries’ current and former directors, managers, officers, equity holders
(regardless of whether such interests are held directly or indirectly),
predecessors, successors, and assigns, subsidiaries, and each of their
respective current and former equity holders, officers, directors, managers,
principals, members, employees, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants,
representatives, and other professionals, each in their capacity as such
collectively.
As used in this Restructuring Term Sheet, the term “Exculpated Parties” means
collectively, and in each case in its capacity as such: (a) the Debtors; (b) any
official committees appointed in the Chapter 11 Cases and each of their
respective members; (c) the Consenting Stakeholders; (d) the indenture trustees
under the Debtors’ prepetition secured notes indentures; (e) the RBL Agent;
(f) the DIP Agent; (g) the DIP Lenders; and (h) with respect to each of the
foregoing, such Entity and its current and former Affiliates, and such Entity’s
and its current and former Affiliates’ current and former equity holders,
subsidiaries, officers, directors, managers, principals, members, employees,
agents, advisory board members, financial advisors, partners, attorneys,
accountants, investment bankers, consultants, representatives, and other
professionals, each in their capacity as such.




3     “Specified Default Interest” has the meaning set forth in that certain
Limited Waiver and Fourth Amendment to Third Amended and Restated Credit
Agreement, dated as of April 24, 2020, among the Borrower, the guarantors party
thereto, Wells Fargo Bank, NA, as administrative agent, and the Pre-Petition
Lenders party thereto.








--------------------------------------------------------------------------------



OTHER MATERIAL PROVISIONS REGARDING THE RESTRUCTURING
Governance
The new board of directors of Reorganized Oasis (the “New Board”) shall consist
of seven (7) members and shall include the Chief Executive Officer of
Reorganized Oasis and six (6) additional members appointed by the Required
Consenting Noteholders. The identities of directors on the New Board shall be
set forth in the Plan Supplement to the extent known at the time of filing.
Corporate governance for Reorganized Oasis, including charters, bylaws,
operating agreements, or other organization documents, as applicable (the “New
Organizational Documents”), shall be consistent with this Restructuring Term
Sheet and section 1123(a)(6) of the Bankruptcy Code. The Required Consenting
Noteholders will discuss and consider appointing the COO to the New Board.
The COO shall waive any right to terminate his employment for “Good Reason” (as
defined in his employment agreement) solely to the extent such right arises as a
result of not being appointed to the New Board.
Management Incentive Plan
On the Plan Effective Date, the Reorganized Debtors will reserve exclusively for
management employees a pool of New Common Stock (the “Management Incentive Plan
Pool”) representing (on a fully diluted and fully distributed basis) up to 10%
of the total equity value of the Reorganized Debtors (the “Management Incentive
Plan”).  The Management Incentive Plan shall provide for 5% of the Management
Incentive Plan Pool to be allocated within thirty (30) days following the Plan
Effective Date in the form of restricted stock units (or equivalents) and on
terms (including performance metrics and vesting criteria) otherwise to be
agreed between management of Reorganized Oasis and the compensation committee of
the New Board; provided that such period shall be extended automatically by an
additional fifteen (15) days if good faith discussions between management of
Reorganized Oasis and the New Board regarding the terms of the Management
Incentive Plan remain ongoing at the conclusion of the initial thirty (30) day
period. The remaining up to 5% of the Management Incentive Plan Pool will be
available to be allocated after the Plan Effective Date, in the form and on
terms as determined by the New Board in consultation with management for the
Reorganized Debtors. In connection with structure, allocation and documentation
of the Management Incentive Plan Pool, the compensation committee of the New
Board and the participants in the Management Incentive Plan may discuss
modifications as may be appropriate to certain employment agreements or letters,
indemnification agreements, severance agreements, or other agreements entered
into with current and former employees and assumed pursuant to the Plan.
Exemption from SEC Registration
The issuance of all securities under the Plan will be exempt from SEC
registration under applicable law.
Employment Obligations
Pursuant to the Restructuring Support Agreement and this Restructuring Term
Sheet, the Consenting Stakeholders consent to the continuation of the Debtors’
wages, compensation, and benefits programs according to existing terms and
practices, including executive compensation programs and any motions in the
Bankruptcy Court for approval thereof. On the Plan Effective Date, the Debtors
shall (a) assume all employment agreements or letters, indemnification
agreements, severance agreements, or other agreements entered into with current
and former employees; or (b) enter into new agreements with such employees on
terms and conditions acceptable to the Debtor and such employee.
Indemnification Obligations
Consistent with applicable law, all indemnification provisions in place as of
the Plan Effective Date (whether in the bylaws, certificates of incorporation
or formation, limited liability company agreements, other organizational
documents, board resolutions, indemnification agreements, employment contracts,
or otherwise) for current and former directors, officers, managers, employees,
attorneys, accountants, investment bankers, and other professionals of the
Debtors, as applicable, shall be reinstated and remain intact, irrevocable, and
shall survive the effectiveness of the Restructuring Transactions on terms no
less favorable to such current and former directors, officers, managers,
employees, attorneys, accountants, investment bankers, and other professionals
of the Debtors than the indemnification provisions in place prior to the Plan
Effective Date.
Retained Causes of Action
The Reorganized Debtors, as applicable, shall retain all rights to commence and
pursue any Causes of Action, other than any Causes of Action that the Debtors
have released pursuant to the release and exculpation provisions outlined in
this Restructuring Term Sheet and implemented pursuant to the Plan.
Conditions Precedent to Restructuring
The following shall be conditions to the Plan Effective Date (the “Conditions
Precedent”):
(a)the Bankruptcy Court shall have entered the Confirmation Order, in form and
substance acceptable to the Required Consenting Stakeholders, which shall:
(i)authorize the Debtors to take all actions necessary to enter into, implement,
and consummate the contracts, instruments, releases, leases, indentures, and
other agreements or documents created in connection with the Plan;
(ii)decree that the provisions in the Confirmation Order and the Plan are
nonseverable and mutually dependent;
(iii)authorize the Debtors, as applicable/necessary, to: (a) implement the
Restructuring Transactions, including the Rights Offering; (b) distribute the
New Common Stock pursuant to the exemption from registration under the
Securities Act provided by section 1145 of the Bankruptcy Code or other
exemption from such registration or pursuant to one or more registration
statements; (c) make all distributions and issuances as required under the Plan,
including cash and the New Common Stock; and (d) enter into any agreements,
transactions, and sales of property as set forth in the Plan Supplement,
including the Exit Facility and the Management Incentive Plan;
(iv)authorize the implementation of the Plan in accordance with its terms; and
(v)provide that, pursuant to section 1146 of the Bankruptcy Code, the assignment
or surrender of any lease or sublease, and the delivery of any deed or other
instrument or transfer order, in furtherance of, or in connection with the Plan,
including any deeds, bills of sale, or assignments executed in connection with
any disposition or transfer of assets contemplated under the Plan, shall not be
subject to any stamp, real estate transfer, mortgage recording, or other similar
tax; and
(vi)be a Final Order;
(b)the Debtors shall have obtained all authorizations, consents, regulatory
approvals, rulings, or documents that are necessary to implement and effectuate
the Plan;
(c)the final version of the Plan Supplement and all of the schedules, documents,
and exhibits contained therein shall have been filed in a manner consistent in
all material respects with the Restructuring Support Agreement, this
Restructuring Term Sheet, and the Plan;
(d)the Restructuring Support Agreement shall remain in full force and effect;
(e)the Final DIP Order shall remain in full force and effect;
(f)the Mirada Settlement Agreement shall be effective in accordance with its
terms and remain in full force and effect;
(g)the OMP Waiver Agreement shall be effective in accordance with its terms and
remain in full force and effect
(h)the Exit Facility Documents shall have been duly executed and delivered by
all of the Entities that are parties thereto and all conditions precedent (other
than any conditions related to the occurrence of the Plan Effective Date) to the
effectiveness of the Exit Facility shall have been satisfied or duly waived in
writing in accordance with the terms of the Exit Facility and the closing of the
Exit Facility shall have occurred;
(i)all professional fees and expenses of retained professionals that require the
Bankruptcy Court’s approval shall have been paid in full or amounts sufficient
to pay such fees and expenses after the Plan Effective Date shall have been
placed in a professional fee escrow account pending the Bankruptcy Court’s
approval of such fees and expenses;
(j)all Consenting Stakeholder Fees and Expenses shall have been paid in full in
accordance with the Restructuring Support Agreement; and
(k)the Debtors shall have implemented the Restructuring Transactions and all
transactions contemplated in this Restructuring Term Sheet in a manner
consistent with the Restructuring Support Agreement, this Restructuring Term
Sheet, and the Plan.
Waiver of Conditions Precedent to the Plan Effective Date
The Debtors, with the prior consent of the Required Consenting Stakeholders, may
waive any one or more of the Conditions Precedent to the Plan Effective Date.


















--------------------------------------------------------------------------------



EXHIBIT C
DIP Term Sheet




    




--------------------------------------------------------------------------------

image01.jpg [image01.jpg]                                    Execution Version


CONFIDENTIAL
Oasis Petroleum North America LLC
Senior Secured Superpriority Debtor-in-Possession Revolving Credit Agreement
Indicative Summary of Terms and Conditions

Borrower:
Oasis Petroleum North America LLC, a Delaware limited liability company (the
“Borrower”).


Guarantors:
Oasis Petroleum Inc. (“Parent”), Oasis Midstream Services LLC, Oasis Petroleum
LLC (“OP LLC”), Oasis Petroleum Marketing LLC, Oasis Petroleum Permian LLC,
Oasis Well Services LLC, OMP GP LLC and OMS Holdings LLC, each organized under
the laws of the State of Delaware (collectively, the “Guarantors”).


Debtors:


The Borrower and the Guarantors are collectively referred to herein as the
“Debtors”.


DevCos:


Beartooth DevCo LLC and Bobcat DevCo LLC (the “DevCos”).


Post-Petition Lenders:
Wells Fargo Bank, N.A. and the other Pre-Petition Lenders (as defined below)
under the Pre-Petition Credit Agreement (as defined below) participating in the
DIP Facility (as defined below) in the percentages as set forth in the DIP
Facility (collectively, the “Post-Petition Lenders”).
Post-Petition Agent:
Wells Fargo Bank, N.A. (in such capacity, the “Post-Petition Agent”).
Venue:
Debtors will file a voluntary petition for relief under Chapter 11 of the
Bankruptcy Code in the United States Bankruptcy Court for the Southern District
of Texas, Houston Division (the “Bankruptcy Court”, and the date the Debtors’
bankruptcy cases are commenced, the “Petition Date”).

Documentation Principles:
The definitive documentation for the DIP Facility, including all other related
agreements and documents creating, evidencing or securing indebtedness or
obligations of any of the Debtors to the Post-Petition Agent or granting or
perfecting liens or security interests by any of the Debtors in favor of and for
the benefit of the Post-Petition Agent, for itself and for and on behalf of the
Post-Petition Lenders, on account of the DIP Facility shall contain the terms
set forth herein and shall otherwise be negotiated in good faith within a
reasonable time period to be determined based on the expected Closing Date (as
defined below). The documentation will be based on the applicable “Loan
Documents” under and as defined in that certain Third Amended and Restated
Credit Agreement dated October 16, 2018, among the Parent; OP LLC; the Borrower;
each of the lenders from time to time party thereto (the “Pre-Petition
Lenders”); and Wells Fargo Bank, N.A., as administrative agent on behalf of
itself and the other Pre-Petition Lenders (the “Pre-Petition Agent”) (as in
effect immediately prior to the commencement of bankruptcy case of the Borrower,
the “Pre-Petition Credit Agreement”), with changes consistent with this DIP
Facility Term Sheet and otherwise to reflect customary lender form updates (the
“Documentation Principles”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the
Pre-Petition Credit Agreement.



DIP Facility:
A priming secured and superpriority debtor-in-possession revolving credit
facility of $450 million (the “DIP Commitments”) consisting of (a) an $150
million new money revolving facility (the “New Money Facility”), which shall
include an amount of $100 million in the form of a letter of credit facility and
(b) up to $300 million of Pre-Petition Secured Indebtedness (as defined below)
that will be deemed to be refinanced as post-petition secured indebtedness (the
“Refinancing”) held by the Post-Petition Lenders, as more fully described and
documented in the Financing Orders (as defined below) (the New Money Facility
and the Refinancing, collectively, the “DIP Facility”), and the credit agreement
entered into among the Post-Petition Agent, the Post-Petition Lenders and the
Debtors, which in each case must be in form and substance acceptable to the
Post-Petition Agent and the Post-Petition Lenders (the “Post-Petition Credit
Agreement”). Until the entry of the Final Order (as defined below), (a) a
maximum amount of new money funding of $120 million (the “Cap”) of cash which
may be drawn by the Borrower, of which up to $80 million of the Cap may be drawn
as letters of credit, will be available to the Debtors on an interim basis under
the DIP Facility (and which shall include all letters of credit subject to the
Pre-Petition LC Refinancing (as defined below)) and (b) up to $240 million of
the Pre-Petition Secured Indebtedness will be Refinanced by the DIP Facility
(the limitations described in the foregoing clauses (a) and (b), the “Interim
Limits”). The actual amounts available to be borrowed under the DIP Facility
will be subject to the Initial Budget or the DIP Budget, as applicable, (each
term as defined below), subject to the Permitted Variances (as defined below).

Availability:
So long as the Total Outstandings (as defined below) do not exceed the lesser of
(a) the DIP Loan Limit (as defined below) and (b) the amount then authorized by
any Financing Order (including, without limitation, prior to the entry of the
Final Order, the Interim Limits): (i) loans under the DIP Facility will be
available to be made at any time prior to the Maturity Date (as defined below),
(ii) letters of credit under the DIP Facility will be issued and renewed as
described in the section entitled “Letters of Credit” below and (iii) amounts
repaid under the DIP Facility may be reborrowed.
“Total Outstandings” means, at any time, the aggregate principal amount of the
loans under the DIP Facility then outstanding plus the aggregate stated amount
of all issued but undrawn Letters of Credit and, without duplication, all
unreimbursed disbursements on any Letter of Credit as of such date.
“DIP Loan Limit” means the DIP Commitments less the amount of any Carve Out
Reserves (as defined in Annex II hereto).

Letters of Credit:
A portion of the DIP Facility not in excess of $100 million shall be available
for the issuance of letters of credit (“Letters of Credit”) by Wells Fargo Bank,
N.A. (the “Post-Petition Issuing Bank”). Upon entry of the Interim Order (as
defined below), all letters of credit issued under the Pre-Petition Credit
Agreement (the “Refinanced L/Cs”) shall be Refinanced and deemed reissued under
the Post-Petition Credit Agreement (the “Pre-Petition L/C Refinancing”).


Permitted Use of Proceeds:All proceeds under the DIP Facility shall be used
strictly in accordance with the Initial Budget or the DIP Budget, as applicable,
subject to the Permitted Variance, as provided below. Unless otherwise agreed,
no borrowing shall be made more frequently than once per week.Term:
All commitments of the Post-Petition Lenders under the DIP Facility shall
terminate at the earliest of the following events:  the date which is 6 months
after the Petition Date (or, with the consent of the Majority Post-Petition
Lenders, the date that is 9 months after the Petition Date; subject to not less
than five (5) business days’ prior written notice by the Borrower of the
extension request, the absence of any default or event of default under the
Post-Petition Credit Agreement (an “Event of Default”), truth and accuracy in
all material respects of representations and warranties (unless such
representations and warranties are already qualified by materiality, material
adverse effect or a similar qualification in which case such representations and
warranties shall be true and correct in all respects), the effectiveness of the
restructuring support agreement and payment of the Extension Fee (as defined
below), it being understood that such extension shall be binding on all of the
Post-Petition Lenders to the extent such extension is approved by the Majority
Post-Petition Lenders and the other conditions for such condition are satisfied
(such extension, the “Extension”));  the entry of an order pursuant to
section 363 of the Bankruptcy Code approving the sale of substantially all of
the Debtors’ assets;  the effective date of any plan of reorganization;  the
entry of an order for the conversion of the Debtors’ bankruptcy cases to cases
under Chapter 7 of the Bankruptcy Code;  the entry of an order for the dismissal
of the Debtors’ bankruptcy cases; or  at the election of the Post-Petition Agent
or the Majority Post-Petition Lenders, the date on which any Event of Default is
continuing (the earliest of the events described above, the “Maturity Date”).
New Money Loan Interest Rate:


Choice of 1 month Adjusted LIBO Rate (1.0% floor) + 5.50% per annum or Alternate
Base Rate (2.0% floor) + 4.50% per annum, payable monthly in cash, provided that
no Interest Period may extend beyond the Maturity Date.Refinancing and Rate
Applied to Drawn and Unreimbursed Refinanced L/Cs:Choice of 1 month Adjusted
LIBO Rate (1.0% floor) + 4.25% per annum or Alternate Base Rate (2.0% floor) +
3.25% per annum.Default Rate:Alternate Base Rate (2.0% floor) + 4.75% per annum
+ an additional 2.00% per annum default rate, effective (a) automatically upon
any payment Event of Default and (b) upon written notice to the Borrower of the
election of the Majority Post-Petition Lenders for any other Event of Default
that has occurred and is continuing, in each case, with accrual of the default
rate occurring from and including the first date on which the applicable Event
of Default occurred and ending on the date on which such Event of Default has
been cured or waived.Facility Fee:
2.00% of the New Money Commitments payable to the Post-Petition Lenders on the
Closing Date (as defined below) ratably in accordance with their New Money
Commitments as of such date. “New Money Commitments” shall be defined as (a)
$150,000,000 minus (b) the face amount of the Refinanced L/Cs.
Unused Commitment Fee:0.5% per annum on daily average unused amount of the New
Money Commitments payable monthly in arrears and on the Maturity Date.Letter of
Credit Fees:
A per annum participation fee payable ratably to each Post-Petition Lender equal
in the aggregate to (x) 5.50% with respect to Letters of Credit other than
Refinanced L/Cs and (y) 4.25% with respect to Refinanced L/Cs. Borrower shall
also pay to the issuing lender additional fronting and standard fees on the
terms set forth in the Pre-Petition Credit Agreement.


Extension Fee:


50 bps on the amount of the New Money Commitments payable on the date of such
Extension (the “Extension Fee”).


Arrangement Fee and Agency Fee:
As separately agreed between the Post-Petition Agent and the Borrower.


Pre-Petition Secured Indebtedness:
All indebtedness and other obligations under the Pre-Petition Credit Agreement
and related loan and security documents (the “Pre-Petition Secured
Indebtedness”).
Adequate Protection Payments and Liens:As adequate protection of the interests
of the Pre-Petition Lenders for the DIP Facility advances, use of cash
collateral and other collateral to the extent of any diminution in value of such
interests, the Pre-Petition Lenders will receive, subject to the Carve Out (as
defined below) (a) replacement liens on all real and personal property, tangible
or intangible, wherever located, including all bank accounts, deposits and cash
and, subject to and effective upon entry of the Final Order (as defined below),
all proceeds of any avoidance actions under chapter 5 of the Bankruptcy Code,
whether now existing or hereafter acquired by the Debtors and the Debtors’
bankruptcy estates, and all proceeds, products, rents, revenues and profits of
same, and in each case junior to the liens securing the DIP Facility, (b)
adequate protection payments consisting of current cash payments on a monthly
basis in an amount equal to the amount of post-petition interest and fees on the
obligations, at the Pre-Petition Credit Agreement default rate, in respect of
the Pre-Petition Secured Indebtedness, (c) adequate protection payments
consisting of cash reimbursement of the reasonable and documented (in summary
format) fees, costs and expenses (including reasonable professional fees) of the
Pre-Petition Agent and (d) super-priority administrative expense claims under
Section 507(b) of the Bankruptcy Code and junior to the DIP Facility.Asset
Sales:The (i) net cash proceeds from certain sales of any of the Debtors’ assets
outside the ordinary course of business and (ii) the proceeds of any
extraordinary receipts, in excess of $5,000,000, individually or in the
aggregate, on a combined basis for the foregoing clauses (i) and (ii) during the
term of the DIP Facility shall be paid first to the Post-Petition Agent for
application to the DIP Facility, and upon the DIP Facility being indefeasibly
satisfied in full, then to the Pre-Petition Agent for application to the
Pre-Petition Secured Indebtedness.Collateral:
All indebtedness and obligations of the Debtors under the DIP Facility will be
secured by security interests and liens granted pursuant to Section 364(c)(2)
and (d)(1) of the Bankruptcy Code (the “Priority Lien”), with priority over all
valid and perfected existing and future security interests, liens, claims and
encumbrances, in and on all real and personal property of the Debtors, tangible
or intangible, wherever located, including all bank accounts, deposits and cash
and, subject to and effective upon entry of the Final Order, all proceeds of any
avoidance actions under chapter 5 of the Bankruptcy Code (up to the amount of
the commitments then in effect under the DIP Facility), whether now existing or
hereafter acquired by the Debtors and the Debtors’ bankruptcy estates, and all
proceeds, products, rents, revenues and profits of same (the “Collateral”),
subject only to the Carve Out (as defined below), and certain liens to the
extent they are valid, perfected, unavoidable and of senior priority to the
liens and security interests of the Pre-Petition Lenders. In addition, to the
extent of the outstanding obligations of the Debtors under the DIP Facility, the
Post-Petition Lenders shall be granted superpriority claims over all other
claims against the Debtors, subject only to the Carve Out. All of the liens
described above shall be effective and perfected as of the Petition Date upon
entry of, and pursuant to, the Interim Order. Administrative Agent shall have
the discretion to require additional lien perfection filings and account control
agreements after the Closing Date.
Hedge Contracts:


Any hedge contract under the Post-Petition Credit Agreement to which any
Post-Petition Lender is a counterparty shall be secured by liens securing the
DIP Facility on a pari passu basis.


Guaranties:All Debtors (other than the Borrower) shall guarantee the DIP
Facility and secure it with their property that is Collateral.No Surcharge &
Marshalling Waiver:
The DIP Facility shall provide that subject only to and effective upon entry of
the Final Order with respect to the Pre-Petition Lenders’ pre-petition
collateral and adequate protection collateral, and effective upon entry of the
Interim Order with respect to the Post-Petition Lenders’ post-petition
collateral, (i) no costs or expenses of administration shall be imposed against
such collateral, as applicable, under Section 506(c) of the Bankruptcy Code or
otherwise, and (ii) such collateral shall not be subject to the doctrine of
marshalling or Section 552 of the Bankruptcy Code “equities of the case”
arguments.


Carve Out:
The Financing Orders shall include a carve out (the “Carve Out”) substantially
identical to Annex II attached hereto.



    



--------------------------------------------------------------------------------




Budget:
On or before the Petition Date, the Debtors shall have furnished to the
Post-Petition Agent a thirteen (13) week rolling operating budget and cash flow
forecast, in form and substance acceptable to the Post-Petition Agent (the
“Initial Budget”), together with such related information and/or materials as
the Post-Petition Agent and the Majority Post-Petition Lenders may deem
reasonably necessary or desirable in connection therewith.
No later than 12:00 p.m. Central time on Thursday starting with the fourth
Thursday of the first full four calendar weeks following the Petition Date, and
every four weeks thereafter (or on a more frequent basis if agreeable to the
Borrower and the Post-Petition Agent), the Debtors shall propose an updated
rolling budget (the “Proposed DIP Budget”) to the Post-Petition Agent. The
Post-Petition Agent may approve such Proposed DIP Budget, which will then become
the budget then in effect in the Post-Petition Agent’s discretion if approved by
the Post-Petition Agent in writing (which approval may be provided by electronic
mail communicated by Post-Petition Agent’s counsel to Debtors’ counsel) (the
“DIP Budget”); provided, that if the Proposed DIP Budget is not approved by the
Post-Petition Agent, the DIP Budget that was last approved by the Post-Petition
Agent shall continue to be in effect.
No later than 12:00 p.m. Central time on Thursday starting with the Thursday
after the first full two calendar weeks following the Petition Date, and every
four weeks thereafter, the Debtors shall deliver to the Post-Petition Agent a 13
week cash flow forecast. For the avoidance of doubt, the 13 week cash flow
forecast will not be deemed a Proposed DIP Budget and will not require approval
from the Post-Petition Agent.
No later than 12:00 p.m. Central time on Thursday of each week starting with the
Thursday after the first full four calendar weeks following the Petition Date,
and on a weekly basis thereafter (each a “Report Date”), the Debtors shall
deliver to the Post-Petition Agent a weekly variance report (the “Variance
Report”). The Variance Report shall measure performance for all actual
post-petition disbursements made (a) with respect to the first Report Date,
during the period from and including the Petition Date through and including the
Friday ending immediately prior to the first Report Date and (b) with respect to
each Report Date thereafter, the prior four weeks ending on the Friday
immediately preceding such Report Date (the periods described in the foregoing
clause (a) or (b), as applicable, the “Test Period”) on a rolling basis against
the amount budgeted therefor in the DIP Budget, shall include calculations
showing any discrepancies between anticipated and actual receipts and, beginning
on the First Testing Date (as defined below), shall include calculations that
demonstrate that the Debtors are in compliance with the Permitted Variance (as
defined below).


On each Report Date, beginning on the Thursday following the first four full
calendar weeks following the Petition Date (the “First Testing Date”), the
Debtors shall demonstrate in each such Variance Report (A) that the actual
disbursements made (the “Tested Disbursements”) in the prior Test Period,
excluding (i) any fluctuations in royalty payments, payments to working interest
holders, or similar payments or ad valorem or other taxes due on account of
production of oil and gas interests that are attributable to changes in
commodity prices, (ii) adequate protection payments to the Pre-Petition Agent
and the Pre-Petition Lenders, (iii) reimbursements to Oasis Midstream Partners
LP and its subsidiaries for capital expenditures, (iv) professional fees, (v)
settlement payments to hedge counterparties and (vi) payments in respect of the
DIP Facility (items (i) through (vi), collectively “Excluded Items”), do not
exceed the sum of the aggregate amount budgeted therefor in the DIP Budget for
the applicable Test Period by more than fifteen percent (15%) of the budgeted
amount for such Test Period (the “Permitted Variance”) on a cumulative basis for
all disbursements made during such Test Period and (B) that the Debtors’
Liquidity (to be defined as unrestricted cash and cash equivalents of the
Debtors’ plus unused commitments under the DIP Facility) is, (i) at any time the
Interim Order is in effect, an amount not less than $15 million and (ii) at any
time the Final Order is in effect, no less than $20 million. For the avoidance
of doubt, Liquidity shall be tested daily, but reported weekly in the Variance
Report. Certification of compliance shall be provided on such Report Date,
concurrently with delivery of each Variance Report.


Each Variance Report shall include actual disbursements and actual receipts for
such Test Period, broken out as line items (but, for the avoidance of doubt,
such items shall not be tested, other than the Tested Disbursements tested on an
aggregate basis as described above).
General Conditions Precedent:
Usual and customary for a facility of this type and otherwise generally
consistent with the Documentation Principles, including:
1.The effectiveness of the Post-Petition Credit Agreement and availability of
the DIP Facility will occur on the date (the “Closing Date”) that the following
conditions are satisfied or waived:
(a) The entry of an order by the Bankruptcy Court approving a cash management
system for the Debtors and other “first day” orders satisfactory to the
Post-Petition Agent;
(b) Execution and delivery of satisfactory definitive documentation for the DIP
Facility;
(c) Receipt of satisfactory Initial Budget approved by the Post-Petition Agent;
(d) Receipt of a model of projected monthly cash flow, cash balance and balance
of debt for borrowed money of the Debtors similar in level of detail to
previously delivered models, for the monthly periods commencing on the first day
of the month immediately following the month of effectiveness of the DIP
Facility through December 31, 2020, in form and substance acceptable to the
Post-Petition Agent;
(e) Bankruptcy Court’s entry within three (3) business days of the Petition Date
of an interim order approving the DIP Facility and use of cash collateral in a
form and substance acceptable to the Post-Petition Agent (the “Interim Order”);
(f) Reimbursement of all reasonable and documented (in summary form) fees and
expenses of the Pre-Petition Agent and Pre-Petition Lenders and Post-Petition
Agent and Post-Petition Lenders to the extent invoiced at least one (1) business
day prior thereto;
(g) Payment in full of unpaid reasonable and documented (in summary form) fees
and expenses of Vinson & Elkins LLP and FTI Consulting to the extent invoiced at
least one (1) business day prior thereto;
(h) Use commercially reasonable efforts to, with respect to all hedge contracts
entered into prior to the Closing Date, either (i) liquidate such hedges or (ii)
reset such hedges to current market terms in existence at the time of such reset
in exchange for a lump-sum cash payment substantially similar to the payment
that such Debtor would be entitled to receive in respect of a contemporaneous
liquidation of such hedge (collectively, the “Specified Liquidations”), in each
case, on terms mutually acceptable to the Borrower and the applicable hedge
counterparty, and all proceeds of such Specified Liquidations shall have been
applied to the prepayment of the loans under the Pre-Petition Credit Agreement;
(i) All representations and warranties of the Debtors in the Post-Petition
Credit Agreement shall be true and correct in all material respects (unless such
representations and warranties are already qualified by materiality, material
adverse effect or a similar qualification in which case such representations and
warranties shall be true and correct in all respects), and there shall be no
default or Event of Default in existence at the time of, or immediately after
giving effect to the making of, such initial funding;
(j) The Post-Petition Agent shall have received such documents and other
instruments as are customary for transactions of this type or as it may request;




--------------------------------------------------------------------------------



(k) The delivery of other customary closing deliverables (including, without
limitation, delivery of secretary and officer certificates and notice of
borrowing); and
(l) The sum of the outstanding principal amount of loans under the Pre-Petition
Credit Agreement and the LC Exposure under the Pre-Petition Credit Agreement
shall be no more than $500 million
representations and warranties of the Debtors in the Post-Petition Credit
Agreement shall be true and
2.As to all subsequent advances under the DIP Facility:
(a) All representations and warranties of the Debtors in the Post-Petition
Credit Agreement shall be true and correct in all material respects (unless such
representations and warranties are already qualified by materiality, material
adverse effect or a similar qualification in which case such representations and
warranties shall be true and correct in all respects); there shall be no default
or Event of Default in existence at the time of, or after giving effect to the
making of, such funding; the delivery of a borrowing request; no violation of
any applicable governmental requirement shall occur as a result of such advance;
and there shall be no event, development or circumstance that has resulted in or
could be expected to result in a material adverse effect.
(b) With respect to amounts in excess of the Interim Limits or the Cap, the
Bankruptcy Court’s entry within thirty (30) days of the Petition Date of a final
order approving the DIP Facility and use of cash collateral, in form and
substance acceptable to the Post-Petition Agent (the “Final Order”, and the
Interim Order and Final Order collectively are referred to herein as the
“Financing Orders”), which Final Order shall be in full force and effect and
shall not have been stayed, reversed, vacated or otherwise modified; provided
that the time period for entry of the Final Order shall automatically be
extended to within forty (40) days of the Petition Date in the event the Debtors
commence the Chapter 11 Cases on a “prepackaged” basis by commencing
solicitation of a chapter 11 plan of reorganization prior to the Petition Date;
and
(c) The making of the requested credit extension would not cause the Total
Outstandings to exceed the lesser of (a) the DIP Loan Limit and (b) the amount
then authorized by any Financing Order (including, without limitation, prior to
the entry of the Final Order, the Interim Limits).
Representations & Warranties:
Customary representations and warranties for transactions of this type and
otherwise generally consistent with the Documentation Principles.
Affirmative Covenants:
Affirmative covenants customary for transactions of this type and otherwise
generally consistent with the Documentation Principles, including, without
limitation, the following (subject to exceptions and qualifications to be
agreed):
(a)Maintain its corporate existence and do all things necessary to keep rights
to the conduct of its business;
(b) Notice of material events;
(c) Perform every act and discharge all of the obligations to be performed and
discharged under the Post-Petition Credit Agreement;
(d) Maintain books and records;
(e) Comply with laws, environmental matters, ERISA, Commodity Exchange Act
Keepwell Provisions;
(f) Comply with covenants with respect to the DevCo undertakings, marketing
activities, further assurances, reserve reports, title information, additional
collateral, additional guarantors, taxes and claims;
(g) Operate and maintain its properties and collateral (including the DevCo
properties);
(h) Permit inspections;(i) Maintain current financial records in accordance with
GAAP;(j) Comply with customary reporting requirements, including audited annual
financial reports and quarterly consolidated financial reports; delivery of the
items described under the heading “Budget” above; 30 days after the end of each
month, delivery of a report of actual production volume for such month; on the
last day of each month, delivery of a forecast of production volume for the next
month;




--------------------------------------------------------------------------------



(k) Maintain ownership of DevCo equity interests and ownership of certain
general partnership interests;
(l) Support entry of a Final Order providing for a waiver of any claims to
surcharge the Post-Petition Agent’s and Pre-Petition Agent’s collateral under
section 506(c) of the Bankruptcy Code;
(m) Maintain insurance in amounts and on terms appropriate to the Debtors’
business and with financially sound and reputable insurers;(n) Support entry of
a Final Order providing for an acknowledgment of the right of the Post-Petition
Agent and Pre-Petition Agent, as applicable, to credit bid at any sale of the
Debtors’ assets that are subject to the liens of the Post-Petition Lenders or
the Pre-Petition Lenders (whether 363 sale or otherwise); and(o) Comply at all
times with the Budget, subject to the Permitted Variance, as described
above.Negative Covenants:
Negative covenants customary for transactions of this type and otherwise
generally consistent with the Documentation Principles, including, without
limitation, covenants with respect to the following (subject to exceptions and
qualifications to be agreed):
(a) Create or permit to exist any lien or encumbrance on any asset, except as
permitted by the Post-Petition Credit Agreement or the Financing Orders;(b)
Incur or permit to exist any financing under section 364 of the Bankruptcy Code
or any other indebtedness, except as permitted by the Post-Petition Credit
Agreement;(c) Create or permit to exist any superpriority administrative expense
claim except as specifically permitted by the Post-Petition Agent or the
Financing Orders, other than with respect to the DIP Facility or as contemplated
by the restructuring support agreement;
(d) Make investments, loans and advances, except as permitted by the
Post-Petition Credit Agreement;
(e) Permit the Liquidity as of the end of any business day to be less than (1)
$15 million at any time following entry of the Interim Order but before entry of
the Final Order; and (2) $20 million at any time following entry of the Final
Order;
(f) Declare or pay dividends or make any distributions to equityholders or pay
amounts with respect to subordinated indebtedness or any other prepetition
indebtedness, except to the Pre-Petition Lenders and as specifically permitted
by the Post-Petition Credit Agreement;
(g) Merge or consolidate with any other entity, make any fundamental changes in
its corporate structure or otherwise change the nature of its business;
(h) Transfer or otherwise dispose of any assets other than hydrocarbons in the
ordinary course of business and other exceptions to be agreed;
(i) Use cash collateral or the proceeds of the DIP Facility except in accordance
with the Initial Budget or DIP Budget, as applicable, and subject to the
Permitted Variance; or
(j) Fail to operate strictly in compliance with the Initial Budget or DIP
Budget, as applicable, subject to the Permitted Variance, as described above.




--------------------------------------------------------------------------------




Case Milestones:
The Financing Orders and the Post-Petition Credit Agreement shall provide that
the Debtors will implement their Chapter 11 Case in accordance with the
Milestones as reflected in Annex I attached hereto.


The Debtors may extend a Case Milestone only with the express written consent of
the Post-Petition Agent (which consent may be provided by electronic mail
communicated by Post-Petition Agent’s counsel to Debtors’ counsel) acting at the
direction of the Majority Post-Petition Lenders.


Events of Default:Events of default customary for transactions of this type,
consistent with the Documentation Principles, including, without limitation
(subject to exceptions and qualifications to be agreed):
(a) The failure of Debtors to obtain the Final Order from the Bankruptcy Court
not later than 30 days after the Petition Date; provided that the foregoing time
period shall automatically be extended to forty (40) days after the Petition
Date in the event the Debtors commence the Chapter 11 Cases on a “prepackaged”
basis by commencing solicitation of a chapter 11 plan of reorganization prior to
the Petition Date provided further, however, that in no event shall the
foregoing Case Milestone be later than immediately preceding the hearing on
confirmation of the Plan;
(b) Nonpayment of principal, fees, interest or mandatory prepayments when due
(with a 3 business day grace period for non-principal payments);(c) The failure
or breach of any warranty or representation of the Debtors;
(d) Violation of covenants (subject, in the case of certain affirmative
covenants, to a 30-day grace period);
(e) Change of control;
(f) Entry of an order for the dismissal or conversion to Chapter 7 of the
Debtors’ bankruptcy cases; the appointment of a bankruptcy trustee or examiner
(with expanded powers beyond those set forth in section 1106(a)(3) of the
Bankruptcy Code) except with the express written consent of the Post-Petition
Agent; the granting of any other superpriority administrative expense claim,
except with the express written consent of the Post-Petition Agent; any Debtor
shall attempt to vacate or modify the Interim Order, the Final Order or the cash
collateral order over the objection of the Post-Petition Agent; or any Debtor
shall institute any proceeding or investigation or support same by any other
person who seeks to challenge the status and/or validity of the liens of the
Pre-Petition Agent or the Post-Petition Agent (as security for the Pre-Petition
Lenders and the Post-Petition Lenders, respectively);
(g) The Bankruptcy Court shall enter an order or orders granting relief from the
automatic stay to the holder or holders of any security interest or lien (other
than in favor of Post-Petition Agent, Post-Petition Lenders, Pre-Petition Agent
or Pre-Petition Lenders) to permit the pursuit of any judicial or non-judicial
transfer or other remedy against any assets of any of the Debtors, in each case
involving assets with an aggregate value in excess of $1 million;
(h) The Debtors shall fail to meet any established Case Milestones (after giving
effect to any extension thereof as described under the section entitled “Case
Milestones” above);
(i) Failure by any Debtor to comply in any respect with the Financing Orders;
(j) The filing or support by the Debtors of any plan of reorganization that (i)
does not provide for termination of the unused commitments under the DIP
Facility and indefeasible payment in full in cash of all of the Debtors’
obligations under the DIP Facility and (ii) is not otherwise acceptable to the
Post-Petition Agent in its sole discretion;
(k) Bankruptcy Court approves or the Debtors request approval of any sale or
other disposition of all or a portion of the Collateral securing the DIP
Facility loans pursuant to section 363 of the Bankruptcy Code other than as
permitted by the Financing Orders or a plan of reorganization approved by the
Post-Petition Agent and the Majority Post-Petition Lenders, or the Post-Petition
Credit Agreement;
(l) The termination of the restructuring support agreement or any agreement
attached as an exhibit thereto, either in whole or in part, or any modification,
amendment or supplement of the restructuring support agreement, including the
exhibits thereto without the prior written consent of the Majority Post-Petition
Lenders; and
(m) Any Debtor files, or supports a motion that has been filed, to reject the
restructuring support agreement.
Upon the occurrence and continuation of any Event of Default, the Post-Petition
Agent may, and at the direction of the Majority Post-Petition Lenders shall,
subject in all respects to the Financing Orders, exercise rights and remedies in
accordance with the Post-Petition Credit Agreement and security documents and
applicable law.
Releases/
Covenant Not to Sue:
Subject to the challenge rights of third parties set forth in the Interim Order
and Final Order, the Debtors shall provide each of the Pre-Petition Agent, the
Pre-Petition Lenders, the Issuing Bank and the Secured Swap Parties, the
Post-Petition Agent, the Post-Petition Issuing Bank, the Post-Petition Lenders
and other customary parties a comprehensive release and covenant not to sue as
to any and all claims and causes of action against any of them as of the date of
such release, and the date of each advance made under the DIP Facility.Expense
Reimbursement/ Indemnification:
All reasonable and documented out-of-pocket expenses (in summary form) of the
Post-Petition Agent associated with the preparation, execution, delivery and
administration of the DIP Facility and any amendment or waiver with respect
thereto (including the reasonable fees, disbursements and other charges of
counsel), (b) all costs, expenses, Taxes, assessments and other charges incurred
by the Post-Petition Agent or any Post-Petition Lender in connection with any
filing, registration, recording or perfection of any security interest
contemplated by the Post-Petition Credit Agreement and any related documents,
(c) all reasonable and documented out-of-pocket expenses (in summary form)
incurred in connection with the issuance of any letter of credit, and (d) all
out-of-pocket expenses incurred by the Post-Petition Agent or any Post-Petition
Lender, including the reasonable and documented (in summary form) fees, charges
and disbursements of any counsel for any Post-Petition Lender, in connection
with the enforcement or protection of its rights in connection the Post-Petition
Credit Agreement and any related documents.


The Post-Petition Agent and the Post-
Petition Lenders (and their affiliates and their respective officers, directors,
employees, advisors and agents) will have no liability for, and will be
indemnified and held harmless against, any loss, liability, cost or expense
incurred in respect of the transactions and the financing contemplated hereby or
the use or the proposed use of proceeds thereof (except to the extent such
losses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the indemnified person).
Assignments:


The Post-Petition Credit Agreement will contain assignment provisions
customarily found in the loan agreements for similar debtor in possession
financings and subject to the Documentation Principles; provided, that for the
avoidance of doubt any assignment under the Post-Petition Credit Agreement shall
(1) be subject to the Borrower’s consent (unless an Event of Default has
occurred and is continuing or such assignment is made to a Post-Petition Lender
or its affiliate); and (2) not be permitted to any Industry Competitor (as
defined in the Pre-Petition Credit Agreement). All assignees of DIP Facility
loans and letters of credit shall become bound to the terms of the restructuring
support agreement (unless the restructuring support agreement is no longer in
effect at such time).


Amendments:
Any provision of the Post-Petition Credit Agreement or the Financing Orders may
be amended with the consent of the Borrower together with the vote of
Post-Petition Lenders holding more than 50% of the overall commitments under the
Post-Petition Credit Agreement or, in the case of a termination of such
commitment, of the revolving loans outstanding thereunder (the “Majority
Post-Petition Lenders”), except with respect to certain matters specified in the
Post-Petition Credit Agreement requiring the vote of all Post-Petition Lenders
or each affected Post-Petition Lender.
Governing Law:New York law shall govern the Post-Petition Credit Agreement
(provided that perfection of security interests in the Debtors’ real property or
midstream assets will be governed by the law of the state in which such assets
are located to the extent determined by the Post-Petition Agent to be
necessary). Debtors and the Post-Petition Lenders shall agree that all disputes
between the Debtors on the one hand and the Post-Petition Lenders on the other
hand shall be heard by the Bankruptcy Court so long as the bankruptcy case is
pending.DIP to Exit Conversion:
On the date upon which the conditions precedent to the effectiveness of an “exit
credit facility” (the “Exit Facility”) shall have been satisfied or waived as
contemplated by the terms specified in the Exit Facility Term Sheet attached as
Exhibit A (the “Exit Facility Term Sheet”) to that certain Exit Commitment
Letter (the “Exit Facility Commitment Letter”) by and among the Borrower, Wells
Fargo Securities, LLC, as Lead Arranger (as defined therein), and the Initial
Lenders (as defined therein) (the following clauses (i) through (iv),
collectively, the “DIP Debt Conversion”): (i) the aggregate principal amount of
all DIP Facility loans that are outstanding as of such date and any Pre-Petition
Secured Indebtedness that was not converted into the DIP Facility shall, in each
case, be automatically converted on a dollar-for-dollar basis for “Loans” under
and as defined in the Exit Facility, (ii) all outstanding Letters of Credit
shall be deemed to be issued as “Letters of Credit” under and as defined in the
Exit Facility, (iii) all outstanding hedges with a Post-Petition Lender or its
affiliate shall be deemed to be secured by the liens securing the Exit Facility,
and the Debtors shall receive credit therefor for purposes of satisfying the
minimum hedging requirements set forth in the Exit Facility Term Sheet, and (iv)
all outstanding treasury management arrangements with a Post-Petition Lender or
its affiliate shall be deemed to be secured by the liens securing the Exit
Facility. Upon payment in full (as defined in the Post-Petition Credit
Agreement), the DIP Facility will terminate and be superseded and replaced in
its entirety by the Exit Facility.







--------------------------------------------------------------------------------



Annex I
Case Milestones
“Case Milestones” means the following milestones relating to the Chapter 11
Case:
1.The Petition Date shall occur no later than September 29, 2020;
2.No later than 3 business days after the Petition Date (or such later date as
the Post-Petition Agent may agree in writing), the Bankruptcy Court shall have
entered the Interim Order, in a form and substance satisfactory to the
Post-Petition Agent;
3.No later than 30 days after the Petition Date (or such later date as the
Post-Petition Agent may agree in writing), the Debtors shall have filed with the
Bankruptcy Court the Plan and Disclosure Statement (each as defined in the
restructuring support agreement), in each case, in a form and substance
satisfactory to the Post-Petition Agent;
4.No later than 30 days after the Petition Date (or such later date as the
Post-Petition Agent may agree in writing), the Debtors shall have filed with the
Bankruptcy Court a motion to establish a bar date for filing proofs of claim;
provided that the foregoing Case Milestone shall not apply in the event the
Debtors commence the Chapter 11 Cases on a “prepackaged” basis by commencing
solicitation of a chapter 11 plan of reorganization prior to the Petition Date;
5.No later than 30 days after the Petition Date (or such later date as the
Post-Petition Agent may agree in writing), the Bankruptcy Court shall have
entered the Final Order; provided that the foregoing Case Milestone shall
automatically be extended to forty-five (45) days after the Petition Date in the
event the Debtors commence the Chapter 11 Cases on a “prepackaged” basis by
commencing solicitation of a chapter 11 plan of reorganization prior to the
Petition Date; provided further, however, that in no event shall the foregoing
Case Milestone be later than immediately preceding the hearing on confirmation
of the Plan;
6.No later than 65 days after the Petition Date (or such later date as the
Post-Petition Agent may agree in writing), the Bankruptcy Court shall have
entered an order (the “Disclosure Statement Order”) (i) approving the adequacy
of the Disclosure Statement, and (ii) approving the related solicitation
procedures, in each case, in form and substance satisfactory to the
Post-Petition Agent;
7.No later than 110 days after the Petition Date (or such later date as the
Post-Petition Agent may agree in writing), the Bankruptcy Court shall have
entered the Confirmation Order (as defined in the restructuring support
agreement) in a form and substance satisfactory to the Post-Petition Agent; and
8.No later than December 20, 2020 (or such later date as the Post-Petition Agent
may agree in writing), the plan of reorganization shall have become effective.






--------------------------------------------------------------------------------



ANNEX II
Carve Out
1.Carve Out.
(a)Carve Out. Notwithstanding anything to the contrary in this Interim DIP
Order, any DIP Documents, or any other order of the Court, all of the DIP Liens,
the DIP Superpriority Claim, the Adequate Protection Liens, and the Adequate
Protection Claim shall be subject only to the payment of the Carve Out as and
only to the extent set forth in this Interim DIP Order. As used in this Interim
DIP Order, the “Carve Out” means the sum of (i) all fees required to be paid to
the Clerk of the Court and to the Office of the United States Trustee under
section 1930(a) of title 28 of the United States Code plus interest at the
statutory rate (without regard to the notice set forth in (iii) below); (ii) all
reasonable fees and expenses up to $100,000 incurred by a trustee under section
726(b) of the Bankruptcy Code (without regard to the notice set forth in (iii)
below); (iii) to the extent allowed at any time, whether by interim order,
procedural order, or otherwise, all unpaid fees and expenses, other than any
restructuring, sale, success, or other transaction fee of any investment bankers
or financial advisors of the Debtors or any committee4 (the “Allowed
Professional Fees”) incurred by persons or firms retained by the Debtors
pursuant to section 327, 328, or 363 of the Bankruptcy Code (the “Debtor
Professionals”) and any official Committee appointed in the Chapter 11 Cases
pursuant to section 328 or 1103 of the Bankruptcy Code (the “Committee
Professionals” and, together with the Debtor Professionals, the “Professional
Persons”) at any time before or on the first business day following delivery by
the DIP Agent of a Carve Out Trigger Notice (as defined below), whether allowed
by the Court prior to or after delivery of a Carve Out Trigger Notice; and
(iv) Allowed Professional Fees of Professional Persons in an aggregate amount
not to exceed $2,750,000 incurred after the first business day following
delivery by the DIP Agent of the Carve Out Trigger Notice, to the extent allowed
at any time, whether by interim order, procedural order,

4 Any fee due and payable to a Professional Person that is employed as an
investment banker or financial advisor arising from the consummation of any
transaction shall be payable only to the extent allowed by the Court and as and
to the extent set forth in such Professional Person’s engagement letter, and
solely from the proceeds received by the Debtors resulting from the consummation
of such transaction, free and clear of the liens of the DIP Agent and the DIP
Lenders.



--------------------------------------------------------------------------------



or otherwise (the amounts set forth in this clause (iv) being the “Post-Carve
Out Trigger Notice Cap”). For purposes of the foregoing, “Carve Out Trigger
Notice” shall mean a written notice delivered by email (or other electronic
means) by the DIP Agent to the Debtors, their lead restructuring counsel, the
U.S. Trustee, counsel to any Committee and counsel to the Ad Hoc Group of
Consenting Noteholders, which notice may be delivered following the occurrence
and during the continuation of an Event of Default and acceleration of the DIP
Obligations under the DIP Facility, stating that the Post-Carve Out Trigger
Notice Cap has been invoked.
(b)Fee Estimates. Not later than 7:00 p.m. New York time on the third business
day of each week starting with the first full calendar week following the
Closing Date (as defined in the DIP Credit Agreement), each Professional Person
shall deliver to the Debtors a statement setting forth a good-faith estimate of
the amount of fees and expenses (collectively, “Estimated Fees and Expenses”)
incurred during the preceding week by such Professional Person (through Saturday
of such week, the “Calculation Date”), along with a good-faith estimate of the
cumulative total amount of unreimbursed fees and expenses incurred through the
applicable Calculation Date and a statement of the amount of such fees and
expenses that have been paid to date by the Debtors (each such statement, a
“Weekly Statement”); provided, that within one business day of the occurrence of
the Termination Declaration Date (as defined below), each Professional Person
shall deliver to the Debtors one additional statement (the “Final Statement”)
setting forth a good-faith estimate of the amount of fees and expenses incurred
during the period commencing on the calendar day after the most recent
Calculation Date for which a Weekly Statement has been or should have been
delivered and concluding on the Termination Declaration Date (and the Debtors
shall cause such Weekly Statement and Final Statement to be delivered on the
same day received to the DIP Agent). If any Professional Person fails to deliver
a Weekly Statement or the Final Statement within three calendar days after such
Weekly Statement or Final Statement is due, such Professional Person’s
entitlement (if any) to any funds in the Pre-Carve Out Trigger Notice Reserve
(as defined below) with respect to the aggregate unpaid amount of Allowed
Professional Fees of such Professional Person for the applicable period(s) for
which such Professional Person failed to deliver a



--------------------------------------------------------------------------------



Weekly Statement or Final Statement covering such period shall be limited to the
aggregate unpaid amount of Allowed Professional Fees included in the Budget for
such period for such Professional Person; provided, that such Professional
Person shall be entitled to be paid any unpaid amount of Allowed Professional
Fees in excess of Allowed Professional Fees included in the Budget for such
period for such Professional Person from a reserve to be funded by the Debtors
from all cash on hand as of such date and any available cash thereafter held by
any Debtor pursuant to paragraph [●](c) below. Solely as it relates to the DIP
Agent and the DIP Lenders, any deemed draw and borrowing pursuant to paragraph
[●](c)(i)(x) for amounts under paragraph [●](a)(iii) above shall be limited to
the greater of (x) the sum of (I) the aggregate unpaid amount of Estimated Fees
and Expenses included in such Weekly Statements timely received by the Debtors
prior to the Termination Declaration Date plus, without duplication, (II) the
lesser of (1) the aggregate unpaid amount of Estimated Fees and Expenses
included in the Final Statements timely received by the Debtors pertaining to
the period through and including the Termination Declaration Date and (2) the
Budgeted Cushion Amount (as defined below), and (y) the aggregate unpaid amount
of Allowed Professional Fees included in the Budget for the period prior to
the Termination Declaration Date (such amount, the “DIP Professional Fee Carve
Out Cap”). For the avoidance of doubt, the DIP Agent shall be entitled to
maintain at all times a reserve (the “Carve-Out Reserve”) against availability
under the DIP Facility in an amount (the “Carve-Out Reserve Amount”) equal to
the sum of (i) the greater of (x) the aggregate unpaid amount of Estimated Fees
and Expenses included in all Weekly Statements timely received by the Debtors,
and (y) the aggregate amount of Allowed Professional Fees contemplated to be
unpaid in the Budget at the applicable time, plus (ii) the Post-Carve Out
Trigger Notice Cap, plus (iii) the amounts contemplated under
paragraph [●](a)(i) and [●](a)(ii) above, plus (iv) an amount equal to the
amount of Allowed Professional Fees set forth in the Budget for the then current
week occurring after the most recent Calculation Date and the two weeks
succeeding such current week (such amount set forth in (iv), regardless of
whether such reserve is maintained, the “Budgeted Cushion Amount”). Not later
than 7:00 p.m. New York time on the fourth business day of each week starting
with the first full calendar week following the Closing Date, the Debtors shall
deliver to the DIP Agent a report



--------------------------------------------------------------------------------



setting forth the Carve Out Reserve Amount as of such time, and, in setting the
Carve-Out Reserve, the DIP Agent shall be entitled to rely upon such reports in
accordance with section [●] of the DIP Credit Agreement. Prior to the delivery
of the first report setting forth the Carve-Out Reserve Amount, the DIP Agent
shall calculate the Carve-Out Reserve Amount by reference to the Budget for
subsection (i) of the Carve-Out Reserve Amount.
(c)Carve Out Reserves.
(i)    On the day on which a Carve Out Trigger Notice is given by the DIP Agent
to the Debtors and their lead restructuring counsel with copies to counsel to
any Committee and counsel to the Ad Hoc Group of Consenting Noteholders
(the “Termination Declaration Date”), the Carve Out Trigger Notice shall (x) be
deemed a draw request and notice of borrowing by the Borrower for the Loans (as
defined in the DIP Facility) under the DIP Facility, in an amount equal to the
sum of (1) the amounts set forth in paragraphs [●](a)(i) and [●](a)(ii) above,
and (2) the lesser of (a) the then unpaid amounts of the Allowed Professional
Fees and (b) the DIP Professional Fee Carve Out Cap (any such amounts actually
advanced shall constitute Loans) and (y) also constitute a demand to the Debtors
to utilize all cash on hand as of such date and any available cash thereafter
held by any Debtor to fund a reserve in an amount equal to the sum of the
amounts set forth in paragraphs [●](a)(i)–(iii) above. The Debtors shall deposit
and hold such amounts in a segregated account at the DIP Agent in trust to pay
such then unpaid Allowed Professional Fees (the “Pre-Carve Out Trigger Notice
Reserve”) prior to any and all other claims.
(ii)    On the Termination Declaration Date, the Carve Out Trigger Notice shall
also (x) be deemed a request by the Debtors for Loans under the DIP Facility, in
an amount equal to the Post-Carve Out Trigger Notice Cap (any such amounts
actually advanced shall constitute Loans) and (y) constitute a demand to the
Debtors to utilize all cash on hand as of



--------------------------------------------------------------------------------



such date and any available cash thereafter held by any Debtor, after funding
the Pre-Carve Out Trigger Notice Reserve, to fund a reserve in an amount equal
to the Post-Carve Out Trigger Notice Cap. The Debtors shall deposit and hold
such amounts in a segregated account at the DIP Agent in trust to pay such
Allowed Professional Fees benefiting from the Post-Carve Out Trigger Notice Cap
(the “PostCarve Out Trigger Notice Reserve” and, together with the Pre-Carve
Out Trigger Notice Reserve, the “Carve Out Reserves”) prior to any and all other
claims.
(iii)    On the first business day after the DIP Agent gives such notice to such
DIP Lenders, notwithstanding anything in the DIP Credit Agreement to the
contrary, including with respect to the existence of a Default or Event of
Default (as such terms are defined in the DIP Credit Agreement), the failure of
the Debtors to satisfy any or all of the conditions precedent for Loans under
the DIP Facility, any termination of the DIP Commitments following an Event of
Default, or the occurrence of the Maturity Date, each DIP Lender with an
outstanding DIP Commitment (on a pro rata basis based on the then outstanding
DIP Commitments) shall make available to the DIP Agent such DIP Lender’s pro
rata share with respect to such borrowing in accordance with the DIP Facility;
provided that in no event shall the DIP Agent or the DIP Lenders be required to
extend Loans pursuant to a deemed draw and borrowing pursuant to paragraphs
[●](c)(i)(x) and [●](c)(ii)(x) in an aggregate amount exceeding the Carve-Out
Reserve Amount.
(iv)    All funds in the Pre-Carve Out Trigger Notice Reserve shall be used
first to pay the obligations set forth in clauses (i) through (iii) of the
definition of Carve Out set forth above (the “Pre-Carve Out Amounts”), but not,
for the avoidance of doubt, the Post-Carve Out Trigger Notice Cap, until paid in
full, and then, to the extent the Pre-Carve Out Trigger Notice Reserve has not
been reduced to zero, to pay the DIP Agent for the benefit of the



--------------------------------------------------------------------------------



DIP Secured Parties, unless the DIP Obligations have been indefeasibly paid in
full, in cash, and all Commitments have been terminated, in which case any such
excess shall be paid to the Prepetition Secured Parties in accordance with their
rights and priorities as of the Petition Date. All funds in the Post-Carve Out
Trigger Notice Reserve shall be used first to pay the obligations set forth in
clause (iv) of the definition of Carve Out set forth above (the “Post-Carve Out
Amounts”), and then, to the extent the PostCarve Out Trigger Notice Reserve has
not been reduced to zero, to pay the DIP Agent for the benefit of the DIP
Secured Parties, unless the DIP Obligations have been indefeasibly paid in full,
in cash, and all Commitments have been terminated, in which case any such excess
shall be paid to the Prepetition Secured Parties unless the Prepetition Claim
has been indefeasibly paid in full, in cash.
(v)    Notwithstanding anything to the contrary in the DIP Documents, or this
Interim DIP Order, if either of the Carve Out Reserves is not funded in full in
the amounts set forth in this paragraph 61, then, any excess funds in one of the
Carve Out Reserves following the payment of the Pre-Carve Out Amounts and
Post-Carve Out Amounts, respectively, shall be used to fund the other Carve Out
Reserve, up to the applicable amount set forth in this paragraph 61, prior to
making any payments to the DIP Agent or the Prepetition Secured Parties, as
applicable. Notwithstanding anything to the contrary in the DIP Documents or
this Interim DIP Order, following delivery of a Carve Out Trigger Notice, the
DIP Agent and the Prepetition Agent shall not sweep or foreclose on cash
(including cash received as a result of the sale or other disposition of any
assets) of the Debtors until the Carve Out Reserves have been fully funded, but
shall have a security interest in any residual interest in the Carve Out
Reserves, with any excess paid to the DIP Agent for application in accordance
with the DIP Documents. Further, notwithstanding anything to the contrary in
this Interim DIP Order, (i) disbursements by



--------------------------------------------------------------------------------



the Debtors from the Carve Out Reserves shall not constitute DIP Loans or
increase or reduce the DIP Obligations, (ii) the failure of the Carve Out
Reserves to satisfy in full the Allowed Professional Fees shall not affect the
priority of the Carve Out, and (iii) in no way shall the Initial Budget, Budget,
Carve Out, Post-Carve Out Trigger Notice Cap, Carve Out Reserves, or any of the
foregoing be construed as a cap or limitation on the amount of the Allowed
Professional Fees due and payable by the Debtors. For the avoidance of doubt and
notwithstanding anything to the contrary in this Interim DIP Order, the DIP
Documents, or the Prepetition Claim Documents, the Carve Out shall be senior to
all liens and claims securing the DIP Facility, the Adequate Protection Liens,
the Prepetition Claim, and any and all other forms of adequate protection,
liens, or claims securing the DIP Obligations or the Prepetition Claim.
(d)    Payment of Allowed Professional Fees Prior to the Termination Declaration
Date. Any payment or reimbursement made prior to the occurrence of the
Termination Declaration Date in respect of any Allowed Professional Fees shall
not reduce the Carve Out.
(e)    No Direct Obligation To Pay Allowed Professional Fees. None of the DIP
Agent, the Prepetition Agent, the DIP Secured Parties, or the Prepetition
Secured Parties shall be responsible for the payment or reimbursement of any
fees or disbursements of any Professional Person incurred in connection with the
Chapter 11 Cases or any successor cases under any chapter of the Bankruptcy
Code. Nothing in this Interim DIP Order or otherwise shall be construed to
obligate the DIP Agent, the Prepetition Agent, the DIP Secured Parties, or the
Prepetition Secured Parties, in any way, to pay compensation to, or to reimburse
expenses of, any Professional Person or to guarantee that the Debtors have
sufficient funds to pay such compensation or reimbursement.
(f)    Payment of Carve Out On or After the Termination Declaration Date. Any
payment or reimbursement made on or after the occurrence of the Termination
Declaration Date in respect of any Allowed Professional Fees shall permanently
reduce the Carve Out on a dollar-for-dollar basis. Any funding of the Carve Out
shall be added to, and made a part of, the DIP Obligations secured



--------------------------------------------------------------------------------



by the DIP Collateral and shall be otherwise entitled to the protections granted
under this Interim DIP Order, the DIP Documents, the Bankruptcy Code, and
applicable law.
2.In no event shall the Carve Out, or the funding of any DIP Loans or use of DIP
Collateral to satisfy the Carve Out, result in any reduction in the amount of
any DIP Obligations, the security therefor, or the obligations of the Debtors to
pay the same in accordance with the DIP Documents.
3.Other than the Carve Out, neither the DIP Agent nor the Prepetition Secured
Parties consent to any carve out from the Collateral for the payment of any fees
or expenses of any Professional Persons. The amounts payable on account of
Allowed Professional Fees are subject to final approval and allowance by the
Court, and to the extent the amounts funded in the Carve Out Reserves exceed the
amount so allowed, any excess shall be used to pay the DIP Agent for the benefit
of the DIP Secured Parties, unless the DIP Obligations have been indefeasibly
paid in full in cash and all Commitments have been terminated, in which case any
such excess shall be paid to the Prepetition Secured Parties, unless the
Prepetition Claim has been indefeasibly paid in full in cash in accordance with
paragraph [●](c) above. The Agent, for itself and for and on behalf of the
Prepetition Secured Parties, expressly retains the right to object to any fees
or expenses of any Professional Persons as to reasonableness or on any other
grounds.
(a)Notwithstanding anything to the contrary in this Interim DIP Order, neither
the Carve Out, Cash Collateral, or any proceeds of any DIP Loans, letters of
credit issued under the DIP Facility, or the Collateral shall be used to pay any
Allowed Professional Fees (including, without limitation, expenses) in
connection with any of the following (each a “Prohibited Purpose”):
(a) objecting to, seeking subordination of, seeking to avoid, or contesting in
any manner the validity, amount, extent, perfection, priority, or enforceability
of, or asserting any defense, counterclaim or offset to, the DIP Motion or any
of the relief requested therein, this Interim DIP Order, the DIP Facility, any
DIP Obligations, the DIP Superpriority Claim, the Prepetition Claim, the
Adequate Protection Claims, or any other claim of the Agent, the DIP Secured
Parties, or the Prepetition Secured Parties or the perfected status or priority
of



--------------------------------------------------------------------------------



any of the DIP Liens, the Prepetition Liens, the Adequate Protection Liens, or
any other liens of the Agent, any DIP Secured Party, or any Prepetition Secured
Party, or any other rights or interests of the Agent, the DIP Secured Parties,
or the Prepetition Secured Parties; (b) asserting, investigating, prosecuting,
or joining in any claim, demand, or cause of action against the Agent, any DIP
Secured Party, or any Prepetition Secured Party, including, without limitation,
for lender liability, breach of contract, or tort, or pursuant to Section 105,
506, 510, 544, 547, 548, 549, 550, 552 or 553 of the Bankruptcy Code, applicable
non-bankruptcy law, or otherwise; (c) seeking to modify, or modifying, any of
the rights granted under this Interim DIP Order to the Agent, any DIP Secured
Party, or any Prepetition Secured Parties or under the DIP Documents or the
Prepetition Claim Documents, as applicable; (d) other than as set forth in
paragraph [●]5 below after the occurrence and during the continuance of an Event
of Default, objecting to, contesting, delaying, preventing, hindering, or
interfering in any way with (i) the Agent’s or any Prepetition Secured Party’s
enforcement of realization upon any of the applicable Collateral, or (ii) the
exercise of any rights and remedies by the Agent or the Prepetition Secured
Parties with respect to any Collateral, (e) asserting or declaring any of the
DIP Documents the Prepetition Claim Documents, or this Interim DIP Order to be
invalid, not binding, or unenforceable in any respect, (f) using funds advanced
under the DIP Facility or Cash Collateral except as specifically permitted in
this Interim DIP Order and the Budget (after giving effect to the Permitted
Variance), (g) selling any Collateral outside the ordinary course of business
except as specifically authorized by this Interim DIP Order or by order of the
Court, (h) incurring any indebtedness except as permitted by this Interim DIP
Order and the DIP Documents, or (i) committing any other act or taking any other
actions that are adverse to the Agent or any Prepetition Secured Party.
Notwithstanding the foregoing, funds advanced under the DIP

5     To reference remedies paragraph in DIP order.



--------------------------------------------------------------------------------



Facility or Cash Collateral deposited into the Carve Out Reserves for any
Committee Professionals may be used to pay the fees earned and expenses incurred
of counsel to any appointed creditors’ Committee in an amount not to exceed
$25,000 to review the Prepetition Claim, the Prepetition Claim Documents, and
the Prepetition Liens, and to assert any challenges to one or more of the
Debtors’ stipulations or the releases set forth herein.












--------------------------------------------------------------------------------



EXHIBIT D
Exit Facility Term Sheet













--------------------------------------------------------------------------------

        Execution Version
image01.jpg [image01.jpg]
CONFIDENTIAL
Oasis Petroleum North America LLC
Exit Senior Secured Revolving Credit Facility
Indicative Summary of Terms and Conditions


I.    Parties
Borrower:
Oasis Petroleum North America LLC, a Delaware limited liability company (the
“Borrower”).
Guarantors:
Oasis Petroleum Inc., a Delaware corporation (the “Parent”), Oasis Petroleum
LLC, a Delaware limited liability company (“OP LLC”), Oasis Petroleum Marketing
LLC, a Delaware limited liability company, Oasis Well Services LLC, a Delaware
limited liability company, Oasis Midstream Services LLC, a Delaware limited
liability company, OMS Holdings LLC, a Delaware limited liability company, Oasis
Petroleum Permian LLC, a Delaware limited liability company, OMP GP LLC, a
Delaware limited liability company (the “General Partner”), and all Material
Subsidiaries that are required to guarantee the Facility (defined below) in
accordance with its terms during the tenor of the Facility (collectively, the
“Guarantors” and, together with the Borrower, the “Credit Parties”); provided
that (a) foreign Subsidiaries, (b) domestic Subsidiaries, substantially all the
assets of which consist of equity interests, or debt and equity interests, in
controlled foreign corporations (“FSHCO”) and (c) domestic Subsidiaries that are
direct or indirect Subsidiaries of foreign Subsidiaries, shall not be required
to become Guarantors.
“Material Subsidiary” means, as of any date, (a) any restricted domestic
Subsidiary that owns any oil and gas property evaluated in the most recently
delivered reserve report and (b) any restricted domestic Subsidiary of Parent,
OP LLC or the Borrower that, together with its subsidiaries, owns property
having a fair market value of $5,000,000 or more; provided that if the aggregate
fair market value of all property of all restricted domestic Subsidiaries that
are not Guarantors exceeds $10,000,000, then Parent, OP LLC and the Borrower
shall promptly designate restricted domestic Subsidiaries that are not then
Guarantors as Material Subsidiaries (and cause such designated Material
Subsidiaries to comply with the Facility) to the extent necessary so that the
aggregate fair market value of all property owned by restricted domestic
Subsidiaries that are not then Guarantors is less than $10,000,000. For purposes
herein, “Subsidiary” shall exclude Oasis Petroleum International LLC and its
subsidiaries, Oasis Midstream Partners, LP (“OMP”) and its subsidiaries and the
DevCos (defined below).
DevCos:
Beartooth DevCo LLC, a Delaware limited liability company, and Bobcat DevCo LLC,
a Delaware limited liability company (each a “DevCo” and together, the
“DevCos”).
Administrative Agent:
Wells Fargo Bank, N.A. (“Wells Fargo” and in such capacity, the “Administrative
Agent”).
Sole Lead Arranger and Sole Lead Bookrunner:
Wells Fargo Securities, LLC shall act as sole lead arranger and sole lead
bookrunner (in such capacity, the “Lead Arranger”).
Revolving Lenders:
Wells Fargo and a syndicate of financial institutions and other entities
arranged by the Lead Arranger and approved by the Borrower (each a “Revolving
Lender” and, collectively, the “Revolving Lenders”). On the Closing Date
(defined below), the Revolving Lenders shall constitute all of the Pre-Petition
Lenders (defined below) participating in the DIP Facility (defined below). For
the avoidance of doubt, in no event shall any Term Lender (defined below) be
considered a Revolving Lender.
Required Revolving Lenders:
Revolving Lenders (excluding any defaulting Revolving Lenders) holding not less
than 66.67% of the outstanding aggregate amount of the revolving loans under the
Facility (the “Loans”) and participations in Letters of Credit (defined below)
(or, if no Loans or Letters of Credit are outstanding, Revolving Lenders
(excluding any defaulting Revolving Lenders) holding not less than such
percentage of the unused Commitments (defined below) under the Facility) (the
“Required Revolving Lenders”). For the avoidance of doubt, in no event shall any
Term Lender be considered in the determination of Required Revolving Lenders.
Majority Revolving Lenders:Revolving Lenders (excluding any defaulting Revolving
Lenders) holding more than 50% of the outstanding aggregate amount of the Loans
and participations in Letters of Credit (or, if no Loans or Letters of Credit
are outstanding, Revolving Lenders (excluding any defaulting Revolving Lenders)
holding more than such percentage of the unused Commitments under the Facility).
For the avoidance of doubt, in no event shall any Term Lender be considered in
the determination of Majority Revolving Lenders.Swingline Lender:
Wells Fargo (in such capacity, the “Swingline Lender”).
II.     Facility
Type and Amount of Facility:
The reserve-based revolving credit facility (the “Facility”) shall be in an
amount of up to $1.5 billion (the “Aggregate Maximum Credit Amount” and the
portion of the Aggregate Maximum Credit Amount allocated to a particular
Revolving Lender shall be referred to herein as such Revolving Lender’s “Maximum
Credit Amount”).
Maturity Date:
The date that is 3.5 years after the Closing Date (the “Maturity Date”).
Availability:
Subject to the Borrowing Base and the Aggregate Elected Commitment Amount (each
term defined below) then in effect and to the Availability Block and the Initial
Hedge Reduction Amount, in each case, described in the row captioned “Initial
Hedging”, the Facility shall be available on a revolving basis during the period
commencing on the Closing Date subject to satisfaction of the applicable
conditions precedent described below, and ending on the earlier of the Maturity
Date and the termination of the Commitments (the “Termination Date”), in
accordance with the terms of the Facility Documentation (defined below).
Availability under the Facility shall be limited to the total Commitments of the
Revolving Lenders, and shall also be subject to the Availability Block described
below and the Initial Hedge Reduction Amount described below. “Commitment”
means, with respect to each Revolving Lender, the commitment of such Revolving
Lender to make Loans, to acquire participations in Swingline Loans (defined
below) and to acquire participations in Letters of Credit under the Facility,
expressed as an amount which shall at any time be the least of (a) such
Revolving Lender’s Maximum Credit Amount, (b) such Revolving Lender’s applicable
percentage of the then effective Borrowing Base and (c) such Revolving Lender’s
Elected Commitment (defined below).
Letters of Credit:
A portion of the Facility equal to $100 million shall be available for the
issuance of letters of credit (the “Letters of Credit”) by Wells Fargo (in such
capacity, the “Issuing Bank”). No Letter of Credit shall have an expiration date
after the earlier of (a) one year after the date of issuance (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(b) five business days prior to the Maturity Date. On the Closing Date, all
letters of credit issued (or deemed reissued) under the DIP Credit Agreement
shall be refinanced and deemed reissued under the Credit Agreement (defined
below).
Drawings under any Letter of Credit shall be reimbursed by the Borrower on the
same business day if the Borrower receives notice of the applicable Letter of
Credit disbursement by 10:00 a.m. New York City time on such day; provided, that
if such disbursement is not less than $1,000,000, the Borrower shall be deemed
to have requested an ABR Loan (defined below) in the amount of such
disbursement. To the extent that the Borrower does not so reimburse the Issuing
Bank, the Administrative Agent shall notify each Revolving Lender of (a) the
applicable disbursement, (b) the payment then due from the Borrower and (c) such
Revolving Lender’s applicable percentage thereof. Promptly following receipt of
such notice, each Revolving Lender shall pay to the Administrative Agent its
applicable percentage of the payment then due from the Borrower.Swingline Loans:
A portion of the Facility shall be available for the extension by the Swingline
Lender of swingline loans (the “Swingline Loans”) not resulting in (a) swingline
borrowings in excess of $50,000,000 at any time outstanding or (b) the sum of
the outstanding principal amount of the Loans, the outstanding principal amount
of the Swingline Loans and the LC Exposure (defined below) (the “Revolving
Credit Exposure”) exceeding the aggregate Commitments. Settlement of such
Swingline Loans will occur no later than seven (7) business days following the
making of a Swingline Loan. Upon the making by the Swingline Lender of any
Swingline Loan, the Administrative Agent shall notify each Revolving Lender of
its applicable percentage thereof and each Revolving Lender shall pay to the
Administrative Agent its applicable percentage of such Swingline Loan. The
Borrower may borrow, prepay and reborrow amounts under the subfacility for
Swingline Loans provided for in the Credit Agreement; however, in no event may
the Borrower continue or convert a Swingline Loan.
Purpose:
The proceeds of the Loans shall be used by the Borrower (a) for payments of
certain fees, costs and expenses in connection with the Transactions (as defined
in the Exit Commitment Letter to which this Exit Facility Term Sheet is
attached), (b) to consummate the Refinancing (as defined in the Exit Commitment
Letter to which this Exit Facility Term Sheet is attached) and (c) for general
corporate purposes (including funding working capital for exploration and
production operations) and to repay Swingline Loans; provided that the Borrower
will not use any proceeds for any purpose which would violate the provisions of
Regulations T, U or X.




--------------------------------------------------------------------------------




Security:
The Facility and each commodity swap, interest rate swap or similar agreement
between the Borrower and a Revolving Lender or an affiliate of a Revolving
Lender (whether such swap was entered into prior to the time, or during the
time, that such person or its affiliate is a Revolving Lender (including any
swap agreement entered into with such person in existence prior to the Closing
Date), even if such person subsequently ceases to be a Revolving Lender (or an
affiliate thereof)) shall be ratably secured by:
•    First priority (subject to certain permitted liens to be defined in the
Facility Documentation in a manner consistent with the Documentation Principles
(defined below)), perfected liens and security interests on substantially all
assets of the Credit Parties, including a first priority (subject to certain
permitted liens), perfected lien on all equipment of the Credit Parties and on
all oil and gas properties of the Borrower and its subsidiaries that are
Guarantors comprising not less than 90% of the proved oil and gas properties
evaluated in the reserve report most recently delivered to the Administrative
Agent, in each case, subject to exceptions to be agreed.
•    Pledge of (a) 100% of the stock of restricted domestic Subsidiaries and (b)
65% of the stock of restricted foreign Subsidiaries and FSHCOs with, in each
case for entities described in this clause (b), total assets greater than
$1,000,000.
•    Unconditional joint and several guarantee from each Guarantor.
 • Pledge of equity in the Credit Parties’ percentage ownership in the DevCos
and OMP.
Borrowing Base:
The Borrowing Base (the “Borrowing Base”) will be proposed by the Administrative
Agent and subject to Revolving Lender approval as described below; provided that
each of any proposal made by the Administrative Agent and each Revolving
Lender’s determination as to whether to approve or disapprove such proposal will
be in the sole discretion of the Administrative Agent and such Revolving Lender,
as applicable, based upon its review of the most recently delivered reserve
report (including any supplemental information provided thereto) and such other
information (including, without limitation, the status of title information with
respect to the oil and gas properties of the Credit Parties and the existence of
any other debt, the Credit Parties’ other assets, liabilities, fixed charges,
cash flow, business, properties, prospects, management and ownership, hedged and
unhedged exposure to price, price and production scenarios, interest rate and
operating cost changes) as it deems appropriate in its sole discretion and
consistent with its normal oil and gas lending criteria as it exists at the
particular time. The Borrowing Base will be re-determined on a semi-annual
basis, with the parties having the Interim Redetermination Rights as described
below. The Borrowing Base will also be subject to interim adjustments in
connection with (a) sales of assets, hedge unwinds and title defects such that
if the aggregate value of such sales or hedge unwinds exceeds 5.0% of the then
existing Borrowing Base, the Borrowing Base will be automatically reduced by an
amount equal to such excess and (b) the incurrence of Unsecured Debt, such that
upon the incurrence thereof, the Borrowing Base will be automatically reduced by
an amount equal to the product of 0.25 multiplied by an amount equal to the
difference between (x) the stated principal amount of such Unsecured Debt minus
(y) the stated principal amount of previously outstanding Unsecured Debt to the
extent such previously outstanding principal amount was redeemed or refinanced
with the proceeds of such Unsecured Debt. Scheduled Borrowing Base
redeterminations will be on a semi-annual basis each April 1st and October 1st,
based upon a reserve report prepared as of the immediately preceding January 1
and July 1, respectively, and delivered to the Administrative Agent and the
Revolving Lenders on or before March 1st and September 1st of each year,
respectively; provided that the first scheduled Borrowing Base redetermination
will occur on or about April 1, 2021. The January 1 reserve report will be
comprised of (a) a report prepared by one or more Approved Petroleum Engineers
(as defined in the Existing Credit Agreement) with regards to not less than 90%
of the proved oil and gas properties of the Borrower and its subsidiaries that
are Guarantors and (b) a report on the remainder of such oil and gas properties
prepared internally by the Borrower, and the July 1 reserve report will be
prepared internally by the Borrower in a form reasonably acceptable to the
Administrative Agent.
Upon receipt of a proposed Borrowing Base notice, each Revolving Lender shall
have fifteen (15) days to agree with the proposed Borrowing Base or disagree
with the proposed Borrowing Base by proposing an alternate Borrowing Base. If,
in the case of any proposed Borrowing Base that would decrease or maintain the
Borrowing Base then in effect, at the end of such fifteen (15) days, any
Revolving Lender has not communicated its approval or disapproval in writing to
the Administrative Agent, such silence shall be deemed to be an approval of the
proposed Borrowing Base. If, in the case of any proposed Borrowing Base that
would increase the Borrowing Base then in effect, at the end of such fifteen
(15) days, any Revolving Lender has not communicated its approval or disapproval
in writing to the Administrative Agent, such silence shall be deemed to be a
disapproval of the proposed Borrowing Base. If, at or prior to the end of such
15-day period, all of the Revolving Lenders, in the case of a proposed Borrowing
Base that would increase the Borrowing Base then in effect, or the Required
Revolving Lenders (defined below), in the case of a proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect, have approved or,
in the case of a decrease or reaffirmation, deemed to have approved, as
aforesaid, then the proposed Borrowing Base shall become the new Borrowing Base,
effective on the date specified in the Facility. If, however, at the end of such
15-day period, all of the Revolving Lenders or the Required Revolving Lenders,
as applicable, have not approved or, in the case of a decrease or reaffirmation,
deemed to have approved, as aforesaid, then the Administrative Agent shall poll
the Revolving Lenders to ascertain the highest Borrowing Base then acceptable to
(a) in the case of a decrease or reaffirmation, a number of Revolving Lenders
sufficient to constitute the Required Revolving Lenders and (b) in the case of
an increase, all of the Revolving Lenders, and such amount shall become the new
Borrowing Base, effective on the date specified in the Facility.
The Borrower or the Administrative Agent, at the request of the Required
Revolving Lenders, each may request one additional unscheduled Borrowing Base
redetermination during any 12-month period (except for the period commencing on
the Closing Date and ending on April 1, 2021) (the “Interim Redetermination
Rights”).
To the extent the Closing Date occurs on or before the ninetieth (90th) day
after the execution of the Exit Commitment Letter to which this Exit Facility
Term Sheet is attached, the initial Borrowing Base shall be an amount equal to
(a) $575,000,000 minus (b) the principal amount of the Non-Participating Lender
Term Loan (as defined below). Otherwise, the initial Borrowing Base shall be
equal to an amount determined by the Administrative Agent and the Revolving
Lenders within the period that is thirty (30) days prior to the Closing Date,
based on the reserve report prepared as of July 1, 2020 and provided to the
Administrative Agent by the Borrower on September 1, 2020, along with such other
information as the Administrative Agent may require, and otherwise shall be in
accordance with the redetermination criteria described above.
Additionally, the initial Borrowing Base shall be subject to reduction by the
Initial Hedge Reduction Amount as described below in the row captioned “Initial
Hedging”.
Elected Commitments:
In addition to being subject to the Borrowing Base, availability under the
Facility will be limited to the aggregate amount of “Elected Commitments” of the
Revolving Lenders as set forth in the Facility (such aggregate amount, the
“Aggregate Elected Commitment Amount”). The Aggregate Elected Commitment Amount
as of the Closing Date shall be equal to the amount of the initial Borrowing
Base.
Once between each scheduled redetermination of the Borrowing Base, the Borrower
may request that the Aggregate Elected Commitment Amount be increased by either
an existing Revolving Lender increasing its Elected Commitment or by having a
person acceptable to the Administrative Agent who is not currently a Revolving
Lender become a Revolving Lender with an Elected Commitment under the Facility.
The Elected Commitments may be increased in amounts no less than $50 million
(unless the Administrative Agent consents to such lesser amount); provided that
in no event will such increase be permitted if the Aggregate Elected Commitment
Amount will exceed the Borrowing Base then in effect.
Upon any redetermination or other adjustment in the Borrowing Base that would
result in the Borrowing Base becoming less than the Aggregate Elected Commitment
Amount, the Aggregate Elected Commitment Amount shall be automatically reduced
(ratably among the Revolving Lenders in accordance with each Revolving Lender’s
percentage of the Aggregate Maximum Credit Amount) so that it equals such
redetermined Borrowing Base.
Non-Participating Lender Term Loan Facility:
To the extent that any holder of RBL Claims (as defined in the Restructuring
Support Agreement) does not elect to participate in the Facility, such holder
(each such holder, a “Term Lender” and, collectively, the “Term Lenders”; the
Term Lenders collectively with the Revolving Lenders, the “Lenders”) shall, in
accordance with the terms of the Restructuring Support Agreement, receive a
non-amortizing “second-out” term loan which shall (a) accrue interest at the
LIBO Rate plus 3.00% pursuant to a three-month Interest Period (as described in
Annex I), (b) have a maturity date no earlier than seven (7) years after the
Closing Date, (c) not subject the Credit Parties or its Subsidiaries to any
representations, warranties or covenants that are more burdensome or restrictive
to such entities than those applicable to the Facility, (d) be guaranteed and
secured on a pari passu basis with the Facility pursuant to the same Facility
Documentation, (e) include limited reporting obligations owed to the Term
Lenders to be agreed and (f) otherwise be on terms and conditions acceptable to
the Required Revolving Lenders and the Borrower (such term loan, the
“Non-Participating Lender Term Loan”). The Non-Participating Lender Term Loan
shall be documented as a separate tranche of term loan debt under the Facility
Documentation, and the Term Lenders shall not be entitled to vote on any matter
under the Facility Documentation (including but not limited to approval of the
Borrowing Base and amendments or waivers of covenants) other than with respect
to amendments or modifications directly and adversely affecting the economic
terms of the Non-Participating Lender Term Loan, such as any amendment or
modification that would decrease the interest rate applicable thereto (it being
understood that only the consent of the Majority Revolving Lenders shall be
necessary to waive any obligation of the Borrower to pay default interest) or
extend the maturity thereof.
III.    Certain Payment Provisions
Fees and Interest Rates:
As set forth on Annexes I and II.

    

--------------------------------------------------------------------------------




Principal Payments:On the Termination Date.Voluntary Prepayments:Voluntary
prepayments of Loans are permitted (subject to payment of applicable breakage
costs, if any) in minimum amounts and with prior notices to be set forth in the
Credit Agreement but in any case consistent with the Documentation
Principles.Mandatory Prepayments:
If, as a result of a scheduled or interim redetermination of the Borrowing Base
or an adjustment to the Borrowing Base in respect of title defects, the sum of
outstanding Loans and Letters of Credit exceeds the Borrowing Base (a “Borrowing
Base Deficiency”), then the Borrower shall, within ten (10) business days (or
such longer period as may be acceptable to the Administrative Agent) following
receipt of written notice of the redetermination or such adjustment, as
applicable, deliver written notice (the “Election Notice”) to the Administrative
Agent stating the action which the Borrower proposes to take to eliminate such
Borrowing Base Deficiency, and the Borrower shall thereafter, at its option:
(a) prepay the borrowings and/or deposit cash collateral in an aggregate
principal amount equal to such Borrowing Base Deficiency within thirty (30) days
after the Borrower’s delivery of the Election Notice;
(b) repay such Borrowing Base Deficiency in six (6) equal and consecutive
monthly installments, the first installment being due and payable thirty (30)
days after the Borrower’s receipt of notice of the redetermined or adjusted
Borrowing Base, and each subsequent installment being due and payable on the
same day in each of the five (5) subsequent calendar months;
(c) provide additional proved oil and gas properties not evaluated in the most
recently delivered reserve report acceptable to the Administrative Agent in its
sole discretion (together with title information with respect thereto acceptable
to the Administrative Agent in its sole discretion) sufficient to increase the
Borrowing Base by an amount at least equal to such Borrowing Base Deficiency
within thirty (30) days after its delivery of the Election Notice; or
(d) effect any combination of the foregoing clauses (a), (b) and (c) in amounts
necessary to eliminate such Borrowing Base Deficiency; provided that (x) if the
Borrower fails to provide a timely Election Notice, it shall be deemed to have
selected the option described in clause (b) above and (y) all payments required
to be made pursuant to this clause (d) must be made on or prior to the
Termination Date. If a Borrowing Base Deficiency remains after prepaying all of
the borrowings as a result of an LC Exposure, the Borrower shall deposit with
the Administrative Agent on behalf of the Revolving Lenders an amount equal to
such Borrowing Base Deficiency to be held as cash collateral as provided in the
Facility Documentation.
If a Borrowing Base Deficiency occurs as the result of an asset disposition,
unwind or termination of hedge arrangements, or in connection with the
incurrence of Unsecured Debt, then the Borrower shall (A) prepay the borrowings
in an aggregate principal amount equal to such Borrowing Base Deficiency (i)
within one (1) business day after the receipt of proceeds from such disposition,
unwind or termination or (ii) on the date of such incurrence of debt, and (B) if
a Borrowing Base Deficiency remains after prepaying all of the borrowings as a
result of LC Exposure, deposit with the Administrative Agent on behalf of the
Revolving Lenders an amount equal to such Borrowing Base Deficiency to be held
as cash collateral as provided in the Facility Documentation. The Borrower shall
be obligated to make such deposit of cash collateral on or prior to the first
business day succeeding the date it or any Credit Party receives cash proceeds
as a result of the applicable asset disposition, unwind or termination of hedge
arrangements or debt incurrence; provided that in all cases, the Borrowing Base
Deficiency must be eliminated on or prior to the Termination Date.
If a Borrowing Base Deficiency occurs as a result of the application of the
Initial Hedge Reduction Amount as described below, then, within one (1) business
day of such Borrowing Base reduction, the Borrower shall (A) prepay the
borrowings in an aggregate principal amount equal to such Borrowing Base
Deficiency, and (B) if a Borrowing Base Deficiency remains after prepaying all
of the borrowings as a result of LC Exposure, deposit with the Administrative
Agent on behalf of the Revolving Lenders an amount equal to such Borrowing Base
Deficiency to be held as cash collateral as provided in the Facility
Documentation.
Excess Cash Balances. If on the last business day of any week while there are
any Loans outstanding, the Borrower or any other Credit Party have any cash or
cash equivalents in excess of $50,000,000 in the aggregate (other than (a) cash
collateral with respect to Letters of Credit, (b) any cash set aside and to be
used to pay royalty or other production revenue obligations of the Credit
Parties for amounts which have accrued to unaffiliated third parties, (c) any
cash set aside to and to be used to pay in the ordinary course of business
amounts (other than royalty or other production revenue obligations) of the
Credit Parties then due and owing to unaffiliated third parties and for which
the Credit Parties have issued checks or have initiated wires or ACH transfers
(or will issue checks or initiate wires or ACH transfers within five business
days) in order to make such payments, (d) any cash set aside and used solely for
payroll or employee benefits or for the payment of taxes of the Credit Parties
and (e) any cash of the Credit Parties constituting purchase price deposits set
aside and held in escrow by an unaffiliated third party pursuant to a binding
and enforceable purchase and sale agreement with an unaffiliated third party
containing customary provisions regarding the payment and refunding of such
deposits (the “Excess Cash”), then the Borrower shall prepay the Loans in an
amount equal to the lesser of (x) the amount of Excess Cash and (y) the amount
of Loans then outstanding, on the next business day); provided that to the
extent that any Excess Cash results from the receipt of the proceeds of any sale
or disposition of property less than five (5) business days prior to such date,
then the Borrower shall not be required to prepay such Excess Cash until the
fifth business day following the receipt of such proceeds. Each prepayment of
Loans shall be applied as directed by the Borrower, provided that if the
Borrower does not provide instructions for the application of such prepayment,
such prepayment shall be applied, first, ratably to any ABR Loan then
outstanding, and, second, to any LIBO Rate Loan (defined below) then
outstanding, and if more than one LIBO Rate Loan is then outstanding, to each
such LIBO Rate Loan in order of priority beginning with the LIBO Rate Loan with
the least number of days remaining in the Interest Period (defined below)
applicable thereto and ending with the LIBO Rate Loan with the most number of
days remaining in the Interest Period applicable thereto. Each Excess Cash
prepayment of Loans shall be applied ratably to the Loans included in the
prepaid borrowings. Prepayments shall be accompanied by accrued interest to the
extent required by the Facility Documentation.
Optional Commitment Reductions:The Aggregate Maximum Credit Amount and the
Aggregate Elected Commitment Amount may be reduced by the Borrower in minimum
amounts to be set forth in the Facility Documentation or terminated in whole.
IV.    Certain Conditions to Borrowing and Issuance of Letters of Credit
Conditions Precedent to Effectiveness and Initial Borrowings:
The availability of the Facility shall be conditioned upon satisfaction of
customary conditions precedent to be agreed (the date upon which all such
conditions precedent shall be satisfied or waived, the “Closing Date”),
including without limitation:
(a)    the negotiation, execution and delivery of satisfactory Facility
Documentation, including security documentation, promissory notes and other
usual and customary closing documents, certificates, and authorizing resolutions
for the Facility;
(b)    the Revolving Lenders and the Administrative Agent shall have received
all reasonable and documented out-of-pocket fees and expenses required to be
paid on or before the Closing Date (including the reasonable and documented fees
and expenses of professionals retained by the Administrative Agent) invoiced at
least two business days prior thereto;
 (c)    all representations and warranties of the Credit Parties in the Facility
Documentation shall be true and correct in all material respects (or, if already
qualified by materiality, material adverse effect or a similar qualification,
true and correct in all respects), and there shall be no default or event of
default in existence at the time of, or after giving effect to the making of,
such funding on such date;
(d)    receipt and satisfactory review of (i) Borrower’s audited financial
statements for the most recent fiscal year ending at least 90 days prior to the
Closing Date, (ii) Borrower’s unaudited financial statements for the most recent
fiscal quarter ending at least 60 days prior to the Closing Date, (iii) pro
forma financial statements of the Borrower (after giving effect to closing) and
(iv) detailed financial projections (to be mutually agreed upon) of the
Borrower;
(e)    to the extent that the Closing Date has not occurred by March 1, 2021,
receipt of a reserve report prepared by an Approved Petroleum Engineer as of
January 1, 2020;
(f)    satisfactory title information as reasonably required by the
Administrative Agent on not less than 90% of the proved oil and gas properties
of the Credit Parties evaluated in the most recent reserve report;
 (g)    receipt of mortgages and security agreements providing perfected, first
priority (subject to certain permitted liens to be defined in the Facility
Documentation in a manner consistent with the Documentation Principles) liens
and security interests on (i) all personal property assets of the Credit Parties
constituting collateral, and (ii) not less than 90% of the proved oil and gas
properties of the Credit Parties evaluated in the most recent reserve report;
(h)    all governmental and third party approvals necessary in connection with
the financing contemplated hereby shall have been obtained and be in full force
and effect;
(i)    the Administrative Agent shall have received lien search results and be
satisfied that there are no liens and security interests on the Credit Parties’
property other than (i) those being released and (ii) permitted liens;
(j)    the delivery of legal opinions regarding the Facility Documentation,
including, as applicable, opinions of local counsel with respect to mortgages
governed by North Dakota, Montana and Texas law (which opinions shall include,
among other things, the enforceability of the mortgages under applicable local
law), in form and substance reasonably satisfactory to the Administrative Agent;
 (k)    the Administrative Agent and the Revolving Lenders shall have received,
by at least three (3) business days prior to the Closing Date, “know your
customer” and similar information required by bank regulatory authorities to the
extent requested at least six (6) business days prior to the Closing Date;
 (l)    no material adverse change (excluding the pendency of the bankruptcy
cases) from the date the Chapter 11 Cases commenced until the Closing Date;
(m) final redetermination of the Borrowing Base (to the extent required in
accordance with the row captioned “Borrowing Base” above);
(n) entry of a final order of the Bankruptcy Court confirming the Plan (as
defined in the Restructuring Support Agreement) that has not been reversed,
stayed, modified or amended;
(o) the Administrative Agent shall have received satisfactory evidence that the
Total Leverage Ratio (as defined below), determined on a pro forma basis after
giving effect to the occurrence of the Transactions, does not exceed 1.5 to 1.0
as of the last day of the most recently completed fiscal quarter ended at least
60 days (for any fiscal quarter other than the last fiscal quarter of 2020) or
90 days (for the fiscal quarter ended December 31, 2020) prior to the Closing
Date (with EBITDAX calculated on a last quarter annualized basis);
(p) minimum availability under the Facility, determined on a pro forma basis
after giving effect to the occurrence of the Transactions of $75 million;
provided that to the extent the Borrower has caused the beneficiary of a letter
of credit issued (or deemed reissued) under the DIP Credit Agreement that will
be reissued under the Facility to, on or prior to the Closing Date, enter into a
legally binding agreement (in form and substance reasonably acceptable to the
Administrative Agent) among the Borrower, such beneficiary and the
Administrative Agent pursuant to which such beneficiary shall agree to return
(or to accept an amendment thereto reducing the stated amount thereof) such
letter of credit within ten business days of the Closing Date, the stated amount
of such letter of credit (or the amount of such agreed reduction thereto) shall
increase availability on a dollar for dollar basis solely for the purpose of
determining satisfaction of this condition precedent (such adjustment as set
forth in this proviso, the “LC Adjustment”); provided further that in the event
that any beneficiary of any letter of credit subject to the LC Adjustment fails
to comply with the applicable agreement regarding such letter of credit on or
before the date that is ten business days after the Closing Date (or such later
date as the Administrative Agent may agree in its sole discretion), (x)
availability shall be recalculated as of such date without giving effect to the
LC Adjustment with respect to the applicable letter of credit and (y) to the
extent that availability is less than $75 million after giving effect to such
recalculation, an immediate event of default shall occur under the Facility;
(q) entry into hedges covering the Closing Date Minimum Hedge Volumes (as
defined below); and
(r) after giving effect to any requested credit extension on the Closing Date,
the Credit Parties shall have no outstanding debt except for debt permitted
under the Credit Agreement.
Conditions Precedent to Lending:
The making of each extension of credit shall be conditioned upon (a) the
accuracy in all material respects (or, if already qualified by materiality,
material adverse effect or a similar qualification, the accuracy in all
respects) of all representations and warranties (including, without limitation,
the material adverse change, solvency and litigation representations) in the
Facility Documentation on the date of such credit extension, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the date of such credit extension,
such representations and warranties shall continue to be true and correct in all
material respects (or, if already qualified by materiality, material adverse
effect or a similar qualification, true and correct in all respects) as of such
specified earlier date, (b) there being no Borrowing Base Deficiency, no default
or event of default in existence at the time of, or after giving effect to the
making of, such extension of credit, (c) delivery of a borrowing request, (d) no
violation of, or conflict with, any applicable governmental requirement
occurring as a result of such credit extension, (e) there being no event,
development or circumstance that has resulted in, or could reasonably be
expected to have, a material adverse effect at the time of and immediately after
giving effect to such credit extension, (f) no change in law having occurred
that enjoins, prohibits or restrains, the making or repayment of any Loan or the
consummation of the transactions contemplated the Facility Documentation and (g)
there being no litigation pending or threatened seeking to, enjoin, prohibit or
restrain, the making or repayment of any Loan or the consummation of the
transactions contemplated the Facility Documentation.
At the time of and immediately after giving effect to any borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, the Borrower together with the other Credit Parties shall not have
any Excess Cash.
V.    Certain Documentation Matters
Documentation Principles:
The definitive documentation for the Facility, including the credit agreement
(the “Credit Agreement”) and all other related agreements and documents
creating, evidencing or securing indebtedness or obligations of any of the
Credit Parties to the Administrative Agent or granting or perfecting liens or
security interests by any of the Credit Parties in favor of and for the benefit
of the Administrative Agent, for itself and for and on behalf of the Revolving
Lenders, on account of the Facility shall contain the terms set forth herein and
shall otherwise be negotiated in good faith within a reasonable time period to
be determined based on the expected Closing Date (the “Facility Documentation”).
The documentation will be based on the applicable “Loan Documents” under and as
defined in that certain Third Amended and Restated Credit Agreement dated
October 16, 2018, among the Parent, OP LLC and the Borrower; the lenders party
thereto (the “Pre-Petition Lenders”); and Wells Fargo, as administrative agent
(as in effect immediately prior to the commencement of bankruptcy case of the
Borrower, the “Existing Credit Agreement”), with changes consistent with this
Exit Facility Term Sheet and otherwise to reflect customary lender form updates,
including without limitation updated LIBOR replacement provisions (the
“Documentation Principles”).
Representations and Warranties:The Facility shall contain representations and
warranties customary for financings of this type (including materiality
thresholds and other qualifications to be agreed) and shall otherwise be
consistent with the Documentation Principles, including, without limitation:
existence and organizational status; power and authority; qualification;
execution, delivery and enforceability of Facility Documentation; compliance
with laws and agreements; with respect to the execution, delivery and
performance of the Facility Documentation, no violation of, or conflict with,
law, charter documents or material agreements; litigation; margin regulations;
licenses and permits; governmental approvals and other consents with respect to
the execution, delivery and performance of the Facility; Investment Company Act;
PATRIOT ACT; absence of undisclosed liabilities; accuracy of disclosure and
financial statements; since the Closing Date, no material adverse effect; no
defaults or Borrowing Base Deficiency; insurance; taxes; ERISA; environmental
matters; creation and perfection of security interests; no material
misstatements; ownership of properties; maintenance of properties; location of
business and offices; DevCo properties; subsidiaries and equity interests; state
regulation; title to refined products; gas imbalances; prepayments; marketing of
production; hedge agreements; use of loans and letters of credit; sanctions
laws/OFAC; EEA Financial Institutions; consolidated solvency; beneficial
ownership certificationAffirmative Covenants:
The Facility shall contain affirmative covenants customary for financings of
this type (including materiality thresholds and other qualifications to be
agreed) and shall otherwise be consistent with the Documentation Principles,
including, without limitation: delivery of annual and quarterly financial
statements (with annual financial statements to be accompanied by an audit
opinion from nationally recognized auditors that is not subject to qualification
as to “going concern” or the scope of such audit other than solely with respect
to, or resulting solely from (a) an upcoming maturity date under the Facility
occurring within one year from the time such opinion is delivered or (b) any
potential inability to satisfy any financial maintenance covenant on a future
date or in a future period); certificates and other information; delivery of
notices of defaults, certain material events and changes in beneficial
ownership; maintenance of organizational existence and rights and privileges;
conduct of business; performance of obligations under the Facility
Documentation; inspections (including books and records); operation and
maintenance of properties; maintenance of insurance; payment of taxes;
compliance with laws (including environmental laws); delivery of reserve reports
as described above; reasonably satisfactory title review on at least ninety
percent (90%) of the proved oil and gas properties of the Credit Parties
evaluated in the most recent reserve report; additional guarantors and
collateral; further assurances on collateral matters consistent with the
requirements otherwise set forth herein; ERISA; DevCo properties; marketing
activities; Commodity Exchange Act Keepwell Provisions; DevCo parent
undertaking; ownership of DevCo equity interests; ownership of General Partner
equity interests; unrestricted subsidiaries; use of proceeds; know-your-customer
information; sanctions laws/OFAC/anti-money laundering laws; account control
agreements; hedge agreements (required minimum rolling hedging of (i) 80% for
the next twelve months as of any date of determination and (ii) 70% for months
thirteen through twenty-four following any date of determination, in each case
(i) tested on a quarterly basis and (ii) based on estimated oil PDP production
reflected in the most recently delivered reserve report).
Initial Hedging:
The Borrower shall enter into hedges covering minimum hedge volumes of (i)
10,303 MBBL for the first year after the Closing Date, (ii) 6,761 MBBL for the
second year after the Closing Date and (iii) 4,945 MBBL for the third year after
the Closing Date; provided that, 2/3rds of such hedging shall be entered into on
the Closing Date (the “Closing Date Minimum Hedge Volumes”), with the remainder
(the “Post-Closing Minimum Hedge Volumes” and, together with the Closing Date
Minimum Hedge Volumes, the “Minimum Hedge Volumes”) to be entered into by the
date that is thirty (30) days after the Closing Date (the “Post-Closing
Deadline”).
In the event that the Closing Date Minimum Hedge Volumes do not satisfy the
target hedge pricing requirements set forth below, then availability under the
Facility shall be automatically reduced as of the Closing Date by an amount (the
“Availability Block”) equal to the product of (1) sixty-five percent (65%) and
(2) the positive sum of (a) the difference between the PV-9 value of (i) the
Required First Year Target Hedge Pricing (defined below) multiplied by the
Closing Date Minimum Hedge Volumes for the first year after the Closing Date and
(ii) the actual hedge pricing multiplied by the Closing Date Minimum Hedge
Volumes for the first year after the Closing Date, (b) the difference between
the PV-9 value of (i) the Required Second Year Target Hedge Pricing (defined
below) multiplied by the Closing Date Minimum Hedge Volumes for the second year
after the Closing Date and (ii) the actual hedge pricing multiplied by the
Closing Date Minimum Hedge Volumes for the second year after the Closing Date
and (c) the difference between the PV-9 value of (i) the Required Third Year
Target Hedge Pricing (defined below) multiplied by the Closing Date Minimum
Hedge Volumes for the third year after the Closing Date and (ii) the actual
hedge pricing multiplied by the Closing Date Minimum Hedge Volumes for the third
year after the Closing Date. For the avoidance of doubt, the Availability Block
will apply until the earliest of (i) satisfaction of the target hedge pricing
requirements, (ii) the Post-Closing Deadline or (iii) waiver of the application
of the Availability Block by the Required Revolving Lenders.
In the event that the Minimum Hedge Volumes entered into as of the Post-Closing
Deadline do not satisfy the target hedge pricing requirements set forth below,
then, the Credit Parties shall have ten business days after the Post-Closing
Deadline (the “Cure Period”) to satisfy the target hedge pricing requirements
set forth below; provided that availability under the Facility shall be
automatically reduced as of the Post-Closing Deadline by an amount (the “Initial
Hedge Reduction Amount”) equal to the product of (1) sixty-five percent (65%)
and (2) the positive sum of (a) the difference between the PV-9 value of (i) the
Required First Year Target Hedge Pricing multiplied by the Minimum Hedge Volumes
for the first year after the Closing Date and (ii) the actual hedge pricing
multiplied by the Minimum Hedge Volumes for the first year after the Closing
Date, (b) the difference between the PV-9 value of (i) the Required Second Year
Target Hedge Pricing multiplied by the Minimum Hedge Volumes for the second year
after the Closing Date and (ii) the actual hedge pricing multiplied by the
Minimum Hedge Volumes for the second year after the Closing Date and (c) the
difference between the PV-9 value of (i) the Required Third Year Target Hedge
Pricing multiplied by the Minimum Hedge Volumes for the third year after the
Closing Date and (ii) the actual hedge pricing multiplied by the Minimum Hedge
Volumes for the third year after the Closing Date.
If the Credit Parties fail to satisfy the target hedge pricing requirements set
forth below for the Minimum Hedge Volumes during the Cure Period, unless the
Required Revolving Lenders otherwise agree during the Cure Period, upon the
expiration of the Cure Period, the Borrowing Base shall automatically be reduced
by the Initial Hedge Reduction Amount and the Credit Parties shall have one
business day to cure any Borrowing Base Deficiency resulting from such Borrowing
Base reduction.
The target pricing for the hedges described above shall not be less than (i)
$43.04/bbl for the first year after the Closing Date (the “Required First Year
Target Hedge Pricing”), (ii) $43.94/bbl for the second year after the Closing
Date (the “Required Second Year Target Hedge Pricing”) and (iii) $44.79/bbl for
the third year after the Closing Date (the “Required Third Year Target Hedge
Pricing”).
For the avoidance of doubt, in no event shall either the Availability Block or
the Initial Hedge Reduction Amount be an amount less than $0.
Financial Covenants:
Financial covenants to consist of (a) a minimum current ratio of not less than
1.0 to 1.0 and (b) a maximum consolidated total leverage ratio (to be tested net
of balance sheet cash in an amount not to exceed $50 million) (the “Total
Leverage Ratio”) not to exceed 3.0 to 1.0. EBITDAX (as defined below) to be
initially calculated LQA, building to trailing four (4) quarters. The first
covenant test shall be based upon the fiscal quarter ending March 31, 2021.
“EBITDAX” shall have substantially the same meaning ascribed to such term in the
Existing Credit Agreement, with the addition of customary addbacks, subject, in
each case, to caps to be agreed, with respect to any costs, fees or expenses in
connection with the implementation of fresh start accounting, the Chapter 11
Cases, the Plan (as defined in the Restructuring Support Agreement) and the
transaction contemplated thereby (including costs, fees and expenses in
connection with litigation and settlement thereof confirmed under the Plan).

    

--------------------------------------------------------------------------------




Negative Covenants:
The Facility shall contain negative covenants customary for financings of this
type (including materiality thresholds and other qualifications to be agreed)
and shall otherwise be consistent with the Documentation Principles, including,
without limitation:
(a) incurrence of debt, with exceptions for, among other things, (i) the
Facility, (ii) capital lease arrangements up to a cap to be agreed, (iii)
intercompany debt, (iv) any debt incurred on the Closing Date in accordance with
an Acceptable Plan (as defined in the DIP Credit Agreement) and (v) unsecured
debt in an aggregate principal amount not to exceed $400 million (“Unsecured
Debt”), but subject to a pro forma Total Leverage Ratio of less than 2.5 to 1.0,
reduction of the Borrowing Base to the extent set forth above, pro forma
financial covenant compliance, and usual and customary high yield basket
provisions consistent with the Documentation Principles;
(b) liens, which shall permit, among other things, liens (i) created under the
Facility Documentation (including those liens securing the Facility, any hedge
agreements and any treasury arrangements) and (ii) in respect of purchase money
or capital lease arrangements up to a cap to be agreed;
(c) fundamental changes;
(d) asset sales and early monetization or early termination of any hedge or swap
positions;
(e) investments and, solely with respect to the period commencing on the Closing
Date through and including the last day of calendar year ending December 31,
2021, Capital Expenditures (as defined below), which shall permit (i)
investments or Capital Expenditures in an amount not to exceed $25 million;
provided that, such investments or Capital Expenditures shall only be permitted
to the extent that (w) no event of default exists at the time of such
investment, (x) the pro forma Total Leverage Ratio is less than 2.0 to 1.0, (y)
immediately after giving effect to such investment the availability under the
Facility is not less than 25% of the Borrowing Base, and (z) positive Free Cash
Flow (as defined below) of the Borrower and its Subsidiaries, on a consolidated
basis, exists at the time of such investment, (ii) the ability to make Capital
Expenditures in an amount not to exceed $275 million during the 2021 calendar
year; provided that, for the avoidance of doubt, this clause (e)(ii) is in
addition to the investments and Capital Expenditures permitted in clause (e)(i)
above and (iii) other investments under specified baskets to be set forth in the
Facility Documentation;
 (f) dividends or distributions on, or redemptions of, Borrower capital stock
(“Restricted Payments”); provided that, commencing on the date of the delivery
of the compliance certificate for the fourth fiscal quarter ending after the
Closing Date, the Borrower shall be permitted to make Restricted Payments
subject to (i) no event of default, (ii) a pro forma Total Leverage Ratio test
of less than 2.0 to 1.0, (iii) pro forma availability under the Facility of not
less than 25% of the Borrowing Base, and (iv) generation by the Borrower and its
Subsidiaries on a consolidated basis, of positive Free Cash Flow at the time of
such Restricted Payment, provided that clause (iv) shall only be applicable to
the extent the pro forma Total Leverage Ratio exceeds 1.5 to 1.0 at the time of
the applicable Restricted Payment;
(h) payments of principal on junior debt; provided that the Facility
Documentation shall permit the refinancing of such junior debt subject to
customary limitations;
(i) environmental matters;
(j) subsidiaries; designation and conversion of restricted and unrestricted
subsidiaries;
(k) ERISA compliance;
(l) limitations on negative pledges and limitations on the prohibition of
subsidiary distributions;
(m) sale or discount of receivables;
(n) mergers, etc.;
(o) gas imbalance; take-or-pay or other prepayments;
(p) covenants of Parent, OP LLC and the General Partner;
(q) non-qualified ECP Guarantors;
(r) changes to organizational documents of General Partner and DevCos;
(s) transactions with affiliates;
(t) change in nature of business;
(u) international operations; and
(v) use of proceeds.
For purposes of the positive free cash flow governor for Restricted Payments and
investments described above, “Free Cash Flow” shall be defined as EBITDAX less
(i) Interest Expense (defined in a manner consistent with the Documentation
Principles), less (ii) Capital Expenditures (as defined below), less (iii) taxes
paid in cash, less (iv) investments made in cash; less (v) mandatory cash
payments in respect of debt.
“Capital Expenditures” shall mean accrued capital expenditures (as determined in
accordance with GAAP) for any period, including (a) exploration and production
expenses and other capital expenditures and (b) midstream capital expenditures
associated with the Credit Parties’ retained ownership in the DevCos
(specifically excluding (i) the portion of capital expenditures funded by OMP or
attributable to OMP in accordance with ownership in each DevCo and (ii)
capitalized interest).

    

--------------------------------------------------------------------------------




Events of Default:
The Facility shall contain events of default customary for financings of this
type (including materiality thresholds and other qualifications to be agreed)
and shall otherwise be consistent with the Documentation Principles, including,
without limitation:
Nonpayment of principal when due; nonpayment of interest, fees or other amounts
after a three business day grace period; material inaccuracy of representations
and warranties; violation of covenants (subject, in the case of certain
affirmative covenants, to a 30-day grace period); failure to enter into the
Post-Closing Date Minimum Hedge Volumes by the Post-Closing Deadline;
cross-default to material indebtedness; bankruptcy and insolvency events; ERISA
events; material judgment in excess of $25 million that is unstayed or
undischarged for a period of thirty (30) consecutive days; the loan documents
ceasing to be valid or enforceable; Change of Control (as defined below).
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of equity interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding equity interests of the Parent, (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Parent by
persons who were not (i) members of the board of directors of Parent as of the
Closing Date, (ii) nominated (or whose nomination was approved) by the board of
directors of the Parent or (iii) appointed (or whose appointment was approved)
by directors so nominated (or whose nomination was so approved), (c) the Parent
fails to own directly or indirectly all of the equity interests of the Borrower,
(d) the General Partner shall cease to be the sole general partner of Oasis
Midstream Partners LP (the “Midstream MLP”), with substantially the same powers
to manage the Midstream MLP as are granted to the General Partner under the
Midstream MLP partnership agreement, (e) the failure of the Parent, OP LLC and
the Borrower to own directly or indirectly (i) all of the equity interests of
the General Partner other than the Class B Units (as defined in the General
Partner limited liability company agreement) and (ii) equity interests
representing at least 85% of total number of Units (as defined in the General
Partner limited liability company agreement) issued by the General Partner, (f)
the failure of the Parent to have direct or indirect sole control of the General
Partner or (g) the occurrence of a “change of control” (or any other similar
event) under any material indebtedness.
Voting:
Amendments and waivers with respect to the Facility requires the approval of the
Majority Revolving Lenders, except that no such agreement shall (a) increase the
Maximum Credit Amount or Elected Commitment of any Revolving Lender without the
written consent of such Revolving Lender, (b) increase the Borrowing Base
without the written consent of all Revolving Lenders, decrease or maintain the
Borrowing Base without the consent (or deemed consent) of the Required Revolving
Lenders, or modify the Borrowing Base provisions in any manner that results in
an increase in the Borrowing Base without the consent of each Revolving Lender,
(c) reduce the principal amount of any Loan or Letter of Credit disbursement
without the written consent of each Revolving Lender affected thereby, (d)
reduce the rate of interest (it being understood that only the consent of the
Majority Revolving Lenders shall be necessary to waive any obligation of the
Borrower to pay default interest), or reduce, or waive or excuse the payment of,
any fee or other amount payable under the Facility owed to any Revolving Lender
without the written consent of such Revolving Lender, (e) postpone the scheduled
date of payment or prepayment of the principal amount of any Loan or Letter of
Credit disbursement, or any interest thereon, or the scheduled date of any fees
or other amounts payable under the Facility, or reduce the amount of, waive or
excuse any such payment (it being understood that only the consent of the
Majority Revolving Lenders shall be necessary to waive any obligation of the
Borrower to pay default interest), or postpone or extend the Termination Date
without the written consent of each Revolving Lender affected thereby, (f)
change the pro rata sharing of payments provisions without the written consent
of each Revolving Lender, (g) release any Guarantor (except as otherwise
provided in the Facility Documentation), release all or substantially all of the
collateral (except as otherwise provided in the Facility Documentation) or waive
or amend other customary provisions consistent with the Documentation Principles
without the written consent of each Revolving Lender, or (h) amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any other
agent, the Issuing Bank or the Swingline Lender under the Facility without the
prior written consent of the Administrative Agent, other such agent, the Issuing
Bank or the Swingline Lender, as the case may be.
For the avoidance of doubt, Term Lenders shall only be able to vote with respect
to amendments or modifications to the Facility Documentation that directly and
adversely affect the economic terms of the Non-Participating Lender Term Loan,
such as any amendments or modifications that would decrease the interest rate
applicable thereto (it being understood that only the consent of the Majority
Revolving Lenders shall be necessary to waive any obligation of the Borrower to
pay default interest) or extend the maturity thereof.
Assignments and Participations:
(a)    Consents: (i) Each Lender will be permitted to make assignments, without
the consent of the Borrower, if such assignment is to a Lender, an affiliate of
a Lender, an Approved Fund or any other assignee during the continuance of an
event of default; provided that no such assignment may be made by a Revolving
Lender to a Term Lender, an affiliate of a Term Lender or an Approved Fund
affiliated with a Term Lender without the consent of the Borrower (other than
during the continuance of an event of default), (ii) each Lender will be
permitted to make assignments, without the consent of the Administrative Agent,
if such assignment is to a Lender or an affiliate of a Lender immediately prior
to giving effect to such assignment; provided that no such assignment may be
made by a Revolving Lender to a Term Lender or an affiliate of a Term Lender
without the consent of the Administrative Agent and (iii) except in the case of
an assignment to a Lender or an affiliate of a Lender or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment cannot be less than $5 million without the consent of each of the
Borrower (unless an event of default has occurred and is continuing) and the
Administrative Agent.
“Approved Fund” means any person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an affiliate of a Lender or (c) an entity or an
affiliate of an entity that administers or manages a Lender.
(b)     Participations: Lenders will be permitted to sell participations with
voting rights limited to significant matters such as changes in amount, rate,
maturity date and releases of all or substantially all of the collateral
securing the Facility or all or substantially all of the value of the guaranties
of the Borrower’s obligations made by the Guarantors. Participations will be
permitted without the consent of the Borrower, the Administrative Agent, the
Swingline Lender or the Issuing Bank.
(c)    No Assignment or Participation to Certain Persons: No assignment or
participation may be made to natural persons, the Borrower, any other Loan
Party, or any of their respective affiliates or subsidiaries or to any
defaulting Revolving Lender. No assignment or participation may be sold to any
“Industry Competitor” of any Loan Party. “Industry Competitor” means any person
(other than Borrower, any Guarantor or any of their affiliates or subsidiaries)
that is (or one or more of whose affiliates are) actively engaged as one of its
principal businesses in lease acquisitions, exploration and production
operations or development of oil and gas properties (including the drilling and
completion of producing wells).
Yield Protection:The Facility Documentation shall contain customary provisions
consistent with the Documentation Principles (a) protecting the Lenders against
increased costs or loss of yield resulting from changes in reserve, tax, capital
adequacy or other requirements of law, and from the imposition of or changes in
withholding or other taxes and (b) indemnifying the Lenders for “breakage costs”
incurred in connection with, among other things, any prepayment of a LIBO Rate
Loan on a day other than the last day of an Interest Period with respect
thereto.Expenses and Indemnification:The Borrower shall pay (a) all reasonable
out-of-pocket expenses of the Administrative Agent associated with the
syndication of the Facility and the preparation, execution, delivery and
administration of the Facility and any amendment or waiver with respect thereto
(including the reasonable fees, disbursements and other charges of counsel), (b)
all costs, expenses, taxes, assessments and other charges incurred by the
Administrative Agent in connection with any filing, registration, recording or
perfection of any security interest contemplated by the loan documents, (c)  all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance of any Letter of Credit, and (d) all out-of-pocket expenses
incurred by any agent, the Swingline Lender, the Issuing Bank or any Revolving
Lender, including the reasonable fees, charges and disbursements of any counsel
for any Agent, the Swingline Lender, the Issuing Bank or any Revolving Lender,
in connection with the enforcement or protection of its rights in connection the
loan documents.
The Administrative Agent, the Swingline Lender and the Lenders (and their
affiliates and their respective officers, directors, employees, advisors and
agents) will have no liability for, and will be indemnified and held harmless
against, any loss, liability, cost or expense incurred in respect of the
transactions and the financing contemplated hereby or the use or the proposed
use of proceeds thereof (except to the extent such losses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of the indemnified
person and provided that the Borrower shall not indemnify any indemnitee for (a)
any financial liability of the Lender to the Parent, OP LLC, the Borrower or any
Subsidiary pursuant to and in accordance with the terms of a swap agreement and
(b) claims among Lenders or between Lenders and their related parties to the
extent unrelated to a breach of an obligation of the Parent, OP LLC, the
Borrower or any Subsidiary and (c) losses, claims, damages, liabilities or
related expenses that are determined by a court of competent jurisdiction by
final and nonappealable judgment to be a direct result of a material breach of
the Facility by such indemnitee).
Defaulting Lenders:




The Facility Documentation shall include customary market provisions relating to
defaulting lenders consistent with the Documentation Principles.




Eligible Contract Participants and Excluded Swap Obligations:
The Facility Documentation shall include customary market provisions relating to
guarantees of swap obligations by Credit Parties that are not “eligible contract
participants” under the Commodity Exchange Act.
Governing Law and Forum:State of New YorkDIP to Exit Conversion
On the Closing Date, (the following clauses (i) through (iv), collectively, the
“DIP Debt Conversion”): (i) the aggregate principal amount of all “Loans” under
and as defined in the DIP Credit Agreement that are outstanding as of such date
and any Pre-Petition Secured Indebtedness of any Revolving Lender that was not
converted into the DIP Facility (as defined in that certain DIP Term Sheet
attached to that certain Senior Secured Superpriority Debtor-in-Possession
Revolving Credit Facility Commitment Letter, dated on or about the date hereof,
among the Borrower, the financial institutions party thereto and Wells Fargo
Bank, N.A. (the “DIP Term Sheet”)) shall, in each case, be automatically
converted on a dollar-for-dollar basis for Loans under the Facility, (ii) all
outstanding “Letters of Credit” (as defined in the DIP Term Sheet) shall be
deemed to be issued as Letters of Credit under the Facility, (iii) all
outstanding hedges with a Revolving Lender or an affiliate of a Revolving Lender
under the DIP Facility shall be deemed to be included in the Facility, and the
Credit Parties shall receive credit therefor for purposes of satisfying the
minimum hedging requirements set forth herein, and (iv) all outstanding treasury
management arrangements with a Revolving Lender or an affiliate of a Revolving
Lender under the DIP Facility shall be deemed to be included in the Facility.
Upon Payment in Full (as defined in the DIP Credit Agreement, including all or
in part as a result of the DIP Debt Conversion), the DIP Facility will terminate
and be superseded and replaced in its entirety by the Facility.
Counsel to the Administrative Agent:Vinson & Elkins L.L.P.



    


--------------------------------------------------------------------------------



Annex I
Interest and Certain Fees

Interest Rate Options:
The Borrower may elect that the Loans comprising each borrowing bear interest at
a rate per annum equal to:
•    the ABR plus the Applicable Margin (such margin set forth on Annex II
hereto) (“ABR Loans”); or
•    the LIBO Rate (as adjusted for statutory reserve requirements (the
“Adjusted LIBO Rate”)) plus the Applicable Margin (“LIBO Rate Loans”).
As used herein:

    Annex I



--------------------------------------------------------------------------------



“ABR” means, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate (defined in a manner consistent with the Documentation Principles) in
effect on such day, (b) the Federal Funds Effective Rate in effect on such day
plus ½ of 1.00%, (c) subject to the availability of LIBO, the Adjusted LIBO Rate
for a one month Interest Period on such day (or if such day is not a business
day, the immediately preceding business day) plus 1.00% and (d) 2.00%.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding business day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a business day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that in no event shall the Federal
Funds Effective Rate be less than 0%.
“LIBO Rate” means, subject to the implementation of a replacement rate, with
respect to any LIBO Rate borrowing for any Interest Period, the greater of
(a) 1.00% and (b) the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two business days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such LIBO Rate borrowing
for such Interest Period shall be the rate (rounded upwards, if necessary, to
the next 1/100 of 1%) at which dollar deposits of an amount comparable to such
LIBO Rate borrowing and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) business days prior to the commencement of such
Interest Period. Notwithstanding the foregoing, unless otherwise specified in
any amendment to the Credit Agreement, in the event that a replacement rate with
respect to LIBO Rate is implemented then all references herein to LIBO Rate
shall be deemed references to such replacement rate.
Interest Periods for LIBO Rate Loans shall be one, two, three or six months (or,
with the consent of each Revolving Lender, nine or twelve months). Interest on
ABR Loans shall be payable on the last day of each quarter, upon any prepayment
(whether due to acceleration or otherwise) and at final maturity. Interest on
LIBO Rate Loans shall be payable in arrears on the last day of each Interest
Period, in the case of an Interest Period longer than three months, quarterly,
upon any prepayment (whether due to acceleration or otherwise) and at final
maturity. Interest on all LIBO Rate Loans shall be calculated for actual days
elapsed on the basis of a 360 day year unless such computation would exceed the
highest lawful rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days, as applicable). Interest on all ABR Loans and all
fees shall be calculated for actual days elapsed on the basis of a 365, or when
appropriate 366, day year.

    Annex I



--------------------------------------------------------------------------------




Interest Period:With respect to any LIBO Rate borrowing, the period commencing
on the date of such borrowing and ending on the numerically corresponding day in
the calendar month that is one, two, three or six months (or, with the consent
of each Revolving Lender, nine or twelve months) thereafter, as the Borrower may
elect; provided, that (a) if any Interest Period would end on a day other than a
business day, such Interest Period shall be extended to the next succeeding
business day unless such next succeeding business day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding business day and (b) any Interest Period pertaining to a LIBO Rate
borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last business day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
borrowing initially shall be the date on which such borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such borrowing.Upfront Fees:
The Borrower agrees to pay to the Administrative Agent, for the account of each
Revolving Lender, an upfront fee payable in two (2) installments as follows:
(a) an installment of the upfront fee on the Closing Date of seventy basis
points (0.70%) on each Revolving Lender’s applicable percentage of an amount
(the “Closing Date Availability Amount”) equal to the Aggregate Elected
Commitment Amount minus, if applicable, the amount of the Availability Block in
place due to the failure of the Credit Parties to satisfy the target hedge
pricing requirements specified in the “Initial Hedging” section above for the
Closing Date Minimum Hedge Volumes on the Closing Date; and
(b) an installment of the upfront fee on the next Business Day after the Cure
Period of seventy basis points (0.70%) on each Revolving Lender’s applicable
percentage of an amount equal to the positive difference, if any, between, the
Aggregate Elected Commitment Amount then in effect minus the Closing Date
Availability Amount.
Commitment Fees:The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee, which shall accrue at the
applicable Commitment Fee Rate on the average daily amount of the unused amount
of the Commitment of such Revolving Lender during the period from and including
the Closing Date to but excluding the Termination Date. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the Termination Date. Solely for purposes of
calculating the commitment fee, Swingline Loans will not be deemed to be a
utilization of the Commitments. To the extent that the Borrowing Base is reduced
by the Initial Hedge Reduction Amount, the Borrower shall be reimbursed for any
commitment fees previously paid (or entitled to deduct from the amount of
commitment fees to be paid on the next payment date, as applicable) with respect
to the portion of the Commitment thereby reduced.Letter of Credit Fees:
The Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Margin used to
determine the interest rate applicable to LIBO Rate Loans on the average daily
amount of such Revolving Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed Letter of Credit disbursements) and shall be
payable quarterly in arrears. During the continuation of an event of default,
upon written notice to the Borrower of the election of the Majority Revolving
Lenders, such Letter of Credit Fees shall increase by 2% per annum over the then
applicable rate. “LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all Letter of Credit disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time. The LC Exposure of any
Revolving Lender at any time shall be its applicable percentage of the total LC
Exposure at such time.
A fronting fee equal to 1/4 of 1% per annum on the face amount of each Letter of
Credit, shall be payable quarterly in arrears to the Issuing Bank for its own
account. In addition, customary administrative, issuance, amendment, payment and
negotiation charges shall be payable to the Issuing Bank for its own account
consistent with the Documentation Principles.Default/Deficiency Rate:
(i) Automatically upon the occurrence of any payment or insolvency related event
of default and (ii) with respect to any other event of default that has occurred
and is continuing, upon written notice to the Borrower of the election of the
Majority Revolving Lenders, all outstanding principal, fees and other
obligations under the Facility Documentation shall bear interest at 2% above the
rate otherwise applicable to ABR Loans; provided that in either case under
clause (i) or clause (ii), such default interest shall accrue from the date of
the occurrence of the applicable event of default and end on the date on which
such event of default has been cured or waived. During a Borrowing Base
Deficiency, an amount of the Revolving Credit Exposure equal to the amount of
the deficiency shall, upon written notice to the Borrower of the election of the
Majority Revolving Lenders, bear interest at 2% above the rate otherwise
applicable to such portion of the Revolving Credit Exposure, which shall accrue
from the date of occurrence of such Borrowing Base Deficiency until the date
that such Borrowing Base Deficiency is cured or waived.



    Annex I




--------------------------------------------------------------------------------



Annex II.
Applicable Margin and Commitment Fee:


The Applicable Margin and Commitment Fee for purposes of determining the
applicable interest rate will be determined based upon the percentage of the
total Commitments then being utilized as follows:

Total Commitments Utilization GridTotal Commitments Utilization
Percentage< 25%≥ 25% < 50%≥ 50% < 75%≥ 75% < 90%≥ 90%ABR Loans or Swingline
Loans2.000%2.250%2.500%2.750%3.000%LIBO Rate
Loans3.000%3.250%3.500%3.750%4.000%Commitment Fee
Rate0.500%0.500%0.500%0.500%0.500%

























    Annex I




--------------------------------------------------------------------------------



EXHIBIT E


Provision for Transfer Agreement
The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of __________ (the
“Agreement”),6 by and among Oasis Petroleum Inc. and its affiliates and
subsidiaries bound thereto and the Consenting Stakeholders, including the
transferor to the Transferee of any Company Claims/Interests (each such
transferor, a “Transferor”), and agrees to be bound by the terms and conditions
thereof to the extent the Transferor was thereby bound, and shall be deemed a
“Consenting Stakeholder” and a [“Consenting RBL Lender” // “Consenting
Noteholder”] under the terms of the Agreement.
The Transferee specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained therein as
of the date of the Transfer, including the agreement to be bound by the vote of
the Transferor if such vote was cast before the effectiveness of the Transfer
discussed herein.
Date Executed:
______________________________________
Name:
Title:
Address:
E-mail address(es):



Aggregate Amounts Beneficially Owned or Managed on Account of:NotesRBLInterests




6     Capitalized terms used but not otherwise defined herein shall having the
meaning ascribed to such terms in the Agreement.









--------------------------------------------------------------------------------



EXHIBIT F


Form of Joinder









--------------------------------------------------------------------------------



JOINDER
With respect to the Restructuring Support Agreement, dated as of September 29,
2020, as the same has been or may be hereafter amended, restated, or otherwise
modified from time to time in accordance with the provisions thereof (the
“Agreement”), the undersigned (the “Joinder Party”)—
(1)becomes and shall be treated for all purposes under the Agreement as a
Consenting Stakeholder, Consenting RBL Lender, and/or Consenting Noteholder, as
appropriate, with respect to (i) all Company Claims/Interests that the Joinder
Party holds and (ii) the Company Claims/Interests acquired through a Transfer
(if applicable) to the same extent the transferor was bound by the Agreement;
(2)agrees to be subject to and bound by all of the terms of the Agreement, a
copy of which is attached to this Joinder as Annex 1 (as such terms may be
amended from time to time in accordance with the terms thereof) and by the vote
of the transferor with respect to any Company Claims/Interests acquired through
a Transfer, if the transferor of the Company Claims/Interests voted on the Plan
before the effectiveness of the Transfer of the Company Claims/Interests to be
transferred in connection with the execution of this Joinder; and
(3)is deemed, without further action, to make to the other Parties as of the
date hereof the representations and warranties that the Parties make in Sections
8 and 9 of the Agreement.
The Joinder shall be governed by and construed in accordance with the internal
laws of the State of New York, without regard to any conflicts of law provisions
which would require the application of the law of any other jurisdiction.
Capitalized terms used in this Joinder but not otherwise defined shall have the
respective meanings set forth in the Agreement. The Agreement shall control over
any provision in this Joinder that is inconsistent with the Agreement.
Date Executed:
______________________________________
Name:
Title:
Address:
E-mail address(es):










--------------------------------------------------------------------------------




Aggregate Amounts Beneficially Owned or Managed on Account of:RBL ClaimsNotes
Claims



    






